Exhibit 10.1

$1,130,000,000

REVOLVING CREDIT AND TERM LOAN AGREEMENT

Dated as of July 27, 2007

among

ATLAS PIPELINE PARTNERS, L.P.,

as Borrower

ATLAS ARKANSAS PIPELINE, LLC

ATLAS CHANEY DELL, LLC

ATLAS MIDKIFF, LLC

ATLAS PIPELINE NEW YORK, LLC

ATLAS PIPELINE OHIO, LLC

ATLAS PIPELINE PENNSYLVANIA, LLC

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.

ATLAS PIPELINE MID-CONTINENT LLC

ELK CITY OKLAHOMA PIPELINE, L.P.

ELK CITY OKLAHOMA GP, LLC,

MID-CONTINENT ARKANSAS PIPELINE, LLC

NOARK PIPELINE SYSTEM, LIMITED PARTNERSHIP

NOARK ENERGY SERVICES, L.L.C.

OZARK GAS GATHERING, L.L.C.

OZARK GAS TRANSMISSION, L.L.C.

as Guarantors

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender

BANK OF AMERICA, N.A.

BANK OF OKLAHOMA, N.A.

WELLS FARGO FOOTHILL, LLC

BNP PARIBAS

as Co-Documentation Agents

and

THE LENDERS SIGNATORY HERETO

WACHOVIA CAPITAL MARKETS, LLC,

Sole Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I      Definitions and Accounting Matters   
Section 1.01   Terms Defined Above    2 Section 1.02   Certain Defined Terms   
2 Section 1.03   Accounting Terms and Determinations    23   ARTICLE II     
Commitments    Section 2.01   Loans and Letters of Credit    23 Section 2.02  
Borrowings, Continuations and Conversions, Letters of Credit    25 Section 2.03
  Changes of Commitments    27 Section 2.04   Fees    27 Section 2.05   Several
Obligations    28 Section 2.06   Notes    28 Section 2.07   Voluntary
Prepayments    29 Section 2.08   Assumption of Risks    29 Section 2.09  
Obligation to Reimburse and to Prepay    30 Section 2.10   Lending Offices    31
Section 2.11   L/C Participations    31   ARTICLE III      Payments of Principal
and Interest    Section 3.01   Repayment of Loans    32 Section 3.02   Interest
   34   ARTICLE IV      Payments; Pro Rata Treatment; Computations; Etc.   
Section 4.01   Payments    35 Section 4.02   Pro Rata Treatment    35 Section
4.03   Computations    36 Section 4.04   Non-receipt of Funds by the
Administrative Agent    36 Section 4.05   Set-off, Sharing of Payments, Etc.   
36 Section 4.06   Taxes    37   ARTICLE V      Capital Adequacy    Section 5.01
  Additional Costs    39 Section 5.02   Limitation on LIBOR Loans    41 Section
5.03   Illegality    41 Section 5.04   Base Rate Loans Pursuant to Sections
5.01, 5.02 and 5.03    41 Section 5.05   Compensation    41

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE VI      Conditions Precedent    Section 6.01   Initial
Funding    42 Section 6.02   Initial and Subsequent Loans and Letters of Credit
   44 Section 6.03   Conditions Precedent for the Benefit of Lender    45
Section 6.04   No Waiver    45   ARTICLE VII      Representations and Warranties
   Section 7.01   Corporate Existence    45 Section 7.02   Financial Condition
   45 Section 7.03   Litigation    46 Section 7.04   No Breach    46 Section
7.05   Authority    46 Section 7.06   Approvals    47 Section 7.07   Use of
Loans    47 Section 7.08   ERISA    47 Section 7.09   Taxes    48 Section 7.10  
Titles, Etc.    48 Section 7.11   No Material Misstatements    49 Section 7.12  
Investment Company Act    49 Section 7.13   [Reserved]    49 Section 7.14  
Operation of the Pipelines    49 Section 7.15   Capitalization of General
Partner and Subsidiaries    49 Section 7.16   Location of Business and Offices
   49 Section 7.17   Defaults Under Material Agreements    49 Section 7.18  
Environmental Matters    50 Section 7.19   Compliance with Laws    51 Section
7.20   Insurance    51 Section 7.21   Hedging Agreements    51 Section 7.22  
Restriction on Liens    51 Section 7.23   Material Agreements    51 Section 7.24
  Imbalances    52 Section 7.25   Relationship of Obligors    52 Section 7.26  
Solvency    52 Section 7.27   Senior Debt Status    52 Section 7.28   No
Material Adverse Effect    52 Section 7.29   Employee Relations    52 Section
7.30   Security Instruments    52 Section 7.31   Anti-Terrorism Law    53  
ARTICLE VIII      Affirmative Covenants    Section 8.01   Reporting Requirements
   54 Section 8.02   Litigation    56 Section 8.03   Maintenance, Etc.    56

 

-ii-



--------------------------------------------------------------------------------

         Page Section 8.04   Environmental Matters    57 Section 8.05   Further
Assurances    58 Section 8.06   Performance of Obligations    58 Section 8.07  
[Reserved]    58 Section 8.08   Title Curative    58 Section 8.09   Additional
Collateral    58 Section 8.10   Corporate Identity    60 Section 8.11   ERISA
Information and Compliance    60 Section 8.12   Material Agreements    61
Section 8.13   Additional Guaranties and Security Instruments    61 Section 8.14
  Payment and Performance of Obligations    61 Section 8.15   Compliance with
Laws and Approvals    62 Section 8.16   Use of Proceeds    62 Section 8.17  
Designation of Unrestricted Entities    62   ARTICLE IX      Negative Covenants
   Section 9.01   Debt    63 Section 9.02   Liens    64 Section 9.03  
Investments, Loans and Advances    66 Section 9.04   Dividends, Distributions
and Redemptions    67 Section 9.05   Sales and Leasebacks    67 Section 9.06  
Nature of Business    68 Section 9.07   Hedging Agreements    68 Section 9.08  
[Reserved]    69 Section 9.09   Mergers, Etc.    69 Section 9.10   Proceeds of
Notes and Letters of Credit    69 Section 9.11   Prepayments    69 Section 9.12
  [Reserved]    70 Section 9.13   Consolidated EBITDA to Consolidated Interest
Expense    70 Section 9.14   Consolidated Funded Debt to Consolidated EBITDA.   
70 Section 9.15   [Reserved]    70 Section 9.16   [Reserved]    70 Section 9.17
  Dispositions    70 Section 9.18   Transactions with Affiliates    71 Section
9.19   [Reserved]    72 Section 9.20   Negative Pledge Agreements    72 Section
9.21   Imbalances or Other Prepayments    72 Section 9.22   Amendments to
Material Agreements    72 Section 9.23   Accounting Changes    72   ARTICLE X   
  Events of Default; Remedies    Section 10.01   Events of Default    73 Section
10.02   Remedies    74 Section 10.03   Gathering Fees; Distributions    75

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE XI      The Administrative Agent    Section 11.01  
Appointment, Powers and Immunities    76 Section 11.02   Reliance by
Administrative Agent    77 Section 11.03   Defaults    78 Section 11.04   Rights
as a Lender    78 Section 11.05   Indemnification    78 Section 11.06  
Withholding Tax    78 Section 11.07   Non-Reliance on Administrative Agent and
other Lenders    79 Section 11.08   Action by Administrative Agent    79 Section
11.09   Resignation or Removal of Administrative Agent    79 Section 11.10   No
Other Duties    80 Section 11.11   Collateral and Guaranty Matters    80  
ARTICLE XII      Miscellaneous    Section 12.01   Waiver    81 Section 12.02  
Notices    81 Section 12.03   Payment of Expenses, Indemnities, Etc.    81
Section 12.04   Amendments, Waivers and Consents    83 Section 12.05  
Successors and Assigns    85 Section 12.06   Successors and Assigns;
Participations    85 Section 12.07   Invalidity    87 Section 12.08  
Counterparts    88 Section 12.09   References, Use of Word “Including.”    88
Section 12.10   Survival    88 Section 12.11   Captions    88 Section 12.12   NO
ORAL AGREEMENTS    88 Section 12.13   GOVERNING LAW, SUBMISSION TO JURISDICTION
   88 Section 12.14   USA PATRIOT Act Notice    89 Section 12.15   Interest   
89 Section 12.16   Confidentiality    90 Section 12.17   No Advisory or
Fiduciary Responsibility    91

 

Exhibits

   Exhibit A-1    Form of Revolver Note Exhibit A-2    Form of Term Loan Note
Exhibit A-3    Form of Swingline Note Exhibit B    Form of Borrowing,
Continuation and Conversion Request Exhibit C    Form of Compliance Certificate
Exhibit D    Security Instruments Exhibit E    Form of Assignment and Assumption
Exhibit F    [Reserved] Exhibit G    Form of Guaranty Exhibit H    Form of
Perfection Certificate

 

-iv-



--------------------------------------------------------------------------------

Exhibit I    Form of Notice of Election Schedules    Schedule 1.01    Existing
Letters of Credit. Schedule 2.01    Lenders and Commitments Schedule 7.03   
Litigation Schedule 7.08    ERISA Schedule 7.09    Tax Obligations Schedule 7.10
   Title Exceptions Schedule 7.15    Subsidiary Interests Schedule 7.20   
Insurance Schedule 7.21    Hedging Agreements Schedule 7.23    Material
Agreements Schedule 7.24    Imbalances Schedule 9.01    Debt

 

-v-



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of July 27, 2007, among
ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership (“Borrower”);
ATLAS PIPELINE NEW YORK, LLC, a Pennsylvania limited liability company (“APL New
York”); ATLAS CHANEY DELL, LLC, a Delaware limited liability company (“Atlas
Chaney”), ATLAS MIDKIFF, LLC, a Delaware limited liability company (“Atlas
Midkiff”), ATLAS PIPELINE OHIO, LLC, a Pennsylvania limited liability company
(“APL Ohio”); ATLAS PIPELINE PENNSYLVANIA, LLC, a Pennsylvania limited liability
company (“APL Pennsylvania”); ATLAS PIPELINE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“APL Operating”); ATLAS PIPELINE MID-CONTINENT
LLC, a Delaware limited liability company (“APL Mid-Continent”); ELK CITY
OKLAHOMA PIPELINE, L.P., a Texas limited partnership (“Elk City”); ELK CITY
OKLAHOMA GP, LLC, a Delaware limited liability company (“Elk City GP”); ATLAS
ARKANSAS PIPELINE LLC, an Oklahoma limited liability company (“Atlas Arkansas”);
MID-CONTINENT ARKANSAS PIPELINE, LLC, an Arkansas limited liability company
(“AAPL2”); NOARK PIPELINE SYSTEM, LIMITED PARTNERSHIP, an Arkansas limited
partnership (“NOARK”); NOARK ENERGY SERVICES, L.L.C., an Oklahoma limited
liability company (“NOARK Energy”); OZARK GAS GATHERING, L.L.C., an Oklahoma
limited liability company (“OGG”); and OZARK GAS TRANSMISSION, L.L.C., an
Oklahoma limited liability company (“OGT”; OGT, OGG, NOARK Energy, NOARK, AAPL2,
Atlas Arkansas, Atlas Chaney, Atlas Midkiff, Elk City GP, Elk City, APL
Mid-Continent, APL New York, APL Ohio, APL Pennsylvania and APL Operating are
collectively referred to herein as the “Initial Guarantors,” and the Borrower
and the Initial Guarantors are collectively referred to herein as the “Initial
Obligors”); each of the lenders that is a signatory hereto or which becomes a
signatory hereto as provided in Section 12.06 (individually, together with its
successors and assigns, a “Lender,” and collectively, the “Lenders”); WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”); Wachovia Bank, National Association, as collateral Agent (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
WACHOVIA BANK, NATIONAL ASSOCIATION, as issuing bank (in such capacity, together
with its successors in such capacity, the “Issuing Bank”); WACHOVIA BANK,
NATIONAL ASSOCIATION, as swingline lender (in such capacity together with its
successors in such capacity, the (“Swingline Lender”); BANK OF AMERICA, N.A.,
BANK OF OKLAHOMA, N.A., WELLS FARGO FOOTHILL, LLC and BNP PARIBAS as
co-documentation agents; and WACHOVIA CAPITAL MARKETS, LLC, as sole Lead
Arranger (in such capacity, together with its successors in such capacity, the
“Lead Arranger”).

RECITALS

WHEREAS, pursuant to that certain Master Formation Agreement dated as of June 1,
2007 by and between Western Gas Resources, Inc. (“Western”) and the Borrower and
that certain Master Formation Agreement dated as of June 1, 2007 by and among
Western, Western Gas Resources-Westana, Inc. and the Borrower (together, as each
may be amended, supplemented or otherwise modified through the date hereof, the
“Formation Agreements”) the Borrower has agreed with Western to form (the
formation of the Anadarko JVs, the Atlas Contribution and the Western
Contribution collectively, the “Anadarko Formation”), Atlas Pipeline
Midcontinent WestOK, LLC, a Delaware limited liability company (“WestOK”), and
Atlas Pipeline Midcontinent WestTex, LLC, a Delaware limited liability company
(“WestTex”; each of WestOK and WestTex, an “Anadarko JV” and together, the
“Anadarko JVs”) and in connection therewith, Western has agreed to contribute
(the “Western Contribution”) all of the gathering pipeline, processing plants
and associated compression and related assets currently known as the Chaney Dell
and Midkiff/Benedum Systems (the “Acquired Business”) to the Anadarko JVs and
the Borrower has agreed to contribute an aggregate of approximately
$1,850,000,000 in cash (the “Atlas Contribution”);



--------------------------------------------------------------------------------

WHEREAS, Borrower has requested that (i) the Term Loan Lenders make Term Loans
to Borrower of $830,000,000 in the aggregate and (ii) the Revolver Lenders
provide Revolver Commitments of $300,000,000 in the aggregate to be available
for Revolver Loans to Borrower and Letters of Credit issued for the account of
Borrower; and

WHEREAS, the Lenders have agreed to extend certain credit facilities to Borrower
on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, the terms “AAPL2,”
“Acquired Business,” “Administrative Agent,” “Anadarko Formation,” “Anadarko
JVs,” “Atlas Arkansas,” “Atlas Contribution,” “APL New York,” “APL Ohio,” “APL
Pennsylvania,” “APL Operating,” “APL Mid-Continent,” “Atlas Chaney,” “Atlas
Midkiff,” “Borrower,” “Collateral Agent,” “Initial Guarantors,” “Issuing Bank,”
“Lender,” “Lenders,” “Initial Obligors,” “Elk City,” “Elk City GP,” “Lead
Arranger,” “NOARK,” “NOARK Energy,” “OGG,” “OGT,” “Western,” “Western
Contribution,” “WestOK” and “WestTex” shall have the meanings indicated above.

Section 1.02 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Article I or in other
provisions of this Agreement in the singular to have equivalent meanings when
used in the plural, and vice versa):

Additional Costs has the meaning assigned such term in Section 5.01(a).

Adjusted LIBOR means, with respect to any LIBOR Loan, a rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan for
the Interest Period for such Loan divided by (ii) 1 minus the Eurodollar Reserve
Percentage for such Loan for such Interest Period.

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

Affected Loans has the meaning assigned such term in Section 5.04.

Affiliate of any Person means (i) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (ii) any
director or officer of such first Person or of any Person referred to in clause
(i) above and (iii) if any Person in clause (i) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership

 

-2-



--------------------------------------------------------------------------------

interests of any other Person (other than as a limited partner of such other
Person) will be deemed to “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) such corporation or other
Person.

Agreement means this Revolving Credit and Term Loan Agreement, as the same may
from time to time be further renewed, extended, amended, restated or
supplemented.

Aggregate Maximum Revolver Amount at any time equals the sum of the Maximum
Revolver Amounts of the several Revolver Lenders ($300,000,000), as the same may
be reduced pursuant to Section 2.03(a).

Aggregate Maximum Term Loan Amount at any time equals the sum of the Maximum
Term Loan Amount of the several Term Loan Lenders ($830,000,000).

AHD means Atlas Pipeline Holdings, L.P., a Delaware limited partnership.

Applicable Lending Office means, for each Lender and for each Type of Loan, the
lending office of such Lender (or an Affiliate of such Lender) designated for
such Type of Loan on the signature pages hereof or such other offices of such
Lender (or of an Affiliate of such Lender) as such Lender may from time to time
specify to the Administrative Agent and the Borrower as the office by which its
Loans of such Type are to be made and maintained.

Applicable Margin means (a) with respect to Term Loans, 2.75% for LIBOR Loans
and 1.75% for Base Rate Loans; provided that upon the Borrower’s notice to the
Administrative Agent of receipt of ratings for the Facilities from both S&P and
Moody’s, the “Applicable Margin” with respect to Term Loans shall mean the
Ratings Based Spread and (b) with respect to Revolver Loans, (i) prior to the
end of the first full fiscal quarter ending after the Closing Date, 2.25% for
LIBOR Loans and 1.25% for Base Rate Loans and (ii) thereafter the applicable per
annum percentage set for at the appropriate intersection in the table shown
below, based on the Leverage Ratio as in effect from time to time:

 

Pricing
Level   

Leverage Ratio

   LIBOR +     Base Rate +   I    Less than or equal to 3.50:1.00    1.25 %  
0.25 % II    Greater than 3.50:1.00, but less than or equal to 4.00:1.00    1.50
%   0.50 % III    Greater than 4.00:1.00, but less than or equal to 4.50:1.00   
1.75 %   0.75 % IV    Greater than 4.50:1.00, but less than or equal to
5.00:1.00    2.00 %   1.00 % V    Greater than 5.00 to 1.00    2.25 %   1.25 %

; provided that if the Borrower has not caused both S&P and Moody’s to issue a
rating with respect to the Facilities (i) on or prior to the 90th day following
the Closing Date, the Applicable Margin with respect to Term Loans and Revolver
Loans shall be increased by 0.25% from the Applicable Margin that would have
otherwise been applicable to such Loans; and (ii) on or prior to the 180th day
following the Closing Date, the Applicable Margin with respect to Term Loans and
Revolver Loans shall be increased by an additional 0.25% from the Applicable
Margin that would have otherwise been applicable to such Loans (including after
giving effect to clause (i) of this proviso); provided further that upon the
Borrower’s notice to the Administrative Agent of receipt of ratings for the
Facilities from both S&P and Moody’s, the “Applicable Margin” (x) with respect
to Term Loans shall revert to the Ratings Based Spread and (y) with respect to
Revolver Loans shall revert to the applicable per annum percentage set for at
the appropriate intersection in the table shown above, based on the Leverage
Ratio as in effect at such time.

 

-3-



--------------------------------------------------------------------------------

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall take effect on the date of delivery by the Borrower to the
Administrative Agent of notice thereof pursuant to Section 8.01(j). However, if
the Borrower fails to deliver a compliance certificate when required pursuant to
Section 8.01(j), then the Applicable Margin shall be set at the highest level
until such date as the Borrower delivers such compliance certificate to the
Administrative Agent.

In the event that any financial statement or compliance certificate delivered
pursuant to Section 8.01(j) is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy if corrected would have led to a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Borrower shall immediately
deliver to the Administrative Agent a correct compliance certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if Pricing
Level V were applicable for such Applicable Period and (iii) Borrower shall
immediately pay to the Administrative Agent the additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof. Following the delivery of the corrected compliance
certificate, the Applicable Margin for periods following the Applicable Period
shall be calculated in accordance with the two preceding paragraphs. This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
hereunder.

Approved Fund means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

Assignment and Assumption means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

Availability means, at any time, (i) the Revolver Lenders’ aggregate Revolver
Commitments, minus (ii) the sum of (a) the Effective Amount of all outstanding
Revolver Loans, (b) the Effective Amount of all LC Exposure and (c) the
Effective Amount of all outstanding Swingline Loans.

Base Rate means, with respect to any Base Rate Loan, for any day, a rate per
annum equal to the higher of (i) the Federal Funds Rate for any such day plus
1/2 of 1% or (ii) the Prime Rate for such day. Each change in any interest rate
provided for herein based upon the Base Rate resulting from a change in the Base
Rate shall take effect at the time of such change in the Base Rate.

Base Rate Loans means Loans that bear interest at rates based upon the Base
Rate.

Business Day means any day other than a day on which commercial banks are
authorized or required to close in North Carolina or New York and, where such
term is used in the definition of “Quarterly Date” or if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

-4-



--------------------------------------------------------------------------------

Carve-out Financials has the meaning assigned such term in Section 6.01(q).

Cash Management Agreement means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

Cash Management Bank means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

Change in Control means (i) except as permitted by clauses (iii)(c) and (iii)(d)
hereof, any person or group of persons (within the meaning of Subsection 13(d)
or 14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
subsequent to the date hereof beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) of
25% or more of the equity securities of such Person entitled to vote for members
of the board of directors or equivalent governing body of such Person (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right) (provided, however, that the
acquisition by the General Partner or any Affiliate thereof of 25% or more of
the partnership interests of the Borrower shall not constitute a Change in
Control); (ii) within a period of twelve (12) consecutive calendar months,
individuals who were managing board members of the General Partner on the first
day of such period or persons who were appointed or nominated by such persons
shall cease to constitute a majority of the managing board members of the
General Partner, or (iii) the occurrence of any of the following:

(a) the sale, transfer, lease, conveyance or other disposition (other than by
way of a permitted merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Wholly Owned Subsidiaries taken as a whole to any “person” (as such term is used
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended);

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or the General Partner unless, in the case of the General Partner, the
General Partner is replaced by an affiliate of AHD acceptable to the Lenders in
their reasonable discretion, such acceptance not to be unreasonably withheld;

(c) the General Partner ceases to own, directly or indirectly, at least 51% of
the general partner interests of the Borrower or of APL Operating, or the
General Partner ceases to serve as the only general partner of the Borrower or
APL Operating unless, in the case of the General Partner, the General Partner is
replaced by an affiliate of AHD acceptable to the Lenders in their reasonable
discretion, such acceptance not to be unreasonably withheld; or

(d) AHD and/or one or more of its directly or indirectly wholly-owned
subsidiaries ceases to own at least 51% of the membership units of the General
Partner.

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

-5-



--------------------------------------------------------------------------------

Closing Date means the date upon which the conditions precedent for initial
funding set forth in Section 6.01 are satisfied.

Code means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute.

Collateral means the collateral security for the Obligations pledged or granted
pursuant to the Security Instruments.

Commitment means (i) for any Revolver Lender, its Revolver Commitment, and
(ii) for any Term Loan Lender, its Term Loan Commitment.

Commitment Fee Percentage means (a) prior to the end of the first full fiscal
quarter ending after the Closing Date, 0.375% and (b) thereafter the applicable
per annum percentage set for at the appropriate intersection in the table shown
below, based on the Leverage Ratio as in effect from time to time:

 

Pricing
Level   

Leverage Ratio

   Commitment Fee
Percentage   I    Less than or equal to 3.5:1.0    0.200 % II    Greater than
3.5:1.0 but less than or equal to 4.0:1.0    0.250 % III    Greater than 4.0:1.0
but less than or equal to 4.5:1.0    0.300 % IV    Greater than 4.5:1.0    0.375
%

Each change in the Commitment Fee Percentage resulting from a change in the
Total Leverage Ratio shall take effect on the date of delivery by the Borrower
to the Administrative Agent of notice thereof pursuant to Section 8.01(j).
However, if the Borrower fails to deliver a compliance certificate when required
pursuant to Section 8.01(j), then the Applicable Margin shall be set at the
highest level until such date as the Borrower delivers such compliance
certificate to the Administrative Agent.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 8.01(j) is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy if corrected would have led to a higher
Commitment Fee Percentage for any period (an “Applicable Period”) than the
Commitment Fee Percentage applied for such Applicable Period, then (i) Borrower
shall immediately deliver to the Administrative Agent a correct Compliance
Certificate for such Applicable Period, (ii) the Commitment Fee Percentage shall
be determined as if Pricing Level IV were applicable for such Applicable Period
and (iii) Borrower shall immediately pay to the Administrative Agent the
additional interest owing as a result of such increased Commitment Fee
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with the terms hereof. Following the
delivery of the corrected compliance certificate, the Commitment Fee Percentage
for periods following the Applicable Period shall be calculated in accordance
with the two preceding paragraphs. This paragraph shall not limit the rights of
the Administrative Agent and the Lenders hereunder.

Consolidated EBITDA means, for any trailing twelve-month period, the sum of
(i) Consolidated Net Income for such period, plus without duplication (ii) the
following expenses or charges to the extent deducted from Consolidated Net
Income in such period: interest, income taxes, depreciation, depletion,
amortization, non-cash compensation on long-term incentive plans, and other
non-cash charges (other

 

-6-



--------------------------------------------------------------------------------

than a non-cash charge resulting from an accrual of a reserve for any cash
charge in any future period) to Consolidated Net Income including non-cash
losses resulting from mark to market accounting of Hedging Agreements, minus
without duplication (iii) non-cash credits to Consolidated Net Income including
non cash gains resulting from mark to market accounting of hedging agreements;
provided that with respect to that portion of the Borrower’s Consolidated EBITDA
attributable to the Acquired Business, (a) such portion of Consolidated EBITDA
for the fiscal quarter ending December 31, 2007 shall be calculated by
annualizing the Consolidated EBITDA of the Acquired Business for such fiscal
quarter and the previous fiscal quarter and (b) such portion of Consolidated
EBITDA for the fiscal quarter ending March 31, 2008 shall be calculated by
annualizing the Consolidated EBITDA of the Acquired Business for such fiscal
quarter and the two previous fiscal quarters. For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, without duplication, (x) the Anadarko Formation or
any acquisition permitted pursuant to Section 9.03(i) closed during such period,
including, without limitation, adjustments reflecting any non-recurring costs
and any extraordinary expenses of the Anadarko Formation or any acquisition
permitted pursuant to Section 9.03(i) closed during such period calculated on a
basis consistent with GAAP and Regulation S-X of the Securities Exchange Act of
1934, as amended, or as approved by the Administrative Agent and (y) any Pro
Forma Cost Savings.

Consolidated Funded Debt means, for any Person and its Consolidated
Subsidiaries, the sum of the following (without duplication): (i) all
obligations of such Person and its Consolidated Subsidiaries for borrowed money
or evidenced by bonds, debentures, notes or other similar instruments (including
principal, interest, fees and charges); (ii) all obligations of such Person and
its Consolidated Subsidiaries (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person and its Consolidated
Subsidiaries to pay the deferred purchase price of Property or services (other
than for borrowed money); (iv) all obligations under leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
in respect of which such Person and its Consolidated Subsidiaries is liable
(whether contingent or otherwise); (v) any capital stock of such Person and its
Consolidated Subsidiaries in which such Person has a mandatory obligation to
redeem such stock and (vi) any obligation, contingent or otherwise, of any such
Person pursuant to which such Person has directly or indirectly guaranteed any
Debt of any other Person and, without limiting the generality of the foregoing,
any obligation, direct or indirect, contingent or otherwise, of any such Person
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt (whether arising by virtue of partnership arrangements, by
agreement to keep well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement condition or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that this clause (vi) shall not
include endorsements for collection or deposit in the ordinary course of
business.

Consolidated Interest Expense means with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate cash interest payments
made or required to be made for such Person and its Consolidated Subsidiaries on
a consolidated basis for such period; provided, that (i) Consolidated Interest
Expense for the fiscal quarter ending December 31, 2007 shall be calculated by
annualizing the Consolidated Interest Expense for such fiscal quarter,
(ii) Consolidated Interest Expense for the fiscal quarter ending March 31, 2008
shall be calculated by annualizing the Consolidated Interest Expense for such
fiscal quarter and the previous fiscal quarter and (iii) Consolidated Interest
Expense for fiscal quarter ending June 30, 2008 shall be calculated by
annualizing the Consolidated Interest Expense for such fiscal quarter and the
two (2) previous fiscal quarters.

 

-7-



--------------------------------------------------------------------------------

Consolidated Net Income means with respect to such Person and its Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of such
Person and its Consolidated Subsidiaries after allowances for taxes for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that there shall be excluded from such net income (to the extent otherwise
included therein) the following: (i) the net income of any other entity other
than a Consolidated Subsidiary), except to the extent of the amount of dividends
or distributions actually paid in such period by such other entity to such
Person or to a Consolidated Subsidiary, as the case may be; (ii) the net income
(but not loss) of any Consolidated Subsidiary to the extent that the declaration
or payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Governmental Requirement
applicable to such Consolidated Subsidiary, or is otherwise restricted or
prohibited and (iii) the cumulative effect of a change in accounting principles
and any gains or losses attributable to writeups or write downs of assets.

Consolidated Subsidiaries means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP, provided, however, that the Consolidated
Subsidiaries of Borrower shall not include the Unrestricted Entities.

Coverage Ratio has the meaning set forth in Section 9.13.

Debt means, for any Person the sum of the following (without duplication):
(i) all obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, interest,
fees and charges); (ii) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (iii) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (iv) all obligations under leases which shall have been, or should have
been, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable (whether contingent or otherwise); (v) all obligations
under operating leases which require such Person or its Affiliate to make
payments over the term of such lease, including payments at termination, based
on the purchase price or appraisal value of the Property subject to such lease
plus a marginal interest rate, and used primarily as a financing vehicle for, or
to monetize, such Property; (vi) all Debt (as described in the other clauses of
this definition) and other obligations of others secured by a Lien on any asset
of such Person, whether or not such Debt is assumed by such Person; (vii) all
Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to gather or transport
Hydrocarbons in consideration of advance payments; (x) obligations to pay for
goods or services whether or not such goods or services are actually received or
utilized by such Person; (xi) any capital stock of such Person in which such
Person has a mandatory obligation to redeem such stock; (xii) any Debt of a
Subsidiary for which such Person is liable either by agreement or because of a
Governmental Requirement; and (xiii) all obligations of such Person under
Hedging Agreements.

Debt Issuance shall mean the issuance of any Debt for borrowed money by the
Borrower or any of its Subsidiaries, excluding any Debt of the Borrower and its
Subsidiaries permitted to be incurred pursuant to Section 9.01 (other than
Section 9.01(i)).

Default means an Event of Default or an event which with notice or lapse of
applicable grace period or both would become an Event of Default.

 

-8-



--------------------------------------------------------------------------------

Defaulting Lender means any Lender that (i) has failed to fund any portion of
the Loans or Letter of Credit reimbursement obligations required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (iii) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

Disposition or Dispose means the sale, transfer or other disposition (including
any sale-leaseback transaction) of any property by any Person, other than the
sale transfer, or other disposition (or series of related sales, transfers or
related dispositions) of property of such Person having a fair market value of
less than $1,000,000. For the avoidance of doubt, “Disposition” includes Equity
Offerings.

Dollars and $ means lawful money of the United States of America.

Effective Amount means (i) with respect to any Revolver Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Revolver Loans and prepayments or repayments thereof occurring on such date
under the Revolver Facility; (ii) with respect to any outstanding LC Exposure on
any date, the amount of such LC Exposure on such date after giving effect to any
issuances of Letters of Credit occurring on such date and any other changes in
the aggregate amount of the LC Exposure as of such date, including as a result
of any reimbursements of drawings under any Letters of Credit or any reductions
in the maximum amount available for drawing under Letters of Credit taking
effect on such date and (iii) with respect to any Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Swingline Loans and any prepayments or repayments thereof occurring on such
date.

Eligible Assignee means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by (a) the Administrative Agent, (b) in the case of any assignment of a Revolver
Commitment, the Swingline Lender and the Issuing Bank and (c) unless a Default
or Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

Environmental Laws means any and all Governmental Requirements pertaining to
health or the environment in effect in any and all jurisdictions in which the
Borrower or any of its Subsidiaries is conducting or at any time has conducted
business, or where any Property of the Borrower or any of its Subsidiaries is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”),
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection laws. The term “oil” shall
have the meaning specified in OPA, the terms “hazardous substance” and “release”
or “threatened release” have the meanings specified in CERCLA, and the terms
“solid waste” and “disposal” or “disposed” have the meanings specified in RCRA;
provided, however, that (i) in the event either OPA, CERCLA or RCRA is amended
so as to broaden the meaning of any term defined thereby, such broader meaning
shall apply subsequent to the effective date of such amendment and (ii) to the
extent the laws of the state in which any Property of the Borrower or any of its
Subsidiaries is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste” or “disposal” which is broader than that specified in
either OPA, CERCLA or RCRA, such broader meaning shall apply.

 

-9-



--------------------------------------------------------------------------------

Equity Issuance means the issuance of common equity by the Borrower pursuant to
the Common Unit Purchase Agreement dated as of June 1, 2007 on the Closing Date
and any additional issuances of equity pursuant thereto as liquidated damages.

Equity Offering means the issuance or sale of equity interests in the Borrower
pursuant to a public or private offering.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time and any successor statute.

ERISA Affiliate means each trade or business (whether or not incorporated) which
together with the Borrower or any Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

ERISA Event means (i) a “Reportable Event” described in Section 4043 of ERISA
and the regulations issued thereunder, (ii) the withdrawal of the Borrower, any
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (iv) the institution of
proceedings to terminate a Plan by the PBGC or (v) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.

Eurodollar Reserve Percentage means, for any day, the percentage (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

Event of Default has the meaning assigned such term in Section 10.01.

Excepted Liens means: (i) Liens for taxes, assessments or other governmental
charges or levies not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained;
(ii) Liens in connection with worker’s compensation, unemployment insurance or
other social security, old age pension or public liability obligations not yet
due or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;
(iii) vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like Liens arising by operation of law in
the ordinary course of business or incident to the gathering, transportation,
operation and maintenance of the Pipeline Properties or statutory landlord’s
liens, each of which is in respect of obligations that have not been outstanding
more than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP; (iv) encumbrances of third party surface owners and owners of other
estates in lands (other than lands to which the Borrower or any of its
Subsidiaries has fee simple title) covered by Pipeline right-of-ways, permits
and easements; (v) encumbrances (other than to secure the payment of borrowed
money or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of the Borrower or any of
its Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, or timber,
and other like purposes, or for the joint or common use of real estate, rights
of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other

 

-10-



--------------------------------------------------------------------------------

Property which in the aggregate do not materially impair the use of such rights
of way or other Property for the purposes of which such rights of way and other
Property are held by the Borrower or any of its Subsidiaries or materially
impair the value of such Property subject thereto; (vi) that certain Surface
Lease Agreement dated as of February 1, 2000, by and between Texaco Exploration
and Production, Inc., predecesssor in interest to APL Mid-Continent, as lessor,
and Velma Federal Credit Union, as lessee; (vii) deposits of cash or securities
to secure the performance of bids, trade contracts, leases, statutory
obligations and other obligations of a like nature incurred in the ordinary
course of business; and (viii) Liens which do not materially interfere with the
occupation, use, and enjoyment by Borrower of the Pipeline Properties in the
ordinary course of business as presently conducted or materially impair the
value thereof for the purposes thereof.

Excluded Taxes means with respect to the Administrative Agent, any Lender, the
Issuing Bank, the Swingline Lender or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by its net income, franchise taxes imposed in lieu of net
income taxes and branch profit or similar taxes imposed by (i) any jurisdiction
(or any political subdivision thereof) of which such Lender, the Administrative
Agent, the Issuing Bank or the Swingline Lender, as the case may be, is a
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof in which the Administrative
Agent, the Issuing Bank, the Swingline Lender or such Lender is organized, or
(iii) any jurisdiction (or any political subdivision thereof) in which such
Lender, the Issuing Bank, the Swingline Lender or the Administrative Agent is
presently doing business which taxes are imposed solely as a result of doing
business in such jurisdiction (other than a business arising from or deemed to
arise from any of the transactions contemplated by this Agreement or any other
Loan Documents) and (b) in the case of a Lender, the Issuing Bank or the
Swingline Lender, any U.S. federal withholding tax that (i) is imposed on
amounts payable to such Lender, the Issuing Bank, or the Swingline Lender at the
time such Lender, the Issuing Bank or the Swingline Lender becomes a party
hereto (or designates a new lending office) except to the extent that such
Lender, the Issuing Bank, or the Swingline Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 4.06(a); provided that this clause (b)(i) shall not
apply to any Taxes imposed on a Lender, the Issuing Bank or the Swingline Lender
in connection with an interest or participation in any Loan or other obligation
that such Lender or Issuing Bank was required to acquire pursuant to
Section 4.05 or (ii) is attributable to such Lender’s, the Issuing Bank’s or the
Swingline Lender’s failure to comply with Section 4.06(d) (i.e., failure to
provide a form that such Lender, the Issuing Bank or the Swingline Lender is
legally entitled to provide).

Existing Credit Agreement means the Credit Agreement dated as of April 14, 2005
between the Borrower, the guarantors party thereto from time to time, the
lenders party thereto from time to time and Wachovia Bank, National Association,
as Administrative Agent, as amended by that certain First Amendment to Revolving
Credit and Term Loan Agreement dated as of October 31, 2005, that certain Second
Amendment to Revolving Credit and Term Loan Agreement dated as of May 1, 2006,
and that certain Third Amendment to Revolving Credit and Term Loan Agreement
dated as of June 29, 2006.

Existing Letters of Credit means those letters of credit previously issued under
the Existing Credit Agreement for the account of the Borrower or any of its
Subsidiaries that are (a) outstanding on the Closing Date and (b) listed on
Schedule 1.01.

Facilities means, collectively, the Revolver Facility and the Term Loan
Facility, and Facility means either of the Revolver Facility or the Term Loan
Facility.

 

-11-



--------------------------------------------------------------------------------

Federal Funds Rate means the rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent. If, for any reason, such rate is not
available, then “Federal Funds Rate” shall mean a daily rate which is
determined, in the opinion of the Administrative Agent, to be the rate at which
federal funds are being offered for sale in the national federal funds market at
9:00 a.m. Rates for weekends or holidays shall be the same as the rate for the
most immediately preceding Business Day.

Fee Letter means that certain letter agreement from Wachovia Bank, National
Association and Wachovia Capital Markets, LLC, to the Borrower dated June 1,
2007, concerning certain fees in connection with this Agreement and any
agreements or instruments executed in connection therewith, as the same may be
amended or replaced from time to time.

Financial Statements means the financial statement or statements of the Borrower
and its Consolidated Subsidiaries described or referred to in Section 7.02.

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

Foreign Subsidiary means any direct or indirect Subsidiary of the Borrower which
(1) is not a “United States person” within the meaning of Section 7701(a)(30) of
the Code, and ((2) is a controlled foreign corporation (within the meaning of
Section 957(a) of the Code) or is owned directly or indirectly by such
controlled foreign corporation.

Formation Agreements has the meaning assigned to such term in the preamble
hereto.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

GAAP means generally accepted accounting principles in the United States of
America in effect from time to time.

General Partner means Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company.

Governmental Approvals means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

Governmental Authority includes the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, the
Borrower or any of its Subsidiaries or any of their Property or the
Administrative Agent, any Lender or any Applicable Lending Office.

 

-12-



--------------------------------------------------------------------------------

Governmental Requirement means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

Guarantor means each Initial Guarantor and each Subsidiary of Borrower hereafter
formed or acquired that is required to execute and deliver a Guaranty Agreement
pursuant to Section 8.13.

Guaranty Agreement means, an agreement executed by a Guarantor substantially in
the form of Exhibit G guarantying, unconditionally, payment of the Obligations,
together with any amendment, modification, supplement, restatement,
ratification, or reaffirmation of any Guaranty Agreement made in accordance with
the Loan Documents.

Hedge Bank means any Person that, at the time it enters into a Hedging
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Hedging Agreement.

Hedging Agreements means any commodity, interest rate or currency swap, cap,
floor, collar, forward agreement or other exchange or protection agreements or
any option with respect to any such transaction.

Highest Lawful Rate means, as of a particular date, the highest non-usurious
rate of interest, if any, permitted from day to day by applicable law.

Hydrocarbons means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

Indemnified Parties has the meaning assigned such term in Section 12.03(a)(ii).

Indemnified Taxes means Taxes other than Excluded Taxes and Other Taxes.

Initial Funding means the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.

Insurance and Condemnation Event means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

Intercompany Debt means funded Debt that is owed by the Borrower or any of its
Consolidated Subsidiaries to the Borrower or to any Obligor.

Intercompany Notes means the promissory notes executed to evidence the
Intercompany Debt.

Interest Period means, with respect to any LIBOR Loan, the period commencing on
the date such LIBOR Loan is made and ending on the numerically corresponding day
in the first, second, third or sixth calendar month thereafter (or if agreed to
by all Lenders, the ninth or twelfth calendar month thereafter), as the Borrower
may select as provided in Section 2.02, except that each Interest Period which
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month. Notwithstanding the foregoing: (i) no Interest Period with

 

-13-



--------------------------------------------------------------------------------

respect to Revolver Loans may end after the Termination Date in respect of the
Revolver Facility, and no Interest Period with respect to Term Loans may end
after the Termination Date in respect of the Term Loan Facility; (ii) each
Interest Period which would otherwise end on a day which is not a Business Day
shall end on the next succeeding Business Day (or, if such next succeeding
Business Day falls in the next succeeding calendar month, on the next preceding
Business Day); and (iii) no Interest Period shall have a duration of less than
one month and, if the Interest Period for any LIBOR Loans would otherwise be for
a shorter period, such Loans shall not be available hereunder.

ISP98 means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

JV Documents means the Formation Agreements and each other agreement, document
and instrument executed and delivered by Borrower, the Anadarko JVs or any other
Subsidiary and any counterparty thereto in connection with the Anadarko
Formation, including, without limitation, the Operating Agreements.

LC Commitment at any time shall mean $50,000,000.

LC Exposure at any time means the sum of (i) the aggregate amount available to
be drawn under all outstanding Letters of Credit plus (ii) the aggregate of all
amounts drawn under all Letters of Credit and not yet reimbursed.

L/C Participants means the collective reference to all the Revolver Lenders
other than the Issuing Bank.

Letter of Credit Agreements means the written agreements with the Issuing Bank,
as issuing lender for any Letter of Credit, executed in connection with the
issuance by the Issuing Bank of the Letters of Credit, such agreements to be on
the Issuing Bank’s customary form for letters of credit of comparable amount and
purpose as from time to time in effect or as otherwise agreed to by the Borrower
and the Issuing Bank.

Letter of Credit Application means an application, in the form specified by the
Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

Letters of Credit means (a) the stand-by letters of credit issued pursuant to
Section 2.01(b) and (b) the Existing Letters of Credit and, in each case, all
reimbursement obligations pertaining to any such letters of credit, and Letter
of Credit shall mean any one of the Letters of Credit and the reimbursement
obligations pertaining thereto.

Leverage Ratio has the meaning set forth in Section 9.14.

LIBOR means the rate per annum determined on the basis of the rate for deposits
in Dollars in minimum amounts of at least $5,000,000 for a period equal to the
applicable Interest Period which appears on the Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page, then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

 

-14-



--------------------------------------------------------------------------------

LIBOR Loans means Loans the interest rates on which are determined on the basis
of rates referred to in the definition of “Adjusted LIBOR.”

Lien means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, any Person shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

Limited Partnership Agreement means that certain Second Amended and Restated
Agreement of Limited Partnership of Borrower dated as of March 9, 2004, as such
agreement may be amended, extended, revised or replaced from time to time in
accordance with the terms hereof and thereof.

Loan Documents means this Agreement, the Notes, the Guaranty Agreements, all
Letters of Credit, all Letter of Credit Agreements, the Fee Letter, the Security
Instruments and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any Subsidiary thereof in connection
with this Agreement or otherwise referred to herein or contemplated hereby
(excluding any Hedging Agreement and Cash Management Agreements), all as may be
amended, restated, supplemented or otherwise modified from time to time.

Loans means the collective reference to the Revolver Loans, the Term Loans and
Swingline Loans and Loan means any of such Loans.

Material Adverse Effect means any material and adverse effect on (i) the assets,
liabilities, financial condition, business, operations or affairs of the
Borrower, the General Partner, and the Guarantors taken as a whole, or (ii) the
ability of the Borrower, the General Partner, or any Guarantor to carry out its
business as at the Closing Date (excluding the dissolution or liquidation of any
Guarantor pursuant to a merger to the extent permitted under Section 9.09) or
meet its obligations under the Loan Documents on a timely basis, or (iii) the
Collateral Agent’s and the Lenders’ interests in the collateral securing the
Obligations, or the Administrative Agent’s, the Collateral Agent’s or the
Lenders’ ability to enforce their rights and remedies under this Agreement or
any other Loan Document, at law or in equity.

Material Agreements has the meaning assigned to such term in Section 7.23.

Maximum Revolver Amount means, as to each Revolver Lender, the Dollar amount of
such Revolver Lender’s Percentage Share of the Revolver Facility (as the same
may be reduced pursuant to Section 2.03(a) pro rata to each Revolver Lender
based on its Percentage Share of the Revolver Facility), as modified from time
to time to reflect any assignments permitted by Section 12.06(b).

Maximum Term Loan Amount means, as to each Term Loan Lender, the dollar amount
of such Term Loan Lender’s Percentage Share of the Term Loan Facility.

 

-15-



--------------------------------------------------------------------------------

Moody’s means Moody’s Investor Service, Inc. and any successor thereto.

Mortgaged Property means the Property owned by the Obligors and which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

Mortgages means each of the Open-Ended Mortgages described or referred to in
Exhibit D hereto.

Multiemployer Plan means a Plan defined as such in Section 3(37) or 4001(a)(3)
of ERISA.

Net Cash Proceeds means, as applicable, (a) with respect to any Disposition by
any Consolidated Subsidiary, the gross cash proceeds received by the Borrower or
any of its Subsidiaries (after deducting the pro rata portion of such proceeds
to be paid to any minority holders of such Subsidiary’s Capital Stock) from such
sale less the sum of (i) all income taxes and other taxes assessed by a
Governmental Authority as a result of such sale and any other fees and expenses
incurred in connection therewith and (ii) the principal amount of, premium, if
any, and interest on any Debt secured by a Lien on the asset (or a portion
thereof) sold, which Debt is required to be repaid in connection with such sale,
(b) with respect to any Equity Offering or Debt Issuance, the gross cash
proceeds received by the Borrower or any of its Subsidiaries therefrom less all
legal, underwriting and other fees and expenses incurred in connection therewith
and (c) with respect to any payment under an insurance policy or in connection
with an Insurance and Condemnation Event, the gross cash proceeds received by
the Borrower or its Subsidiaries from an insurance company or Governmental
Authority, as applicable, less the sum of (i) all fees and expenses in
connection therewith and (ii) the principal amount of, premium, if any, and
interest on any Debt secured by a Lien on the asset (or a portion thereof)
subject to such loss or condemnation proceeding, which Debt is required to be
repaid in connection with such loss or condemnation proceeding.

Notes means, collectively, the Revolver Notes, the Term Loan Notes and the
Swingline Notes provided for by Section 2.06, together with any and all
renewals, extensions for any period, increases, rearrangements, substitutions or
modifications thereof.

Notice of Election means a notice substantially in the form of Exhibit I hereto.

Obligations means any and all amounts owing or to be owing by the Borrower or
any other Obligor to the Administrative Agent, the Issuing Bank, the Swingline
Lender and/or the Lenders or any Affiliates of Lenders in connection with the
Loan Documents now or hereafter arising between the Borrower or any other
Obligor and the Administrative Agent, the Issuing Bank, the Swingline Lender,
any Lender or its Affiliate and permitted by the terms of this Agreement, and
all renewals, extensions and/or rearrangements of any of the foregoing.
Obligations shall also include any obligation owing to any Person under Secured
Hedge Agreements and Secured Cash Management Agreements.

Obligor means each Initial Obligor and each additional Person party to a
Guaranty Agreement.

Oil and Gas Properties means all present and future Hydrocarbon reserves located
in fields and regions accessed by the Pipelines for gathering and transportation
to interstate and intrastate third party pipelines.

Operating Agreements means collectively that certain operating agreement for
WestTex and that certain operating agreement for WestOK, in each case, as
contemplated by the Formation Agreements as such agreements may be amended,
extended, revised or replaced from time to timein accordance with the terms
thereof and hereof.

 

-16-



--------------------------------------------------------------------------------

Other Taxes has the meaning assigned such term in Section 4.06(b).

Participant has the meaning set forth in Section 12.06.

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions.

Pension Plan means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

Percentage Share for each Lender means on any date of determination (i) for
purposes of sharing any amount or fee payable to any Lender in respect of a
specific Facility (or subfacility thereof), the proportion that the portion of
the Principal Debt for the applicable Facility (or subfacility thereof) owed to
such Lender (whether held directly or through a participation in respect of the
Letter of Credit subfacility or Swingline Loan subfacility and determined after
giving effect thereto) bears to the Principal Debt under the applicable Facility
(or subfacility thereof) owed to all Lenders thereunder at the time in question
and (b) for all other purposes, the proportion that the portion of the Principal
Debt owed to such Lender bears to the Principal Debt owed to all Lenders at the
time in question, or if no Principal Debt is outstanding, then the proportion
that the aggregate of such Lender’s Commitment then in effect under the
Facilities bears to the Total Commitment then in effect.

Perfection Certificate means a certificate substantially in the form of
Exhibit H or any other form approved by the Collateral Agent.

Person means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

Pioneer Option Agreement means that certain Purchase Option Agreement dated
July 27, 2007 by and between WestTex and Pioneer Natural Resources USA, Inc.

Pipeline Properties means all Property now or hereafter acquired related to the
Pipelines and processing facilities including all buildings, structures, fuel
separators, processing plants, treatment, dehydration, and fractionation
facilities, storage and transportation equipment, liquid extraction plants,
compressors, compressor stations, pipeline interconnections, fee lands, pumps,
pumping units, field gathering systems, pipes and pipelines, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, SCADA systems and software, apparatus, equipment, appliances, tools,
implements, surface leases, rights-of-way, permits, licenses, crossing permits,
easements and servitudes; all operating agreements, gathering agreements,
processing agreements, contracts and other agreements which relate to any of the
Pipelines or the gathering, transmission, exchange, processing, hedging and sale
of Hydrocarbons through the Pipelines; all Hydrocarbons used as linefill or pad
gas in the Pipelines, and all tariffs, rents, issues, profits, proceeds,
revenues and other incomes from or attributable to the Pipelines and sale of
Hydrocarbons; all Property, real or personal, now owned or hereinafter acquired
and situated upon, used, held for use or useful in connection with the Pipelines
(excluding automotive equipment or other personal property which may be on such
premises for the purpose of constructing the Pipelines or for other similar
temporary uses), together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

 

-17-



--------------------------------------------------------------------------------

Pipelines means the natural gas transportation systems and gas gathering systems
and related processing facilities now owned and operated as private use
gathering systems by the Borrower and its Consolidated Subsidiaries located in
the states of Arkansas, New York, Ohio, Pennsylvania, Oklahoma, Missouri and
Texas, and all additions thereto, and such other natural gas gathering systems
and related processing facilities owned and/or operated by the Borrower and its
Consolidated Subsidiaries hereafter.

Plan means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (i) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any Subsidiary or an ERISA Affiliate or (ii) was at any time
during the preceding six calendar years sponsored, maintained or contributed to,
by the Borrower, any Subsidiary or an ERISA Affiliate.

Pledges has the meaning assigned to such term in Section 10.03(d).

Prime Rate means, at any time, the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

Principal Debt means the sum of Revolver Principal Debt and Term Loan Principal
Debt.

Principal Office means the principal office of the Administrative Agent,
presently located at 201 South College Street, Charlotte, North Carolina
28288-0680.

Pro Forma Cost Savings means, with respect to any period, the reduction in net
costs and related adjustments that (i) were directly attributable to an
acquisition, merger, consolidation or disposition that occurred during the
four-quarter reference period and calculated on a basis that is consistent with
Regulation S-X under the Securities Act of 1933 as in effect and applied as of
the Closing Date, (ii) were actually implemented by the business that was the
subject of any such acquisition, merger, consolidation or disposition within 12
months after the date of the acquisition, merger, consolidation or disposition
and prior to the relevant calculation date that are supportable and quantifiable
by the underlying accounting records of such business or (iii) for all purposes
other than determining the “Applicable Rate”, relate to the business that is the
subject of any such acquisition, merger, consolidation or disposition and that
the Borrower reasonably determines are probable based upon specifically
identifiable actions to be taken within 12 months of the date of the
acquisition, merger, consolidation or disposition and, in the case of each of
(i), (ii) and (iii), are described in a certificate signed by the chief
financial officer of the Borrower, as if all such reductions in costs had been
effected as of the beginning of such period.

Pro Forma Financials has the meaning assigned such term in Section 6.01(q).

Property means any interest in any kind of property or asset, whether real,
personal or mixed, moveable or immoveable, tangible or intangible.

Quarterly Date means the first day of each January, April, July, and October in
each year, the first of which shall be October 1, 2007; provided, however, that
if any such day is not a Business Day, such Quarterly Date shall be the next
succeeding Business Day.

Quarterly Reports has the meaning assigned to such term under Section 8.01(f).

 

-18-



--------------------------------------------------------------------------------

Ratings Based Spread means (i) if the Borrower’s corporate family rating is at
least B1 (stable outlook) from Moody’s and corporate credit rating is at least
B+ (stable outlook) from S&P, 2.50% with respect to LIBOR Loans and 1.50% with
respect to Base Rate Loans and (ii) if otherwise, 2.75% with respect to LIBOR
Loans and 1.75% with respect to Base Rate Loans.

Register has the meaning set forth in Section 12.06(c).

Regulation D means Regulation D of the Board of Governors of the Federal Reserve
System (or any successor), as the same may be amended or supplemented from time
to time.

Regulatory Change means, with respect to any Lender, any change after the
Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.

Reimbursement Obligation means the obligation of the Borrower to reimburse the
Issuing Bank pursuant to Section 2.09 for amounts drawn under Letters of Credit.

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

Required Lenders means Lenders holding more than 50% of the sum of (i) aggregate
Revolver Commitment (or more than 50% of the outstanding Revolver Principal
Debt, if the Revolver Commitment has been terminated) and (ii) outstanding Term
Loan Principal Debt.

Required Payment has the meaning assigned such term in Section 4.04.

Required Revolver Lenders means Revolver Lenders holding (i) more than 50% of
the aggregate Revolver Commitments or (ii) more than 50% of the outstanding
Revolver Principal Debt, if the Revolver Commitment has been terminated.

Requirements of Law means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law

Responsible Officer means, as to any Person, the Chief Executive Officer, the
President or any Vice President of such Person and, with respect to financial
matters, the term “Responsible Officer” shall include the Chief Financial
Officer of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the General
Partner.

Revolver Commitment means, for any Revolver Lender, its obligation to make
Revolver Loans as provided in Section 2.01(a)(i) and participate in the issuance
of Letters of Credit as provided in Section 2.01(b) , in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolver Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

-19-



--------------------------------------------------------------------------------

Revolver Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.01(a)(i) hereof (as the same may be decreased
pursuant to Section 2.03(a)).

Revolver Lenders means, collectively, on any date of determination, Lenders
having Commitments under the Revolver Facility or that are owed Revolver
Principal Debt.

Revolver Loan means any Loan made under the Revolver Facility.

Revolver Note means a promissory note in substantially the form of Exhibit A-1,
and all renewals and extensions of all or any part thereof.

Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Revolver Loans and Swingline Loans, together
with the aggregate unpaid Reimbursement Obligations of Borrower in respect of
drawings under any Letter of Credit.

S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and any successor thereto.

SEC means the Securities and Exchange Commission or any successor Governmental
Authority.

Secured Cash Management Agreement means any Cash Management Agreement that is
entered into by and between any Obligor and any Cash Management Bank.

Secured Hedge Agreement means any Hedging Agreement that is entered into by and
between any Obligor and any Hedge Bank.

Secured Parties means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Bank, the Hedge Banks, the Cash Management Banks
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 11.01, and the other Persons the Obligations owing to
which are or are purported to be secured by the terms of the Security
Instruments.

Security Instruments means the agreements or instruments described or referred
to in Exhibit D, and any and all other agreements or instruments now or
hereafter executed and delivered by the Obligors or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of, the Notes,
the Guaranty Agreements, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, supplemented or restated
from time to time.

Significant Subsidiary means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as such regulation is in
effect on the date hereof.

Specified Acquisition Period means, if the Borrower makes an acquisition
permitted under Section 9.03(i) hereof after the fiscal quarter ending June 30,
2008 for a purchase price in excess of $75,000,000, the period from the date
such acquisition is closed until the last day of the third fiscal quarter
following the closing date of such acquisition; provided that another Specified
Acquisition Period shall not commence until the current Specified Acquisition
Period shall have terminated and there shall have been at least one fiscal
quarter when there was no Specified Acquisition Period in effect and during such
fiscal quarter when no Specified Acquisition Period was in effect the Borrower
was in compliance with Sections 9.13 and 9.14.

 

-20-



--------------------------------------------------------------------------------

Subordinated Debt means any Debt for borrowed money for which an Obligor is
directly and primarily obligated, so long as such Debt (i) does not have any
stated maturity before the latest maturity of the Facilities, (ii) has terms
that are no more restrictive upon the Obligor than the terms of the Loan
Documents, (iii) is subordinated, upon terms satisfactory to Administrative
Agent, to the payment and collection of the Obligations, and (iv) is unsecured.

Subsidiary means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, capital stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

Swingline Commitment means $15,000,000.

Swingline Lender means Wachovia in its capacity as swingline lender hereunder.

Swingline Loan means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.01(d), and all such swingline loans collectively
as the context requires.

Swingline Note means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-3, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

Swingline Termination Date means the first to occur of (a) the resignation of
Wachovia as Administrative Agent in accordance with Section 11.08 and (b) the
Termination Date with respect to the Revolver Facility.

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Term Loan means any Loan made under the Term Loan Facility.

Term Loan Commitment means, for any Term Loan Lender, its obligation to make
Term Loans as provided in Section 2.01(a)(ii), in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

Term Loan Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.01(a)(ii) hereof.

 

-21-



--------------------------------------------------------------------------------

Term Loan Lenders means, collectively, on any date of determination, Lenders
having Commitments under the Term Loan Facility or that are owed Term Loan
Principal Debt.

Term Loan Note means a promissory note substantially in the form of Exhibit A-2,
and all renewals and extensions of all or any part thereof.

Term Loan Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Loans under the Term Loan Facility.

Termination Date means (i) for purposes of the Revolver Facility, the earlier of
(a) the sixth anniversary of the Closing Date, and (b) the effective date that
Revolver Lenders’ Revolver Commitments are otherwise canceled or terminated, and
(ii) for purposes of the Term Loan Facility, (a) the earlier of the seventh
anniversary of the Closing Date, and (b) the effective date of any other
termination, cancellation or acceleration of the Term Loan Facility.

Termination Event means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

Total Commitment means, at any time, the sum of the aggregate Revolver
Commitments and aggregate Term Loan Commitments in effect for all Lenders in
respect of the Revolver Facility and the Term Loan Facility.

Transactions means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Formation Documents, including (a) the consummation
of the Anadarko Formation; (b) the execution, delivery and performance of the
Loan Documents and the initial borrowings hereunder; (c) the Western
Contribution; (d) the Atlas Contribution; and (e) the payment of all fees and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing.

Transfer means any sale, assignment, sub-lease, conveyance or other transfer of
any Pipeline Property, or any interest in any Pipeline Property of the Borrower
or any of its Subsidiaries, except for (i) the sale of firm transportation space
or interruptible transportation space in the Pipelines in the ordinary course of
business on a current basis, or (ii) the sale or transfer of equipment in the
ordinary course of business that is no longer necessary for the business of the
Borrower or any of its Subsidiaries or is contemporaneously replaced by
equipment of at least comparable value and use.

Type means, with respect to any Loan, a Base Rate Loan or a LIBOR Loan.

 

-22-



--------------------------------------------------------------------------------

Uniform Customs means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.

Unrestricted Entities means Subsidiaries of the Borrower designated as
Unrestricted Entities by the Borrower pursuant to Section 8.17 and each
Subsidiary of such Subsidiaries.

Wachovia means Wachovia Bank, National Association.

Wholly Owned Subsidiary means a Subsidiary for which all of the outstanding
shares of stock or other equity of such entity is owned directly or indirectly
by Borrower.

Section 1.03 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s independent public
accountants).

ARTICLE II

Commitments

Section 2.01 Loans and Letters of Credit.

(a) Loans.

(i) Subject to and in reliance upon the terms, conditions, representations and
warranties in the Loan Documents, each Revolver Lender severally agrees to make
Revolver Loans to the Borrower during the period from and including (i) the
Closing Date or (ii) such later date that such Revolver Lender becomes a party
to this Agreement as provided in Section 12.06(b), to and up to, but excluding,
the Termination Date in respect of the Revolver Facility in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Revolver Lender’s Revolver Commitment as then in effect;
provided, however, that the aggregate principal amount of all such Revolver
Loans by all Revolver Lenders hereunder at any one time outstanding, together
with the LC Exposure and Swingline Loans then outstanding, shall not exceed the
Aggregate Maximum Revolver Amount. Subject to the terms of this Agreement,
during the period from the Closing Date to and up to, but excluding, the
Termination Date in respect of the Revolver Facility, the Borrower may borrow,
repay and reborrow the amount described in this Section 2.01(a). Notwithstanding
the foregoing, not more than $60,000,000 in Revolver Loans may be drawn on the
Closing Date.

(ii) Subject to and in reliance upon the terms, conditions, representations and
warranties in the Loan Documents, each Term Loan Lender severally, but not
jointly, agrees to lend to the Borrower in a single advance on the Closing Date
a Term Loan in an amount equal to such Lender’s Term Loan Commitment. The
aggregate principal amount of the Term Loans of the Lenders shall not exceed the
Aggregate Maximum Term Loan Amount. If all or any portion of the Term Loan
Principal Debt is paid or prepaid by the Borrower, then the amount so paid or
prepaid may not be reborrowed.

 

-23-



--------------------------------------------------------------------------------

(b) Letters of Credit. During the period from and including the Closing Date to,
but excluding, five (5) Business Days prior to the Termination Date in respect
of the Revolver Facility, the Issuing Bank, as issuing bank for the Revolver
Lenders, agrees to extend credit for the account of the Borrower at any time and
from time to time by issuing, renewing, extending or reissuing Letters of
Credit; provided, however, that the LC Exposure at any one time outstanding
shall not exceed the lesser of (i) the LC Commitment or (ii) the Aggregate
Maximum Revolver Amount, as then in effect, minus the sum of (x) the aggregate
principal amount of all Revolver Loans then outstanding and (y) all Swingline
Loans then outstanding. The Revolver Lenders shall participate in such Letters
of Credit according to their respective Percentage Shares of the Revolver
Facility. Each of the Letters of Credit shall (i) be issued by the Issuing Bank,
(ii) contain such terms and provisions as are reasonably required by the Issuing
Bank, (iii) be issued to support obligations of the Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, and (iv) expire not later than the earlier of (A) twelve months from
the date of issuance of such Letter of Credit and (B) five (5) Business Days
before the Termination Date in respect of the Revolver Facility and (v) be
subject to the Uniform Customs and/or ISP98, as set forth in the Letter of
Credit Application or as determined by the Issuing Bank and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Bank
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Bank or L/C Participants
to exceed any limits imposed by, any Governmental Requirement. References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(c) Limitation on Types of Loans. Subject to the other terms and provisions of
this Agreement, at the option of the Borrower, the Loans may be Base Rate Loans
or LIBOR Loans; provided that, without the prior written consent of the Required
Lenders, no more than ten LIBOR Loans may be outstanding at any time.

(d) Swingline Loans. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, however, that the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the lesser of (i) the Revolver Commitment less the sum of all outstanding
Revolver Loans and the LC Exposure and (ii) the Swingline Commitment.

(e) Refunding of Swingline Loans.

(i) Swingline Loans shall be refunded by the Revolver Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Revolver Lenders in
accordance with their respective Percentage Share and shall thereafter be
reflected as Revolver Loans of the Revolver Lenders on the books and records of
the Administrative Agent. Each Revolver Lender shall fund its respective
Percentage Share of Revolver Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made. No Revolver Lender’s obligation to fund its respective
Percentage Share of a Swingline Loan shall be affected by any other Revolver
Lender’s failure to fund its Percentage Share of a Swingline Loan, nor shall any
Revolver Lender’s Percentage Share be increased as a result of any such failure
of any other Revolver Lender to fund its Percentage Share of a Swingline Loan.

 

-24-



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolver Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolver Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Revolver Lenders in accordance with their respective Percentage Share in respect
of the Revolver Facility (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 12.02 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).

(iii) Each Revolver Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article VI. Further, each Revolver Lender agrees and acknowledges that if prior
to the refunding of any outstanding Swingline Loans pursuant to this Section,
one of the events described in Section 10.01(f) or (g) shall have occurred, each
Revolver Lender will, on the date the applicable Revolver Loan would have been
made, purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Percentage Share of the aggregate amount of
such Swingline Loan. Each Revolver Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolver Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount. Whenever, at any time after the
Swingline Lender has received from any Revolver Lender such Revolver Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolver Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolver Lender’s participating interest was outstanding and funded).

Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.

(a) Borrowings. The Borrower shall give the Administrative Agent (which shall
promptly notify the Lenders) advance notice as hereinafter provided of each
borrowing hereunder, which shall specify (i) the aggregate amount of such
borrowing, (ii) the Type and (iii) the date (which shall be a Business Day) of
the Loans, and (iv) (in the case of LIBOR Loans) the duration of the Interest
Period therefor.

(b) Minimum Amounts. If a borrowing consists of LIBOR Loans, such LIBOR Loans
shall be in amounts of at least $2,000,000 or any whole multiple of $1,000,000
in excess thereof. If a borrowing consists of Base Rate Loans (other than
Swingline Loans), such Base Rate Loans shall be in amounts of at least
$1,000,000 or integral multiples of $500,000 in excess thereof. If a borrowing
consists of Swingline Loans, such Swingline Loans shall be in amounts of at
least $500,000 or any whole multiplied $100,000 in excess thereof.

 

-25-



--------------------------------------------------------------------------------

(c) Notices. All borrowings, continuations and conversions shall require advance
written notice to the Administrative Agent (which shall promptly notify the
Lenders) in the form of Exhibit B (or telephonic notice promptly confirmed by
such a written notice), which in each case shall be irrevocable, from the
Borrower to be received by the Administrative Agent not later than 12:00 p.m.
Charlotte, North Carolina time (i) at least one Business Day prior to the date
of each Base Rate Loan borrowing (other than a borrowing of Swingline Loans),
(ii) on the same Business Day as each Swingline Loan and (iii) three Business
Days prior to the date of each LIBOR Loan borrowing, continuation or conversion;
provided that any notice with respect to the initial borrowing of Term Loans on
the Closing Date may be delivered by the Borrower on the Closing Date. Without
in any way limiting the Borrower’s obligation to confirm in writing any
telephonic notice, the Administrative Agent may act without liability upon the
basis of telephonic notice believed by the Administrative Agent in good faith to
be from the Borrower prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
record of the terms of such telephonic notice except in the case of gross
negligence or willful misconduct by the Administrative Agent.

(d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of any LIBOR Loan may be continued as provided
herein, provided that (i) any continuation of any such Loan shall be (as to each
Loan as continued for an applicable Interest Period) in amounts of at least
$2,000,000 or any whole multiple of $1,000,000 in excess thereof and (ii) no
Default shall have occurred and be continuing. If a Default shall have occurred
and be continuing, each LIBOR Loan shall be converted to a Base Rate Loan on the
last day of the Interest Period applicable thereto.

(e) Conversion Options. The Borrower may elect to convert all or any part of any
LIBOR Loan on the last day of the then current Interest Period relating thereto
to a Base Rate Loan by giving advance notice to the Administrative Agent (which
shall promptly notify the Lenders) of such election. Subject to the provisions
made in this Section 2.02(e), the Borrower may elect to convert all or any part
of any Base Rate Loan at any time and from time to time to a LIBOR Loan by
giving advance notice as provided in Section 2.02(c) to the Administrative Agent
(which shall promptly notify the Lenders) of such election. All or any part of
any outstanding Loan may be converted as provided herein, provided that (i) any
conversion of any Base Rate Loan into a LIBOR Loan shall be (as to each such
Loan into which there is a conversion for an applicable Interest Period) in
amounts of at least $2,000,000 or any whole multiple of $1,000,000 in excess
thereof and (ii) no Default shall have occurred and be continuing. If a Default
shall have occurred and be continuing, no Base Rate Loan may be converted into a
LIBOR Loan.

(f) Advances. Not later than 12:00 p.m. Charlotte, North Carolina time on the
date specified for each borrowing hereunder, (i) each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower and
(ii) the Swingline Lender will make available the amount of the Swingline Loan
to be made by it on such date to the Administrative Agent, to an amount which
the Administrative Agent shall specify, in immediately available funds, for the
account of the Borrower. The amounts so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower by depositing the same, in immediately available funds, in an
account of the Borrower, designated by the Borrower and maintained at the
Principal Office, or in such other accounts designated by the Borrower.

 

-26-



--------------------------------------------------------------------------------

(g) Letters of Credit. The Borrower shall give the Issuing Bank (which shall
promptly notify the Lenders of such request and their Percentage Share of such
Letter of Credit) advance notice to be received by the Issuing Bank not later
than 12:00 p.m. Charlotte, North Carolina time not less than three Business Days
prior thereto of each request for the issuance, and at least ten Business Days
prior to the date of the renewal or extension, of a Letter of Credit hereunder
which request shall specify (i) the amount of such Letter of Credit, (ii) the
date (which shall be a Business Day) such Letter of Credit is to be issued,
renewed or extended, (iii) the duration thereof, (iv) the name and address of
the beneficiary thereof, and (v) such other information as the Issuing Bank may
reasonably request, all of which shall be reasonably satisfactory to the Issuing
Bank. Subject to the terms and conditions of this Agreement, on the date
specified for the issuance, renewal or extension of a Letter of Credit, the
Administrative Agent shall issue, renew or extend such Letter of Credit to the
beneficiary thereof.

In conjunction with the issuance of each Letter of Credit, the Borrower shall
execute a Letter of Credit Agreement. In the event of any conflict between any
provision of a Letter of Credit Agreement and this Agreement, the Borrower, the
Issuing Bank, the Administrative Agent and the Revolver Lenders hereby agree
that the provisions of this Agreement shall govern.

The Issuing Bank will send to the Borrower and each Revolver Lender, immediately
upon issuance of any Letter of Credit, or an amendment thereto, a true and
complete copy of such Letter of Credit, or such amendment thereto.

Section 2.03 Changes of Commitments.

(a) The Borrower shall have the right to terminate or to reduce the amount of
the Aggregate Maximum Revolver Amounts at any time, or from time to time, upon
not less than thirty (30) days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which shall not be less than $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and no more than an amount by which the Aggregate
Maximum Revolver Amounts would be less than the aggregate outstanding principal
amount of the Revolver Loans plus the LC Exposure plus all Swingline Loans then
outstanding) and shall be irrevocable and effective only upon receipt by the
Administrative Agent.

(b) The Aggregate Maximum Revolver Amounts, once terminated or reduced, may not
be reinstated.

Section 2.04 Fees.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Revolver Lender a commitment fee on the daily average unused amount of the
aggregate Revolver Commitments (which for purposes of this Section 2.04(a) shall
be calculated without giving effect to any outstanding Swingline Loans), up to,
but excluding, the Termination Date in respect of the Revolver Facility at a
rate per annum equal to Commitment Fee Percentage. Accrued commitment fees shall
be payable quarterly in arrears on each Quarterly Date and on the Termination
Date in respect of the Revolver Facility. Each change in the commitment fee
resulting from a change in the Leverage Ratio shall take effect on the date of
delivery by the Borrower to the Administrative Agent of notice thereof pursuant
to Section 8.01(j). If the Borrower fails to deliver a compliance certificate
when required pursuant to Section 8.01(j), then the commitment fee shall equal
0.375% until such date as the Borrower delivers such compliance certificate to
the Administrative Agent.

 

-27-



--------------------------------------------------------------------------------

(b) Letter of Credit Fees.

(i) The Borrower agrees to pay the Administrative Agent, for the account of each
Revolver Lender, commissions for issuing the Letters of Credit on the daily
average outstanding of the maximum liability of the Issuing Bank existing from
time to time under such Letter of Credit (calculated separately for each Letter
of Credit) at the rate per annum equal to the Applicable Margin in effect from
time to time for LIBOR Loans in respect of the Revolver Facility, provided that
each Letter of Credit shall bear a minimum commission of $500. Each Letter of
Credit shall be deemed to be outstanding up to the full face amount of the
Letter of Credit until the Issuing Bank has received the canceled Letter of
Credit or a written cancellation of the Letter of Credit from the beneficiary of
such Letter of Credit in form and substance acceptable to the Issuing Bank, or
for any reductions in the amount of the Letter of Credit (other than from a
drawing), written notification from the beneficiary of such Letter of Credit.
Such commissions are payable in advance at issuance of the Letter of Credit for
the first year thereof and thereafter, quarterly in arrears on each Quarterly
Date and upon cancellation or expiration of each such Letter of Credit.

(ii) The Borrower agrees to pay the Administrative Agent, for the account of the
Issuing Bank, commissions for issuing the Letters of Credit (calculated
separately for each Letter of Credit) equal to 0.125% of the face amount of each
Letter of Credit, payable quarterly in arrears on the last Business Day of each
calendar quarter commencing with the first such date to occur after the issuance
of such letter of Credit, on the Termination Date and thereafter on demand of
the Administrative Agent.

(iii) The Borrower shall pay to the Administrative Agent, for the account of the
Issuing Bank, other customary fees assessed by the Issuing Bank in connection
with the administration of its Letters of Credit.

(c) Fee Letter. The Borrower shall pay to Administrative Agent and the Lead
Arranger for their respective accounts such other fees as are set forth in the
Fee Letter on the dates specified therein to the extent not paid prior to the
Closing Date.

Section 2.05 Several Obligations. The failure of any Lender to make any Loan to
be made by it or to provide funds for disbursements or reimbursements under
Letters of Credit on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan or provide funds on such date, but no
Lender shall be responsible for the failure of any other Lender to make a Loan
to be made by such other Lender or to provide funds to be provided by such other
Lender.

Section 2.06 Notes. Upon the request of any applicable Lender, (a) the Revolver
Loans made by each Revolver Lender shall be evidenced by a Revolver Note dated
as of (i) the Closing Date or (ii) the effective date of an Assignment and
Assumption, payable to the order of such Revolver Lender in a principal amount
equal to its Maximum Revolver Amount as originally in effect and otherwise duly
completed and such substitute Notes as required by Section 12.06; (b) the Term
Loan made by each Term Loan Lender shall be evidenced by a Term Loan Note dated
as of (i) the Closing Date or (ii) the effective date of an Assignment and
Assumption, payable to the order of such Term Loan Lender in a principal amount
equal to its Maximum Term Loan Amount as originally in effect and otherwise duly
completed and such substitute Term Loan Notes as required by Section 12.06; and
(c) the Swingline Loan made by the Swingline Lender shall be evidenced by a
Swingline Note in a principal amount equal to its Swingline

 

-28-



--------------------------------------------------------------------------------

Commitment as originally in effect and otherwise duly completed and such
substitute Notes as required by Section 12.06. The date, amount, Type, interest
rate and Interest Period of each Loan made by each Lender, and all payments made
on account of the principal thereof, shall be recorded by such Lender on its
books for its Note, and, prior to any transfer may be endorsed by such Lender on
the schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

Section 2.07 Voluntary Prepayments. The Borrower may prepay the Base Rate Loans
and Swingline Loans upon prior notice given not later than 11:00 a.m. on the
same Business Day to the Administrative Agent (which shall promptly notify the
Lenders), which notice shall specify the prepayment date (which shall be a
Business Day) and the amount of the prepayment (which shall be at least
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans) and $100,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans or the remaining
aggregate principal balance outstanding on the Notes) and shall be irrevocable
and effective only upon receipt by the Administrative Agent, provided that
interest on the principal prepaid, accrued to the prepayment date, shall be paid
on the prepayment date. The Borrower may prepay LIBOR Loans on the same
conditions as for Base Rate Loans (except that prior notice to the
Administrative Agent shall be not less than three (3) Business Days for LIBOR
Loans) and in addition such prepayments of LIBOR Loans shall be subject to the
terms of Section 5.05 and shall be in an amount equal to all of the LIBOR Loans
for the Interest Period prepaid. In the event of a voluntary prepayment of any
Revolver Loans pursuant to this Section 2.07, Borrower shall be entitled to
reborrow such amounts pursuant to Section 2.01(a)(i). Notices of prepayment
received after 11:00 a.m. shall be deemed to be received on the next Business
Day.

Section 2.08 Assumption of Risks. The Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit or any transferee thereof
with respect to its use of such Letter of Credit. Neither the Issuing Bank
(except in the case of gross negligence or willful misconduct on the part of the
Issuing Bank or any of its employees), its correspondents nor any Revolver
Lender shall be responsible for the validity, sufficiency or genuineness of
certificates or other documents or any endorsements thereon, even if such
certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
the failure of any beneficiary or any transferee of any Letter of Credit to
comply fully with conditions required in order to draw upon any Letter of
Credit; or for any other consequences arising from causes beyond the Issuing
Bank’s control or the control of the Issuing Bank’s correspondents. In addition,
neither the Issuing Bank, the Administrative Agent nor any Revolver Lender shall
be responsible for any error, neglect, or default of any of the Issuing Bank’s
correspondents; and none of the above shall affect, impair or prevent the
vesting of any of the Issuing Bank’s, the Administrative Agent’s or any Revolver
Lender’s rights or powers hereunder or under the Letter of Credit Agreements,
all of which rights shall be cumulative. The Issuing Bank and its correspondents
may accept certificates or other documents that appear on their face to be in
order, without responsibility for further investigation of any matter contained
therein regardless of any notice or information to the contrary. In furtherance
and not in limitation of the foregoing provisions, the Borrower agrees that any
action, inaction or omission taken or not taken by the Issuing Bank or by any
correspondent for the Issuing Bank in good faith in connection with any Letter
of Credit, or any related drafts, certificates, documents or instruments, shall
be binding on the Borrower and shall not put the Issuing Bank or its
correspondents under any resulting liability to the Borrower.

 

-29-



--------------------------------------------------------------------------------

Section 2.09 Obligation to Reimburse and to Prepay.

(a) If a disbursement by the Issuing Bank is made under any Letter of Credit,
the Borrower shall pay to the Administrative Agent within five (5) Business Days
after notice of any such disbursement is received by the Borrower, the amount of
each such disbursement made by the Issuing Bank under the Letter of Credit (if
such payment is not sooner effected as may be required under this Section 2.09
or under other provisions of the Letter of Credit), together with interest on
the amount disbursed from and including the date of disbursement until payment
in full of such disbursed amount at a varying rate per annum equal to (i) the
then applicable interest rate for Base Rate Loans through the second Business
Day after notice of such disbursement is received by the Borrower and
(ii) thereafter, the then applicable interest rate for Base Rate Loans plus two
percent (2%) (but in no event to exceed the Highest Lawful Rate) for the period
from and including the third Business Day following the date of such
disbursement to and including the date of repayment in full of such disbursed
amount. The obligations of the Borrower under this Agreement with respect to
each Letter of Credit shall be absolute, unconditional and irrevocable and shall
be paid or performed strictly in accordance with the terms of this Agreement
under all circumstances whatsoever, including, without limitation, but only to
the fullest extent permitted by applicable law, the following circumstances:
(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit or any of the Security Instruments; (ii) any amendment or waiver of
(including any default), or any consent to departure from this Agreement (except
to the extent permitted by any amendment or waiver), any Letter of Credit or any
of the Security Instruments; (iii) the existence of any claim, set-off, defense
or other rights which the Borrower may have at any time against the beneficiary
of any Letter of Credit or any transferee of any Letter of Credit (or any
Persons for whom any such beneficiary or any such transferee may be acting), the
Issuing Bank, the Administrative Agent, any Revolver Lender or any other Person,
whether in connection with this Agreement, any Letter of Credit, the Security
Instruments, the transactions contemplated hereby or any unrelated transaction;
(iv) any statement, certificate, draft, notice or any other document presented
under any Letter of Credit proves to have been forged, fraudulent, insufficient
or invalid in any respect or any statement therein proves to have been untrue or
inaccurate in any respect whatsoever; (v) payment by the Issuing Bank under any
Letter of Credit against presentation of a draft certificate which appears on
its face to comply, but does not comply, with the terms of such Letter of
Credit; and (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank, except (i) where the Borrower or any
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct or (ii) in cases where the Administrative Agent makes payment
to the named beneficiary of a Letter of Credit.

(b) In the event of the occurrence of any Event of Default or the maturity of
the Revolver Notes, whether by acceleration or otherwise, an amount equal to the
LC Exposure shall be deemed to be forthwith due and owing by the Borrower to the
Issuing Bank, the Administrative Agent and the Revolver Lenders as of the date
of any such occurrence; and the Borrower’s obligation to pay such amount shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower may now or hereafter have
against any such beneficiary, the Issuing Bank, the Administrative Agent, the
Revolver Lenders or any other Person for any reason whatsoever. Such payments
shall be held by the Issuing Bank on behalf of the Revolver Lenders as cash
collateral securing the LC Exposure in an account or accounts at the Principal
Office; and

 

-30-



--------------------------------------------------------------------------------

the Borrower hereby grants to and by its deposit with the Administrative Agent
grants to the Administrative Agent a security interest in such cash collateral.
In the event of any such payment by the Borrower of amounts contingently owing
under outstanding Letters of Credit and in the event that thereafter drafts or
other demands for payment complying with the terms of such Letters of Credit are
not made prior to the respective expiration dates thereof, the Administrative
Agent agrees, if no Event of Default has occurred and is continuing or if no
other amounts are outstanding under this Agreement, the Notes or the Security
Instruments, to remit to the Borrower amounts for which the contingent
obligations evidenced by the Letters of Credit have ceased.

(c) Each Revolver Lender severally and unconditionally agrees that it shall
promptly reimburse the Issuing Bank an amount equal to such Revolver Lender’s
Percentage Share of any disbursement made by the Issuing Bank under any Letter
of Credit that is not reimbursed according to this Section 2.09; except to the
extent such disbursements shall have been finally determined by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Bank.

(d) Notwithstanding anything to the contrary contained herein, if no Event of
Default has occurred and is continuing, and subject to Availability under the
Revolver Facility, to the extent the Borrower has not reimbursed the Issuing
Bank for any drawn upon Letter of Credit within five (5) Business Days after
notice of such disbursement has been received by the Borrower, the amount of
such Letter of Credit reimbursement obligation shall automatically be funded by
the Revolver Lenders as a Revolver Loan hereunder and used by the Revolver
Lenders to pay such Letter of Credit reimbursement obligation. If an Event of
Default has occurred and is continuing, or if the funding of such Letter of
Credit reimbursement obligation as a Revolver Loan would cause the aggregate
amount of all Revolver Loans outstanding to exceed the Aggregate Maximum
Revolver Amount (after reduction for LC Exposure), such Letter of Credit
reimbursement obligation shall not be funded as a Revolver Loan, but instead
shall accrue interest as provided in Section 2.09(a).

Section 2.10 Lending Offices. The Loans of each Type made by each Lender shall
be made and maintained at such Lender’s Applicable Lending Office for Loans of
such Type.

Section 2.11 L/C Participations.

(a) The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolver Commitment in the Issuing
Bank’s obligations and rights under and in respect of each Letter of Credit
issued hereunder and the amount of each draft paid by the Issuing Bank
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Bank that, if a draft is paid under any Letter of Credit for which the
Issuing Bank is not reimbursed in full by the Borrower through a Revolver Loan
or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Bank upon demand at the Issuing Bank’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolver Commitment of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Bank pursuant to Section 2.11(a) in respect of any unreimbursed
portion of any payment made by the Issuing Bank under any Letter of Credit, the
Issuing Bank shall notify each L/C Participant of the amount and due date of
such required payment and such L/C Participant shall pay to the Issuing Bank the
amount specified on the applicable due date. If any such amount is paid to the
Issuing Bank

 

-31-



--------------------------------------------------------------------------------

after the date such payment is due, such L/C Participant shall pay to the
Issuing Bank on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the Issuing
Bank, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360. A certificate of
the Issuing Bank with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error. With respect to payment to the
Issuing Bank of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
on any Business Day, such payment shall be due that Business Day, and (B) after
1:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.

(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its Revolver
Commitment of such payment in accordance with this Section, the Issuing Bank
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise), or any payment of interest on account thereof, the
Issuing Bank will distribute to such L/C Participant its pro rata share thereof;
provided, that in the event that any such payment received by the Issuing Bank
shall be required to be returned by the Issuing Bank, such L/C Participant shall
return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.

ARTICLE III

Payments of Principal and Interest

Section 3.01 Repayment of Loans.

(a) Maturity.

(i) The Revolver Principal Debt is due and payable on the Termination Date in
respect of the Revolver Facility.

(ii) The Term Loan Principal Debt is due and payable on the Termination Date in
respect of the Term Loan Facility in an amount equal to all Term Loan Principal
Debt then outstanding.

(b) Mandatory Prepayments.

(i) If at any time the outstanding principal amount of all Revolver Loans plus
the sum of all outstanding Swingline Loans and LC Exposure exceeds the then
available Aggregate Maximum Revolver Amount, the Borrower agrees to repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, an amount equal to such
excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolver Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Lenders in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit
(such cash collateral to be applied in accordance with Section 2.09(b)).

(ii) The Borrower shall prepay the Loans in the manner set forth in clause
(vi) below in amounts equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Debt Issuance by the Borrower or any of its Subsidiaries
or other Debt not permitted pursuant to this Agreement. Such prepayment shall be
made within five (5) Business Days after the date of receipt of Net Cash
Proceeds of any such transaction.

 

-32-



--------------------------------------------------------------------------------

(iii) The Borrower shall prepay the Loans in the manner set forth in clause
(vi) below in amounts equal to fifty percent (50%) (or if the Borrower’s
Leverage Ratio is less than 5.0:1.0, 0%) of the aggregate Net Cash Proceeds from
any Equity Offering by or capital contribution to the Borrower or any of its
Subsidiaries other than (a) the exercise price on stock options issued as part
of employee compensation and (b) the Equity Issuance. Such prepayment shall be
made within five (5) Business Days after the date of receipt of Net Cash
Proceeds of any such transaction.

(iv) The Borrower shall prepay the Loans in the manner set forth in clause
(vi) below in amounts equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Disposition by the Borrower or any of its Subsidiaries.
Such prepayments shall be made within five (5) Business Days after receipt of
Net Cash Proceeds of any such transaction by the Borrower or any of its
Subsidiaries; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayments shall be required hereunder (A) in
connection with up to $50,000,000 of aggregate Net Cash Proceeds in any fiscal
year from Dispositions (other than any Disposition pursuant to the terms of the
Pioneer Option Agreement) by the Borrower or any of its Subsidiaries which is
reinvested within three hundred sixty (360) days after receipt of such Net Cash
Proceeds by the Borrower or any of its Subsidiaries in similar replacement
assets, or (B) in connection with Dispositions permitted pursuant to
Section 9.17 (other than Section 9.17(f)).

(v) The Borrower shall prepay the Loans in the manner set forth in clause
(vi) below in amounts equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Insurance and Condemnation Event by the Borrower or any
of its Subsidiaries. Such prepayments shall be made within three (3) Business
Days after receipt of Net Cash Proceeds of any such transaction by the Borrower
or any of its Subsidiaries; provided that, so long as no Default or Event of
Default has occurred and is continuing, no prepayments shall be required
hereunder in connection with up to $50,000,000 of aggregate Net Cash Proceeds in
any fiscal year from Insurance and Condemnation Events by the Borrower or any of
its Subsidiaries which is reinvested within three hundred sixty (360) days after
receipt of such Net Cash Proceeds by the Borrower or any of its Subsidiaries in
similar replacement assets.

(vi) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (v) above, the
Borrower shall promptly deliver a notice of prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied as follows: first, to reduce the Term Loans and (ii) second, to the
extent of any excess, to repay the Revolver Loans pursuant to Section 2.07.

(vii) So long as any Term Loans remain outstanding, any Term Loan Lender may
elect to decline the entire portion of the prepayment of its Term Loans pursuant
to Section 3.01(b) by delivery of a completed Notice of Election to the
Administrative Agent by telecopy at least one Business Day prior to the
applicable prepayment date, in which case the aggregate amount of the prepayment
that would have been applied to prepay Term Loans but was so declined shall be
re-offered to those Term Loan Lenders under this Agreement who have initially
accepted such prepayment (such re-offer to be made to each such Term Loan Lender
based on the percentage which such Term Loan Lender’s Term Loans represents of
the aggregate Term Loans of all such Term Loan Lenders who have initially
accepted such prepayment). In the

 

-33-



--------------------------------------------------------------------------------

event of such a re-offer, the relevant Lenders may elect to decline in such
Notice of Election all of the amount of such prepayment that is re-offered to
them, in which case the aggregate amount of the prepayment that would have been
applied to prepay such Term Loans pursuant to such re-offer but was so declined
shall be applied to repay Revolver Loans; provided that no reduction of the
Revolver Commitments shall be required in connection with such prepayment. Any
amounts remaining following repayment of the Revolver Loans shall be returned to
the Borrower. In the absence of delivery of a completed Notice of Election with
respect to any prepayment at least one Business Day prior to the applicable
prepayment date, such Lender shall automatically be deemed to have accepted such
prepayment and any re-offer in respect thereof.

Section 3.02 Interest.

(a) Interest Rates. The Borrower will pay to the Administrative Agent, for the
account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period commencing on the date such Loan is made to,
but excluding, the date such Loan shall be paid in full, at the following rates
per annum:

(i) if such a Loan is a Base Rate Loan, the Base Rate (as in effect from time to
time) plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate;

(ii) if such a Loan is a LIBOR Loan, for each Interest Period relating thereto,
the Adjusted LIBOR for such Loan plus the Applicable Margin (as in effect from
time to time), but in no event to exceed the Highest Lawful Rate; and

(iii) if such Loans is a Swingline Loan, the Base Rate (as in effect from time
to time), plus the Applicable Margin in respect of Revolver Loans, but in no
event to exceed the Highest Lawful Rate.

(b) Post-Default Rate. (i) Immediately upon the occurrence and during the
continuance of an Event of Default under Section 10.01(f) or (g), or (ii) at the
election of the Required Lenders, upon the occurrence and during the continuance
of any other Event of Default, (A) the Borrower shall no longer have the option
to request LIBOR Loans or, Swingline Loans or Letters of Credit, (B) all
outstanding LIBOR Loans shall bear interest at a rate per annum of two percent
(2%) in excess of the rate then applicable to LIBOR Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans, and (C) all outstanding
Base Rate Loans and other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(c) Due Dates. Accrued interest on Base Rate Loans shall be payable on each
Quarterly Date commencing on September 30, 2007, and accrued interest on each
LIBOR Loan shall be payable on the last day of the Interest Period therefor and,
if such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, except that interest payable
pursuant to Section 3.02(b) shall be payable from time to time on demand and
interest on any LIBOR Loan that is converted into a Base Rate Loan (pursuant to
Section 5.04) shall be payable on the date of conversion (but only to the extent
so converted). Any accrued and unpaid interest on the Revolver Loans on the
Termination Date in respect of the Revolver Facility shall be paid on such date
and any accrued and unpaid interest on the Term Loans on the Termination Date in
respect of the Term Loan Facility shall be paid on such date.

 

-34-



--------------------------------------------------------------------------------

(d) Determination of Rates. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
notify the Lenders to which such interest is payable and the Borrower thereof.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.

ARTICLE IV

Payments; Pro Rata Treatment; Computations; Etc.

Section 4.01 Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, Letters of Credit, and the Letter of Credit
Agreements shall be made in Dollars, in immediately available funds, to the
Administrative Agent at such account as the Administrative Agent shall specify
by notice to the Borrower from time to time, not later than 12:00 p.m.
Charlotte, North Carolina time on the date on which such payments shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted by applicable law) defense, set-off or
counterclaim. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period,” if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.

Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided herein,
each Lender agrees that: (i) each borrowing from the Lenders under Section 2.01
and each continuation and conversion under Section 2.02 shall be made from the
Lenders pro rata in accordance with their Percentage Share of the aggregate
Revolver Commitments or aggregate Term Loan Commitments, as the case may be,
each payment of fees under Sections 2.04(a) and 2.04(b)(i), shall be made for
account of the Revolver Lenders pro rata in accordance with their Percentage
Share of the aggregate Revolver Commitments, and each termination or reduction
of the amount of the Aggregate Maximum Revolver Amount under Section 2.03(a)
shall be applied to the Revolver Commitment of each Revolver Lender, pro rata
according to the amounts of its respective Revolver Commitment; (ii) each
payment of principal of Revolver Loans by the Borrower shall be made for account
of the Revolver Lenders pro rata in accordance with the respective unpaid
principal amount of the Revolver Loans held by the Revolver Lenders; (iii) each
payment of interest on Revolver Loans by the Borrower shall be made for account
of the Revolver Lenders pro rata in accordance with the amounts of interest due
and payable to the respective Revolver Lenders; (iv) each payment of principal
of Term Loans by the Borrower shall be made for account of the Term Loan Lenders
pro rata in accordance with the respective unpaid principal amount of the Term
Loans held by the Term Loan Lenders; (v) each payment of interest on Term Loans
by the Borrower shall be made for account of the Term Loan Lenders pro rata in
accordance with the amounts of interest due and payable to the respective Term
Loan Lenders; and (vi) each reimbursement by the Borrower of disbursements under
Letters of Credit shall be made for account of the Issuing Bank or, if funded by
the Revolver Lenders, pro rata for the account of the Revolver Lenders in
accordance with the amounts of reimbursement obligations due and payable to each
respective Revolver Lender.

 

-35-



--------------------------------------------------------------------------------

Section 4.03 Computations. Interest on LIBOR Loans and fees shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest is
payable, unless such calculation would exceed the Highest Lawful Rate, in which
case interest shall be calculated on the per annum basis of a year of 365 or 366
days, as the case may be. Interest on Base Rate Loans shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.

Section 4.04 Non-receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower prior
to the date on which such notifying party is scheduled to make payment to the
Administrative Agent (in the case of a Lender) of the proceeds of a Loan or a
payment under a Letter of Credit to be made by it hereunder or (in the case of
the Borrower) a payment to the Administrative Agent for account of one or more
of the Lenders hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Administrative Agent, the Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date and, if such Lender or the
Borrower (as the case may be) has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until, but excluding,
the date the Administrative Agent recovers such amount at a rate per annum
which, for any Lender as recipient, will be equal to the Federal Funds Rate, and
for the Borrower as recipient, will be equal to the Base Rate plus the
Applicable Margin.

Section 4.05 Set-off, Sharing of Payments, Etc.

(a) The Borrower agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender shall have the right and be entitled, at its option, to offset
balances held by it or by any of its Affiliates for account of the Borrower or
any Subsidiary at any of its offices, in Dollars or in any other currency,
against any principal of or interest on any of such Lender’s Loans, or any other
amount payable to such Lender hereunder, which is not paid when due (regardless
of whether such balances are then due to the Borrower), in which case it shall
promptly notify the Borrower and the Administrative Agent thereof, provided that
such Lender’s failure to give such notice shall not affect the validity thereof.

(b) If any Lender shall obtain payment of any principal of or interest on any
Loan made by it to the Borrower under this Agreement (or reimbursement as to any
Letter of Credit) through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise, and, as a result of such payment,
such Lender shall have received a greater percentage of the principal or
interest (or reimbursement) then due hereunder by the Borrower to such Lender
than the percentage received by any other Lenders, it shall promptly (i) notify
the Administrative Agent and each other Lender thereof and (ii) purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans (or participations in Letters of Credit)
made by such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata

 

-36-



--------------------------------------------------------------------------------

in accordance with the unpaid principal and/or interest on the Loans held by
each of the Lenders (or reimbursements of Letters of Credit). To such end all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans made by other Lenders (or in
interest due thereon, as the case may be) may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans (or Letters of Credit)
in the amount of such participation. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrower. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 4.05 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 4.05 to share the benefits of any recovery on such secured claim.

Section 4.06 Taxes.

(a) Payments Free and Clear. Any and all payments by any Obligor hereunder shall
be made, unless required by applicable law, free and clear of and without
deduction for any Taxes. If an Obligor shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to the Lenders, the Issuing Bank, the Swingline Lender or the Administrative
Agent (i) the sum payable shall be increased by the amount necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.06) such Lender, the Issuing Bank,
the Swingline Lender or the Administrative Agent (as the case may be) shall
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) the Obligor shall make such deductions and (iii) the Obligor
shall pay the full amount deducted to the relevant taxing authority or other
Governmental Authority in accordance with applicable law.

(b) Other Taxes. In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
Assignment and Assumption or any Security Instrument or any other Loan Document
(hereinafter referred to as “Other Taxes”).

(c) Indemnification. The Obligors (jointly and severally) will indemnify each
Lender, the Issuing Bank, the Swingline Lender and the Administrative Agent for
the full amount of Indemnified Taxes and Other Taxes (including, but not limited
to, any Indemnified Taxes or Other Taxes imposed by any Governmental Authority
on amounts payable under this Section 4.06) payable by such Lender, the Issuing
Bank, the Swingline Lender or the Administrative Agent (on its behalf or on
behalf of any Lender, the Issuing Bank or the Swingline Lender), as the case may
be, and any liability (including expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted. Any payment pursuant to such indemnification shall be made
within thirty (30) days after the date any Lender, the Issuing Bank, the
Swingline Lender or the Administrative Agent, as the case may be, makes written
demand therefor. If any Lender, the Issuing Bank, the Swingline Lender or the
Administrative Agent receives a refund in respect of any Indemnified Taxes or
Other Taxes for which such Lender, the Issuing Bank, the Swingline Lender or the
Administrative Agent has received payment from an Obligor, it shall promptly
notify such Obligor of such refund and shall, if no Default has occurred and is
continuing, within thirty (30) days after receipt of a request by such Obligor
(or promptly upon receipt, if the Obligor has requested such refund pursuant
hereto), pay an amount equal to such refund to the Obligor without interest (but
with any interest so refunded), provided, however,

 

-37-



--------------------------------------------------------------------------------

that the Obligors (jointly and severally), upon the request of such Lender, the
Issuing Bank, the Swingline Lender or the Administrative Agent, agree to return
such refund (plus penalties, interest or other charges) to such Lender, the
Issuing Bank, the Swingline Lender or the Administrative Agent in the event such
Lender, the Issuing Bank, Swingline Lender or the Administrative Agent is
required to repay such refund. This clause (c) shall not be construed to require
the Administrative Agent, any Lender, the Issuing Bank or the Swingline Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Obligor or any other Person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent, any Lender, the Issuing Bank or the Swingline Lender be required to pay
any amount to the Obligor the payment of which would place the Administrative
Agent, such Lender, the Issuing Bank or the Swingline Lender in a less favorable
net after-tax position than the Administrative Agent, such Lender, the Issuing
Bank or the Swingline Lender would have been in if the additional amounts and
indemnity payments giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.

(d) Lender Representations.

(i) To the extent it is legally entitled to do so; each Lender, the Issuing Bank
or the Swingline Lender that is not a U.S. person (within the meaning of
Section 7701(a)(30) of the Code) agrees to provide to the Borrower and the
Administrative Agent on the Closing Date, or on the date of its delivery of the
Assignment and Assumption pursuant to which it becomes a Lender, and at such
other times as required by United States law or as the Borrower or the
Administrative Agent shall reasonably request, two accurate and complete
original signed copies of either (1) Internal Revenue Service Form W-8ECI (or
successor form) certifying that all payments to be made to it hereunder will be
effectively connected to a United States trade or business (the “Form W-8ECI
Certification”), (2) Internal Revenue Service Form W-8BEN (or successor form)
certifying that it is entitled to the benefit of a provision of a tax convention
to which the United States of America is a party which completely or partially
exempts from United States federal withholding tax all payments to be made to it
hereunder (the “Form W-8BEN Certification”), or (3) to the extent a Lender, the
Issuing Bank or the Swingline Lender is not the beneficial owner (for example,
where the Lender is a partnership or participating Lender granting a typical
participation), Internal Revenue Service Form W-8IMY (or any successor form),
accompanied by a Form W-8ECI, W-8BEN (or any successor form), Certificate re
Non-Bank Status or Form W-9 or Form W-8IMY (or any successor form) from each
beneficial owner, as applicable (the “Form W-8IMY Certification”). In addition,
each Lender the Issuing Bank or the Swingline Lender required to deliver Form
W-ECI Certification, Form W-8BEN Certification or Form W-8IMY Certification, as
the case may be, pursuant to the preceding sentence hereby agrees from time to
time after the initial delivery of such certification whenever a lapse in time
or change in circumstances renders such certification obsolete or inaccurate in
any material respect, that such Lender, the Issuing Bank or the Swingline Lender
shall, to the extent it is legally entitled to do so, promptly deliver to the
Administrative Agent for transmission to the Borrower two accurate and complete
original signed copies of Form W-8ECI Certification, Form W-8BEN Certification
or Form W-8IMY Certification, as the case may be, upon reasonable request by the
Borrower to confirm or establish that such Lender, the Issuing Bank or the
Swingline Lender is subject to complete or partial exemption of United States
federal withholding tax with respect to payments to such Lender under the Loan
Documents, or notify the Administrative Agent and the Borrower of its inability
to deliver any such certification. Each Lender agrees to indemnify and hold
harmless the Borrower or Administrative Agent, as applicable, from any United
States taxes, penalties, interest and other expenses, costs and losses incurred
or payable by (i) the Administrative Agent as a result of such Lender’s failure
to submit any form or certificate that it is required to provide pursuant to
this Section 4.06 or (ii) the Borrower or the Administrative Agent as a result
of their reliance on any such form or certificate which such Lender has provided
to them pursuant to this Section 4.06.

 

-38-



--------------------------------------------------------------------------------

(ii) If a Lender, the Issuing Bank or the Swingline Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, becomes subject to
Indemnified Taxes because of its failure to deliver a form required under
Section 4.06(d)(i), the Borrower shall take such steps as such Lender, the
Issuing Bank or the Swingline Lender shall reasonably request to assist such
Lender, the Issuing Bank or the Swingline Lender to recover such Indemnified
Taxes.

(iii) Any Lender, the Issuing Bank or the Swingline Lender claiming any
additional amounts payable pursuant to this Section 4.06 shall use reasonable
efforts (consistent with legal and regulatory restrictions and at the sole cost
and expense of the Borrower) to file any certificate or document requested by
the Borrower or the Administrative Agent or to change the jurisdiction of its
Applicable Lending Office or to contest any tax imposed if the making of such a
filing or change or contesting such tax would avoid the need for or reduce the
amount of any such additional amounts that may thereafter accrue and would not,
in the sole determination of such Lender, be otherwise disadvantageous to such
Lender.

ARTICLE V

Capital Adequacy

Section 5.01 Additional Costs.

(a) LIBOR Regulations, Etc. The Borrower shall pay directly to each Lender from
time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs which it determines are attributable to its
making or maintaining of any LIBOR Loans (or any other Loan for purposes of
clause (ii) below) or issuing or participating in Letters of Credit hereunder or
its obligation to make any LIBOR Loans or issue or participate in any Letters of
Credit hereunder, or any reduction in any amount receivable by such Lender
hereunder in respect of any of such LIBOR Loans (or any other Loan for purposes
of the clause (ii) below) or Letters of Credit (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change which:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR) or the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loans made by it, or change the basis of taxation
of payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 4.06 and the imposition of,
or any change in the rate of any Excluded Tax payable by such Lender or the
Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;

 

-39-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender or the Issuing Bank,
the Borrower shall promptly pay to any such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

Each Lender will notify the Administrative Agent and the Borrower of any event
occurring after the Closing Date which will entitle such Lender to compensation
pursuant to this Section 5.01(a) as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation, and will
designate a different Applicable Lending Office for the Loans of such Lender
affected by such event if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole opinion of such
Lender, be disadvantageous to such Lender, provided that such Lender shall have
no obligation to so designate an Applicable Lending Office located in the United
States. If any Lender requests compensation from the Borrower under this
Section 5.01(a), the Borrower may, by notice to such Lender, suspend the
obligation of such Lender to make additional Loans of the Type with respect to
which such compensation is requested until the Regulatory Change giving rise to
such request ceases to be in effect (in which case the provisions of
Section 5.04 shall be applicable).

(b) Capital Adequacy. Without limiting the effect of the foregoing provisions of
this Section 5.01 (but without duplication), the Borrower shall pay directly to
any Lender from time to time on request such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender or its parent or
holding company for any costs which it determines are attributable to the
maintenance by such Lender or its parent or holding company (or any Applicable
Lending Office), pursuant to any Governmental Requirement following any
Regulatory Change, of capital in respect of its Commitment, its Note, or its
Loans or any interest held by it in any Letter of Credit, such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Borrower that
it is entitled to compensation pursuant to this Section 5.01(b) as promptly as
practicable after it determines to request such compensation.

(c) Compensation Procedure. Any Lender notifying the Borrower of the incurrence
of Additional Costs under this Section 5.01 shall in such notice to the Borrower
and the Administrative Agent set forth in reasonable detail the basis and amount
of its request for compensation. Determinations and allocations by each Lender
for purposes of this Section 5.01 of the effect of any Regulatory Change
pursuant to Section 5.01(a) or (b), or of the effect of capital maintained
pursuant to Section 5.01(b), on its costs or rate of return of maintaining Loans
or its obligation to make Loans or issue Letters of Credit, or on amounts
receivable by it in respect of Loans or Letters of Credit, and of the amounts
required to compensate such Lender under this Section 5.01, shall be conclusive
and binding for all purposes, provided that such determinations and allocations
are made on a reasonable basis. Any request for additional compensation under
this Section 5.01 shall be paid by the Borrower within thirty (30) days of the
receipt by the Borrower of the notice described in this Section 5.01(c).

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing

 

-40-



--------------------------------------------------------------------------------

Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
for any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 5.02 Limitation on LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR for
any Interest Period:

(a) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “Adjusted LIBOR” in
Section 1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

(b) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “Adjusted LIBOR” in Section 1.02 upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans; then the Administrative Agent shall give the
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.

Section 5.03 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR Loans hereunder, then
such Lender shall promptly notify the Borrower thereof and such Lender’s
obligation to make LIBOR Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.04 shall be applicable).

Section 5.04 Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03. If the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.01(b) or Section 5.03 has occurred and such
Lender so requests by notice to the Borrower, all Affected Loans of such Lender
then outstanding shall be automatically converted into Base Rate Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) Base Rate Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its Base Rate Loans.

Section 5.05 Compensation. The Borrower shall pay to each Lender within thirty
(30) days of receipt of written request of such Lender (which request shall set
forth, in reasonable detail, the basis for requesting such amounts and which
shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:

(a) any payment, prepayment or conversion of a LIBOR Loan properly made by such
Lender or the Borrower for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 10.02) on a date other than the
last day of the Interest Period for such Loan; or

 

-41-



--------------------------------------------------------------------------------

(b) any failure by the Borrower for any reason (including but not limited to,
the failure of any of the conditions precedent specified in Article VI to be
satisfied) to borrow, continue or convert a LIBOR Loan from such Lender on the
date for such borrowing, continuation or conversion specified in the relevant
notice given pursuant to Section 2.02(c).

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).

ARTICLE VI

Conditions Precedent

Section 6.01 Initial Funding. The obligation of the Lenders to make the Initial
Funding is subject to the receipt by the Administrative Agent and the Lenders of
all fees then due and payable pursuant to Section 2.04 on or before the Closing
Date and the receipt by the Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 6.01, each of
which shall be satisfactory to the Lead Arranger in form and substance:

(a) A certificate of the Secretary or an Assistant Secretary of the Borrower and
each Guarantor setting forth (i) resolutions of its board of directors with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (i) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (ii) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws of the Borrower and
such Guarantor, certified as being true and complete. The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

(b) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Borrower and its Consolidated
Subsidiaries.

(c) The Notes, duly completed and executed for each Lender.

(d) The Perfection Certificate and Security Instruments, duly completed and
executed in sufficient number of counterparts for recording, if necessary,
including delivery of any requisite mortgage tax affidavit and payment for
applicable mortgage tax, if any due; all original certificates of partnership
units or members’ equity, blank stock powers, and Intercompany Notes duly
endorsed as required under such Security Instruments.

 

-42-



--------------------------------------------------------------------------------

(e) [Reserved]

(f) An opinion of counsel to the Borrower (including local counsel) acceptable
to the Lead Arranger, with respect to the existence of the Borrower and its
Consolidated Subsidiaries, due authorization and execution of the Loan Documents
and the Formation Agreements, enforceability of the Loan Documents and the
Formation Agreements, including without limitation the Security Instruments,
under the laws of the states wherein the Pipeline Properties are located, no
conflicts among the Loan Documents and any Material Agreements and other matters
incident to the transactions herein contemplated as the Lead Arranger may
reasonably request, each in form and substance satisfactory to the Lead
Arranger.

(g) A certificate of insurance coverage evidencing that the Borrower and its
Subsidiaries are carrying insurance in accordance with Section 7.20 and
Section 8.03(b).

(h) Title information as the Lead Arranger may require setting forth the status
of title to the Properties (including, without limitation, the Pipeline
Properties (including title to the Pipelines acquired in connection with the
Anadarko Formation)) acceptable to the Lead Arranger, including delivery of
mortgagee’s policies of title insurance for such Properties as the Lead Arranger
shall request, to the extent any Obligor obtains an owner’s title policy
thereon.

(i) Appropriate UCC search certificates and other evidence satisfactory to the
Lead Arranger with respect to the Obligors’ Properties reflecting no prior
Liens, other than Excepted Liens. Other than Excepted Liens, all liens in
respect of any existing Debt of the Borrower and the Existing Credit Agreement
shall have been released, and the Administrative Agent shall have received
evidence thereof reasonably satisfactory to the Administrative Agent and a
customary “pay-off” letter with respect to the Existing Credit Agreement and
such existing Debt. After giving effect to the Transactions on the Closing Date,
the Borrower and its Subsidiaries shall have outstanding no material
indebtedness or manditorily redeemable preferred stock (or direct or indirect
guarantee or other credit support in respect thereof) other than the Loans and
such other indebtedness or manditorily redeemable preferred stock set forth on
Schedule 9.01.

(j) A certificate, dated the Closing Date and signed by the president or a vice
president of the Borrower or the chief financial officer, in form and substance
reasonably satisfactory to the Administrative Agent, confirming the solvency of
the Loan Parties on a consolidated basis after giving effect to the
Transactions.

(k) All authorizations, approvals or consents as may be necessary for the
execution, delivery and performance by the Borrower and its Consolidated
Subsidiaries under this Agreement.

(l) From any Obligor (other than Borrower) a Guaranty Agreement executed by such
Obligor.

(m) A certificate of a Responsible Officer certifying that (i) Borrower has
received all governmental, shareholder, partnership and third party consents and
approvals necessary to consummate the Anadarko Formation, which consents and
approvals are in full force and effect, (ii) all waiting periods have expired
without any action being taken by any Governmental Authority

 

-43-



--------------------------------------------------------------------------------

that could restrain, prevent or impose any material adverse condition on the
Anadarko Formation or that could seek to threaten the consummation of the
Anadarko Formation, and no law or regulation is applicable that could have such
effect and (iii) no order, decree, judgment, ruling or injunction exists which
restrains the consummation of the Anadarko Formation or the transactions
contemplated by this Agreement.

(n) A certificate of a Responsible Officer certifying that Borrower is,
concurrently with the funding of the initial Loans on the Closing Date,
consummating the Anadarko Formation in accordance with the terms of the
Formation Agreements, with all material conditions precedent thereto having been
satisfied in all material respects by the parties thereto.

(o) Copies of the fully executed Formation Agreements and all other material
JV Documents, certified as true and correct by a Responsible Officer.

(p) Such other documents as the Lead Arranger, any Lender or counsel to the Lead
Arranger may reasonably request.

(q) The Lead Arranger will have received (i) copies of carve-out consolidating
unaudited financial and volumetric information for the Acquired Business and its
subsidiaries for the three fiscal years most recently ended and interim
carve-out unaudited financial and volumetric information for each quarterly
period ended since the last fiscal year end financial statements ending at least
45 days prior to Closing Date with comparison to prior period in form consistent
with the information included in The Chaney Dell & Midkiff/Benedum Systems
Confidential Information Memorandum dated February 2007 (collectively, the
“Carve-out Financials”), (ii) pro forma consolidating financial statements for
the Borrower and its Subsidiaries for the four-quarter period most recently
ending at least 45 days prior to the Closing Date giving pro forma effect to the
Anadarko Formation and a pro forma balance sheet of the Borrower and its
Subsidiaries as of the Closing Date (collectively, the “Pro Forma Financials”);
(iii) unless previously provided, projections prepared by management of balance
sheets, income statements and cashflow statements of the Borrower and its
Subsidiaries, which will be quarterly for the first fiscal year after the
Closing Date and annually thereafter for the term of the Facilities (and which
will not be inconsistent with information provided to the Lead Arranger prior to
June 1, 2007) and (iv) audited financial statements of the Borrower for fiscal
year ended December 31, 2006 and unaudited financial statements of the Borrower
for the most recently completed three-month period required to be filed with the
SEC by the Securities Exchange Act of 1934, as amended.

(r) Pro forma for the Anadarko Formation, the Borrower shall have hedged 80%
(averaged over three years) of its natural gas, natural gas liquids and
condensates volume for no less than three years at a price and in a manner
reasonably acceptable to the Lead Arranger.

Section 6.02 Initial and Subsequent Loans and Letters of Credit. The obligation
of the Lenders to make Loans to the Borrower upon the occasion of each borrowing
hereunder and to issue, renew, extend or reissue Letters of Credit (including
the Initial Funding) is subject to the further conditions precedent that, as of
the date of such Loans and after giving effect thereto:

(a) no Default shall have occurred and be continuing; and

(b) the representations and warranties made by the Borrower in Article VII and
in the Security Instruments shall be true on and as of the date of the making of
such Loans or issuance, renewal, extension or reissuance of a Letter of Credit
with the same force and effect as if

 

-44-



--------------------------------------------------------------------------------

made on and as of such date and following such new borrowing, except to the
extent such representations and warranties are expressly limited to an earlier
date and except that for purposes of this Section 6.02, the representations and
warranties contained in Sections 7.02(a) and (b) shall be deemed to refer to the
most recent statement furnished pursuant to Sections 8.01(a) and (b),
respectively.

Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02 (both as of the date of
such notice and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit as of the date thereof).

Section 6.03 Conditions Precedent for the Benefit of Lender. All conditions
precedent to the obligations of the Lenders to make any Loan are imposed hereby
solely for the benefit of the Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan in the absence of strict compliance with
such conditions precedent.

Section 6.04 No Waiver. No waiver of any condition precedent shall preclude the
Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or preclude the Lenders from thereafter
declaring that the failure of the Borrower to satisfy such condition precedent
constitutes a Default.

ARTICLE VII

Representations and Warranties

Each of the Obligors represents and warrants to the Administrative Agent and the
Lenders that (each representation and warranty herein is given as of the Closing
Date and shall be deemed repeated and reaffirmed on the dates of each borrowing
and issuance, renewal, extension or reissuance of a Letter of Credit as provided
in Section 6.02):

Section 7.01 Corporate Existence. Each of the Borrower and its Subsidiaries:
(i) is a limited liability company or limited partnership duly organized,
formed, legally existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, as applicable; (ii) has all requisite
organizational power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would have a Material Adverse Effect.

Section 7.02 Financial Condition.

(a) The audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2006, the related consolidated statement of
income, partners’ equity and cash flow of the Borrower and its Consolidated
Subsidiaries for the fiscal year ended on said date, heretofore furnished to
each of the Lenders, are complete and correct and fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at said date and the results of its operations for the fiscal
year on said date, all in accordance with GAAP, as applied on a consistent
basis. Except as reflected or referred to in such Financial Statements, neither
the Borrower nor any Subsidiary has on the Closing Date any material Debt,
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments. Since the date of the Financial Statements, neither the business
nor the Properties of the Borrower or any Subsidiary have been materially and
adversely affected.

 

-45-



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of March 31, 2007, the related consolidated
statement of income, partners’ equity and cash flow of the Borrower and its
Consolidated Subsidiaries for the three month period ended on said date,
heretofore furnished to each of the Lenders, are complete and correct and fairly
present on a consolidated basis the assets, liabilities and financial position
of the Borrower and its Consolidated Subsidiaries as at such dates, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments for unaudited financial
statements) all in accordance with GAAP, as applied on a consistent basis.

(c) To the best of their knowledge, the Carve-out Financials for the Acquired
Business heretofore furnished to each of the Lenders is complete and correct and
fairly presents the financial condition of the Acquired Business as at the dates
and for the periods shown therein. Except as reflected or referred to in such
Carve-out Financials, the Acquired Business has on the Closing Date no material
Debt, contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments.

(d) The Pro Forma Financials have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its Consolidated Subsidiaries
as at such date and their estimated results of operations for the periods
covered thereby, assuming that the Transactions had actually occurred at such
date or at the beginning of the periods covered thereby.

Section 7.03 Litigation. Except as disclosed to the Lenders in Schedule 7.03
hereto, there is no litigation, legal, administrative or arbitral proceeding,
investigation or other action of any nature pending or, to the knowledge of the
Obligors, threatened against or affecting the Borrower or any of its
Subsidiaries which involves the possibility of any judgment or liability against
the Borrower or any of its Subsidiaries not fully covered by insurance (except
for normal deductibles), and which would have a Material Adverse Effect.

Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof, will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter, limited
partnership agreement, articles of organization or by-laws of the Borrower or
any of its Subsidiaries, or any Governmental Requirement, or any agreement or
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it is bound or to which it or its Properties are subject, or constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any Lien upon any of the revenues or assets of the Borrower or any
of its Subsidiaries pursuant to the terms of any such agreement or instrument,
other than the Liens created by the Loan Documents.

Section 7.05 Authority. Each Obigor has all necessary organizational power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party; and the execution, delivery and performance by
each Obligor of the Loan Documents to which it is a party have been duly
authorized by all necessary organizational action on its part; and the Loan
Documents constitute the legal, valid and binding obligations of each Obligor,
enforceable in accordance with their terms.

 

-46-



--------------------------------------------------------------------------------

Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Obligor of the
Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the Security Instruments as
required by this Agreement.

Section 7.07 Use of Loans. The proceeds of (a) the Term Loans shall be used
(i) to refinance the Existing Credit Agreement and any existing Debt of the
Borrower and (ii) to finance the costs and expenses associated with the Anadarko
Formation and (b) the Revolver Loan shall be used (i) for the development of the
Pipeline Properties and the acquisition of Pipeline Properties and related
assets (or equity interests therein) by the Borrower and its Subsidiaries,
(ii) for the Borrower’s and its Subsidiaries’ working capital, (iii) for Letters
of Credit to support the obligations of the Borrower and its Subsidiaries, and
(iv) for general corporate purposes. Neither the Borrower nor any of its
Consolidated Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan hereunder will be used
to buy or carry any margin stock.

Section 7.08 ERISA.

(a) Each of the Borrower and its Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on any of the Borrower or any of its Subsidiaries or any ERISA
Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to section 502(c), (i) or (1) of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) No contingent obligations remain due to the termination of any Plan (other
than a defined contribution plan) or any trust created under any such Plan. No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the Borrower, any of its Subsidiaries or any ERISA Affiliate
has been or is expected by any Obligor, any Subsidiary or any ERISA Affiliate to
be incurred with respect to any Plan. No ERISA Event with respect to any Plan
has occurred.

(e) Full payment when due has been made of all amounts which the Borrower, any
of its Subsidiaries or any ERISA Affiliate is required under the terms of each
Plan or applicable law to have paid as contributions to such Plan, and no
accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of each of the
Borrower’s and its Subsidiaries’ most recently ended fiscal year, exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities. The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

 

-47-



--------------------------------------------------------------------------------

(g) None of the Borrower, any of its Subsidiaries or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(l) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, any of its Subsidiaries or any ERISA
Affiliate in its sole discretion at any time without any material liability.

(h) None of the Borrower, any of its Subsidiaries or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the preceding six
calendar years, sponsored, maintained or contributed to, any Multiemployer Plan.

(i) None of the Borrower, any of its Subsidiaries or any ERISA Affiliate is
required to provide security under section 401 (a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

Section 7.09 Taxes. Each Obligor and its Subsidiaries have filed all Tax returns
which are required to be filed by them, or otherwise obtained appropriate
extensions to file, and have paid all Taxes due and payable pursuant to such
returns or pursuant to any assessment received by such Obligor or any of its
Subsidiaries, except (i) such Taxes that are being contested in good faith by
appropriate proceedings and for which the Obligor or any of its Subsidiaries, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
and (ii) any amount or return the failure of which to pay or file could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. The charges, accruals and reserves on the books of each Obligor
and its Subsidiaries in respect of Taxes are adequate. No tax lien has been
filed and, to the knowledge of any Obligor and its Consolidated Subsidiaries, no
claim is being asserted with respect to any such Tax.

Section 7.10 Titles, Etc. Except as otherwise set forth on Schedule 7.10:

(a) Each of the Borrower and its Subsidiaries has good, sufficient and clear
title to its Pipeline Properties, free and clear of all adverse possession or
abandonment claims and Liens, except Excepted Liens.

(b) The “Mortgaged Property” descriptions under the Mortgages describe
substantially all of the Pipeline Properties presently owned by Obligors.

(c) All leases, rights of way, permits, licenses and agreements necessary for
the conduct of the business of the Borrower and its Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease rights of way, permits,
licenses, which would affect in any material respect the conduct of the business
of the Borrower and its Subsidiaries.

(d) The rights, Properties and other assets presently owned, leased or licensed
by the Borrower and its Subsidiaries, including, without limitation, all
easements and rights of way, include all rights, Properties and other assets
necessary to permit the Borrower and its Subsidiaries to conduct its business in
all material respects in the same manner as its business has been conducted
prior to the Closing Date.

(e) All of the assets and Properties of the Borrower and its Subsidiaries which
are reasonably necessary for the operation of its business are in good working
condition and are maintained in accordance with prudent business standards.

 

-48-



--------------------------------------------------------------------------------

Section 7.11 No Material Misstatements. To the Borrower’s knowledge, no written
information, statement, exhibit, certificate, document or report furnished to
the Administrative Agent and the Lenders (or any of them) by the Borrower and
its Subsidiaries in connection with the negotiation of this Agreement contains
any material misstatement of fact or omitted to state a material fact or any
fact necessary to make the statement contained therein not materially misleading
in the light of the circumstances in which made. There is no fact peculiar to
the Borrower or any of its Subsidiaries which has a Material Adverse Effect or
in the future is reasonably likely to have a Material Adverse Effect and which
has not been set forth in this Agreement or the other documents, certificates
and statements furnished to the Administrative Agent by or on behalf of the
Borrower or any of its Subsidiaries prior to, or on, the Closing Date in
connection with the transactions contemplated hereby; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time such projections were prepared; provided further that
the representations regarding information and projections, in each case, with
respect to the Acquired Business shall be limited to the best of the Borrower’s
knowledge

Section 7.12 Investment Company Act. None of the Borrower or any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

Section 7.13 [Reserved].

Section 7.14 Operation of the Pipelines. Since December 31, 2006, there has been
no damage, destruction or loss to the Pipelines; the Pipelines are currently in
operation and the monthly transportation of Hydrocarbons through the Pipelines
has not materially diminished.

Section 7.15 Capitalization of General Partner and Subsidiaries.

(a) The issued and outstanding securities of the Borrower consist of 34,813,366
common units of limited partnership interest, all of which have been validly
issued and fully paid and nonassessable.

(b) To the Borrower’s knowledge, all issued and outstanding membership units of
the General Partner have been validly issued and are fully paid and
nonassessable and are owned by and issued to the Persons shown on Schedule 7.15
attached hereto.

(c) After giving effect to the Anadarko Formation as of the Closing Date,
neither the Borrower nor any Subsidiary of the Borrower owns directly or
indirectly any capital stock, membership interest or partnership interest of any
other Person, other than Borrower’s ownership of the Subsidiaries described on
Schedule 7.15. The Borrower and each Subsidiary of the Borrower has good and
marketable title to all securities of the Subsidiaries issued to it, free and
clear of all liens and encumbrances, and all such securities have been duly and
validly issued and are fully paid and nonassessable. The authorized securities
and ownership of the Subsidiaries of the Borrower is as shown on Schedule 7.15
attached hereto and made a part hereof. There are no Subsidiaries of the
Borrower other than as disclosed on Schedule 7.15.

Section 7.16 Location of Business and Offices. Each Obligor’s principal place of
business and chief executive offices are located at the address stated on the
signature page of this Agreement.

Section 7.17 Defaults Under Material Agreements. None of the Borrower or any of
its Subsidiaries is in default nor has any event or circumstance occurred which,
but for the expiration of any applicable

 

-49-



--------------------------------------------------------------------------------

grace period or the giving of notice, or both, would constitute a default under
any Material Agreement to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any of its Subsidiaries is bound. No Default
hereunder has occurred and is continuing.

Section 7.18 Environmental Matters. Except as would not have a Material Adverse
Effect (or with respect to clauses (c), (d) and (e) below, where the failure to
take such actions would not have a Material Adverse Effect):

(a) Neither any Property of the Borrower or any of its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no Property of the Borrower or any
of its Subsidiaries nor the operations currently conducted thereon or, to the
best knowledge of the Borrower and its Subsidiaries, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and its Subsidiaries, including without limitation past
or present treatment, storage, disposal or release of a hazardous substance or
solid waste into the environment, have been duly obtained or filed, and the
Borrower and its Subsidiaries are in compliance with the terms and conditions of
all such notices, permits, licenses and similar authorizations;

(d) To the best knowledge of the Borrower, all hazardous substances, solid
waste, and oil and gas exploration and production wastes, if any, generated at
any and all Property of the Borrower and its Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;

(e) The Borrower and its Subsidiaries have taken all steps reasonably necessary
to determine and have determined that no hazardous substances, solid waste, or
oil and gas exploration and production wastes, have been disposed of or
otherwise released and there has been no threatened release of any hazardous
substances on or to any Property of the Borrower and its Subsidiaries except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment;

(f) To the extent applicable, all Property of the Borrower and its Subsidiaries
currently satisfies all design, operation, and equipment requirements imposed by
the Oil Pollution Act of 1990 (“OPA”) or scheduled as of the Closing Date to be
imposed by OPA during the term of this Agreement, and the Borrower and its
Subsidiaries do not have any reason to believe that such Property, to the extent
subject to OPA, will not be able to maintain compliance with the OPA
requirements during the term of this Agreement; and

 

-50-



--------------------------------------------------------------------------------

(g) None of the Borrower or any of its Subsidiaries has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.

Section 7.19 Compliance with Laws. None of the Borrower or any of its
Subsidiaries has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would have (in the event such violation or failure were
asserted by any Person through appropriate action) a Material Adverse Effect.
Except for such acts or failures to act as would not have a Material Adverse
Effect, the Pipeline Properties of the Borrower and its Subsidiaries (and
properties unitized therewith) have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all applicable laws and all
rules, regulations and orders of all duly constituted authorities having
jurisdiction and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of and forming a part of the Pipeline
Properties.

Section 7.20 Insurance. Schedule 7.20 attached hereto contains an accurate and
complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by the Borrower and its
Subsidiaries. All such policies are in full force and effect, all premiums with
respect thereto covering all periods up to and including the date of the closing
have been paid, and no notice of cancellation or termination has been received
with respect to any such policy. Such policies are sufficient for compliance
with all requirements of law and of all agreements to which the Borrower or any
of its Subsidiaries is a party; are valid, outstanding and enforceable policies;
provide adequate insurance coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business for the assets and operations of the Borrower and its
Subsidiaries; will remain in full force and effect through the respective dates
set forth in Schedule 7.20 without the payment of additional premiums; and will
not in any way be affected by, or terminate or lapse by reason of, the
transactions contemplated by this Agreement. Schedule 7.20 identifies all
material risks, if any, which the Borrower and its Subsidiaries and their
respective general partner or sole member have designated as being self-insured.
None of the Borrower or any of its Subsidiaries has been refused any insurance
with respect to its assets or operations, nor has its coverage been limited
below usual and customary policy limits, by an insurance carrier to which it has
applied for any such insurance or with which it has carried insurance during the
last three years.

Section 7.21 Hedging Agreements. Schedule 7.21 sets forth, as of the Closing
Date, a true and complete list of all Hedging Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
of the Borrower and its Subsidiaries, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied), and the counter party to
each such agreement.

Section 7.22 Restriction on Liens. None of the Borrower or any of its
Subsidiaries is a party to any agreement or arrangement (other than this
Agreement and the Security Instruments), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to other Persons on or in respect of their respective assets or
Properties.

Section 7.23 Material Agreements. Set forth on Schedule 7.23 is a complete list
of all (a) agreements, indentures, purchase agreements, obligations in respect
of letters of credit, guarantees, partnership agreements, limited liability
company agreements, other organizational documents, joint venture

 

-51-



--------------------------------------------------------------------------------

agreements, and other instruments that (i) are material to the Borrower’s and
its Subsidiaries’ business, activities, and operation or ownership of the
Borrower’s or such Subsidiaries’ Property in effect or to be in effect as of the
Closing Date (other than the Hedging Agreements set forth on Schedule 7.21) or
(ii) provide for, evidence, secure or otherwise relate to any Debt of any of the
Borrower or any of its Subsidiaries and all obligations of any of the Borrower
or any of its Subsidiaries to issuers of surety or appeal bonds issued for
account of any of the Borrower or any of its Subsidiaries, and (b) agreements
and instruments (excluding any such agreements and other instruments that are
cancelable upon 60 or less days’ notice) of the Borrower and its Subsidiaries
relating to the purchase, gathering, transportation by pipeline, gas processing,
marketing, sale and supply of natural gas and other Hydrocarbons accounting for
at least 75% of the volumes transported by Borrower and its Subsidiaries, in the
aggregate, during the Borrower’s current fiscal year (the agreements referenced
in clauses (i) and (ii) hereto, collectively, the “Material Agreements”). Upon
request by Administrative Agent, the Borrower shall deliver, or caused to be
delivered, to the Administrative Agent and the Lenders a complete and correct
copy of all such Material Agreements.

Section 7.24 Imbalances. Except as set forth on Schedule 7.24 and except as is
not reasonably likely to have a Material Adverse Effect, as of the Closing Date,
there are no gas imbalances, take or pay or other prepayments with respect to
any of the Borrower’s or any of its Subsidiaries’ Pipeline Properties which
would require any of the Borrower or any of its Subsidiaries to transport or
purchase any volumes of Hydrocarbons without receiving delivery thereof or for
gathering and transportation through their Pipeline Properties at some future
time without then or thereafter receiving full payment of the Borrower’s or any
of its Subsidiaries’ tariffs therefor.

Section 7.25 Relationship of Obligors. The Obligors are engaged in related
businesses and each Obligor is directly and indirectly dependent upon each other
Obligor for and in connection with their business activities and their financial
resources; and each Obligor has determined, reasonably and in good faith, that
such Obligor will receive substantial direct and indirect economic and financial
benefits from the extensions of credit made under this Agreement, and such
extensions of credit are in the best interests of such Obligor, having regard to
all relevant facts and circumstances.

Section 7.26 Solvency. The Borrower and its Subsidiaries individually and on a
consolidated basis are not insolvent as such term is used and defined in the
United States Bankruptcy Code.

Section 7.27 Senior Debt Status. The Obligations of the Obligors under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Debt and all senior
unsecured Indebtedness of each such Person and is designated as “Senior Debt”
under all instruments and documents, now or in the future, relating to all
Subordinated Debt and all senior unsecured Indebtedness of such Person.

Section 7.28 No Material Adverse Effect. Since December 31, 2006, there has been
no material adverse change in the properties, business, operations, prospects,
or condition (financial or otherwise) of the Borrower and its Subsidiaries and
no event has occurred or condition arisen that could reasonably be expected to
have a Material Adverse Effect.

Section 7.29 Employee Relations. None of the Borrower and its Subsidiaries has
any employees.

Section 7.30 Security Instruments. The provisions of the Security Instruments
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 9.02) on all right, title and interest of the

 

-52-



--------------------------------------------------------------------------------

Borrower and the Guarantors in the Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Security Instruments, no filing or other action will be necessary to perfect
or protect such Liens.

Section 7.31 Anti-Terrorism Law.

(a) Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower and its Subsidiaries, none of their Affiliates are in violation of
any Requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) Neither the Borrower nor any of its Subsidiaries and to the knowledge of the
Borrower and its Subsidiaries, no Affiliate or broker or other agent of either
the Borrower or any of its Subsidiaries acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

Neither the Borrower nor any of its Subsidiaries and, to the knowledge of the
Borrower and its Subsidiaries, no broker or other agent of either the Borrower
or any of its Subsidiaries acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

ARTICLE VIII

Affirmative Covenants

Each of the Borrower and its Consolidated Subsidiaries covenants and agrees
that, so long as any of the Commitments are in effect and until payment in full
of all Loans hereunder, all interest thereon and all other amounts payable by
the Obligors hereunder:

 

-53-



--------------------------------------------------------------------------------

Section 8.01 Reporting Requirements. The Obligors shall deliver, or shall cause
to be delivered, to the Administrative Agent with sufficient copies of each for
the Lenders:

(a) Annual Financial Statements. As soon as available and in any event within
the earlier of (i) the date the Borrower is required to file the same with the
SEC (or would be required to file if it were subject to SEC reporting
requirements to the same extent it is subject as of the Closing Date) and
(ii) 90 days after the end of each fiscal year, the audited consolidated
statements of income, partners’ equity, changes in financial position and cash
flow for each of the Borrower and its Consolidated Subsidiaries for such fiscal
year, and the related consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal year, and setting forth
in each case in comparative form the corresponding figures for the preceding
fiscal year, and accompanied by the related opinion of independent public
accountants of recognized national standing acceptable to the Administrative
Agent which opinion shall state that said financial statements fairly present
the consolidated financial condition and results of operations of the Borrower
and its Consolidated Subsidiaries as at the end of, and for, such fiscal year
and that such financial statements have been prepared in accordance with GAAP,
except for such changes in such principles with which the independent public
accountants shall have concurred and such opinion shall not contain a “going
concern” or like qualification or exception, but shall contain a certification
stating that, in making the examination necessary for their opinion, they
obtained no knowledge, except as specifically stated, of any Default under
Section 9.13 or Section 9.14.

(b) Quarterly Financial Statements. As soon as available and in any event within
the earlier of (i) the date the Borrower is required to file the same with the
SEC (or would be required to file if it were subject to SEC reporting
requirements to the same extent it is subject as of the Closing Date) and
(ii) 45 days after the end of each of the first three fiscal quarters of each of
its fiscal year for the Borrower and its Consolidated Subsidiaries, unaudited
consolidated statements of income, partners’ equity, changes in financial
position and cash flow of the Borrower and its Consolidated Subsidiaries for
such period and for the period from the beginning of the respective fiscal year
to the end of such period, and the related consolidated balance sheets as at the
end of such period, and setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
accompanied by the certificate of a Responsible Officer, which certificate shall
state that said financial statements fairly present the consolidated and
consolidating financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries in accordance with GAAP, as at the end of, and
for, such period (subject to normal year-end audit adjustments).

(c) Notice of Default, Etc. Promptly after any Obligor knows that any Default or
Event of Default has occurred, a notice of such Default or Event of Default,
describing the same in reasonable detail and the action the Borrower or such
Consolidated Subsidiary proposes to take with respect thereto.

(d) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Consolidated
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or such Consolidated
Subsidiary, and a copy of any response by the Borrower or such Consolidated
Subsidiary, or the general partner or sole member of the Borrower or such
Consolidated Subsidiary, to such letter or report.

(e) Regulatory Filings, Etc. Promptly upon its becoming available, (i) each
financial statement, report, notice or proxy statement sent by the Borrower to
its unitholders generally

 

-54-



--------------------------------------------------------------------------------

and each regular or periodic report and any registration statement, prospectus
or written communication (other than transmittal letters) in respect thereof
filed by the Borrower with or received by the Borrower in connection therewith
from any securities exchange or the SEC or any successor agency; and (ii) each
report, notice, request, application, or other filing or material communication
that is filed by the Borrower with or received by the Borrower from the Federal
Energy Regulatory Commission or any successor agency.

(f) [Reserved]

(g) Hedging Agreements. As soon as available and in any event within fifteen
Business Days after the last day of each fiscal quarter, a report, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of such fiscal quarter a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of the Borrower and its Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value therefor,
any new credit support agreements relating thereto not listed on Schedule 7.21,
any margin required or supplied under any credit support document, and the
counter party to each such agreement.

(h) Annual Budget. As soon as practicable and in any event within sixty
(60) days following the beginning of each fiscal year, an annual operating and
capital budget.

(i) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of the Borrower and its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

(j) Compliance Certificate. The Borrower will furnish to the Administrative
Agent, within ten (10) days after the date it furnishes each set of financial
statements pursuant to paragraph (a) or (b) above, a certificate substantially
in the form of Exhibit C executed by a Responsible Officer (i) certifying as to
the matters set forth therein and stating that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail), and (ii) setting forth in reasonable detail the
computations necessary to determine whether the Borrower is in compliance with
Sections 9.13 and 9.14, as of the end of the respective fiscal quarter or fiscal
year.

Documents required to be delivered pursuant to this Section (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 12.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions, i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper

 

-55-



--------------------------------------------------------------------------------

copies of the compliance certificates required by Section 8.01(j) to the
Administrative Agent. Except for such compliance certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Lead Arranger shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor”;
provided that the information provided by Borrower pursuant to Section 8.01(h)
shall not be distributed to Public Investors. Notwithstanding the foregoing, the
Borrower shall be under no Obligation to mark any Borrower Materials “PUBLIC.”

Section 8.02 Litigation. The Obligors shall promptly give to the Administrative
Agent notice of any litigation or proceeding against or adversely affecting the
Borrower or any of its Consolidated Subsidiaries in which the amount claimed
exceeds $25,000,000 or an aggregate of claims in excess of $50,000,000 and is
not otherwise covered in full by insurance (subject to normal and customary
deductibles and for which the insurer has not assumed the defense), or in which
injunctive or similar relief is sought. The Borrower and its Consolidated
Subsidiaries will promptly notify the Administrative Agent and each of the
Lenders of any claim, judgment, Lien or other encumbrance affecting any Property
of the Borrower or any of its Consolidated Subsidiaries if the value of the
claim, judgment, Lien, or other encumbrance affecting such Property shall exceed
$1,000,000 or an aggregate of such claims in excess of $5,000,000.

Section 8.03 Maintenance, Etc.

(a) Generally. Except as permitted under Section 9.09, each of the Borrower and
its Consolidated Subsidiaries shall and shall cause each of its Subsidiaries to
preserve and maintain its organization existence and all of its material rights,
privileges and franchises; keep books of record and account in which full, true
and correct entries will be made of all dealings or transactions in relation to
its business and activities; comply with all Governmental Requirements if
failure to comply with such requirements will have a Material Adverse Effect;
pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being

 

-56-



--------------------------------------------------------------------------------

contested in good faith and by proper proceedings and against which adequate
reserves are being maintained; upon reasonable notice, permit representatives of
the Administrative Agent or any Lender, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect its
Properties, and to discuss its business and affairs with its officers, all to
the extent reasonably requested by such Lender or the Administrative Agent (as
the case may be); and keep, or cause to be kept, insured by financially sound
and reputable insurers all Property of a character usually insured by Persons
engaged in the same or similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
Persons and carry such other insurance as is usually carried by such Persons
including, without limitation, environmental risk insurance to the extent
reasonably available.

(b) Proof of Insurance. Contemporaneously with the delivery of the financial
statements required by Section 8.01(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and “additional insured” and, if requested, will furnish the
Administrative Agent and the Lenders copies of the applicable policies.

(c) Pipeline Properties. Each Obligor shall and shall cause each of its
Subsidiaries to cause to be done all things reasonably necessary to preserve and
keep in good repair, working order and efficiency all of its Pipeline Properties
and other material Properties including, without limitation, all equipment,
machinery and facilities, and from time to time will make all the reasonably
necessary repairs, renewals and replacements so that at all times the state and
condition of its Pipeline Properties and other material Properties will be fully
preserved and maintained, (x) except to the extent that the wells and field to
which such portions of the Pipelines are connected are no longer producing
Hydrocarbons in economically reasonable amounts, and (y) except that the
foregoing shall not apply to Pipeline Properties that are not gathering
Hydrocarbons on a regular basis as of the Closing Date. Each Borrower shall and
shall cause each of its Consolidated Subsidiaries to promptly: (i) pay and
discharge, or make reasonable and customary efforts to cause to be paid and
discharged, all rentals, royalties, expenses and indebtedness accruing under the
rights of way, licenses, leases or other agreements affecting or pertaining to
its Pipeline Properties, (ii) perform or make reasonable and customary efforts
to cause to be performed, in accordance with industry standards, the obligations
required by each and all of the rights of way, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its Pipeline Properties and
other material Properties, (iii) will do all other things necessary to keep
unimpaired, except for Liens described in Section 9.02, its rights with respect
to its Pipeline Properties and other material Properties and prevent any
forfeiture thereof or a default thereunder, except to the extent that the wells
and field to which such portions of the Pipelines are connected are no longer
producing Hydrocarbons in economically reasonable amounts and except for
Transfers permitted by Section 9.16. The Borrower shall and shall cause each of
its Consolidated Subsidiaries to operate its Pipeline Properties and other
material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.

Section 8.04 Environmental Matters.

(a) Establishment of Procedures. The Borrower shall and shall cause each of
their Consolidated Subsidiaries to establish and implement such procedures as
may be reasonably necessary to continuously determine and assure that any
failure of the following does not have a Material Adverse Effect: (i) all
Property of the Borrower and its Consolidated Subsidiaries and the operations
conducted thereon and other activities of the Borrower and its Consolidated
Subsidiaries are in compliance with and do not violate the requirements of any
Environmental Laws, (ii) no Hydrocarbons, hazardous substances or solid

 

-57-



--------------------------------------------------------------------------------

wastes are disposed of or otherwise released on or to any Property owned by any
such party except in compliance with Environmental Laws, (iii) no hazardous
substance will be released on or to any such Property in a quantity equal to or
exceeding that quantity which requires reporting pursuant to Section 103 of
CERCLA, and (iv) no oil, oil and gas exploration and production wastes or
hazardous substance is released on or to any such Property so as to pose an
imminent and substantial endangerment to public health or welfare or the
environment.

(b) Notice of Action. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to promptly notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority of which the Borrower and its Consolidated Subsidiaries
has knowledge in connection with any Environmental Laws, excluding routine
testing and corrective action which might result in the Borrower or any
Subsidiary being liable for the payment or performance of obligations in excess
of $25,000,000) with respect to any such event or in excess of $50,000,000 in
the aggregate with respect to all such events.

(c) Future Acquisitions. In the event environmental remediation costs in excess
of $25,000,000 are identified in respect of any acquisition of Pipeline
Properties or other material Properties, the Borrower and its Subsidiaries will
provide environmental audits and tests in form and scope as may be reasonably
requested by the Administrative Agent and the Lenders (or as otherwise required
to be obtained by the Administrative Agent or the Lenders by any Governmental
Authority) in connection with such future acquisitions of Pipeline Properties or
other material Properties.

Section 8.05 Further Assurances. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement. The Borrower at its expense shall and shall cause each of
its Consolidated Subsidiaries to promptly execute and deliver to the
Administrative Agent upon request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of the
Borrower and its Consolidated Subsidiaries in any Loan Document, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in any Loan Document, or to state more fully
the security obligations set out herein or in any Loan Document, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith.

Section 8.06 Performance of Obligations. The Borrower will pay the Notes
according to the reading, tenor and effect thereof; the Guarantors will pay
under the Guaranty Agreements according to the terms thereof, and the Obligors
will perform every act and discharge all of the obligations to be performed and
discharged by them under this Agreement and any other Loan Document, at the time
or times and in the manner specified.

Section 8.07 [Reserved].

Section 8.08 Title Curative. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to cure, or cause to be cured, any title defects or
exceptions which are not Excepted Liens.

Section 8.09 Additional Collateral.

(a) Lien on Pipeline and Real Property. At all times hereunder that the
Obligations remain unpaid, including whenever any Obligor acquires any
additional Pipeline Properties, the Obligors shall grant to the Administrative
Agent for the benefit of the Secured Parties as security for the Obligations a

 

-58-



--------------------------------------------------------------------------------

first-priority Lien interest (subject only to Excepted Liens) covering such
Pipeline Properties under the Security Instruments. Such Lien will be created
and perfected by and in accordance with the provisions of mortgages, deeds of
trust, security agreements and financing statements, or other Security
Instruments, all in form and substance satisfactory to the Administrative Agent
in its sole discretion and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

(b) Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 8.09(a) above, the Borrower or such Obligor will
provide to the Administrative Agent title information in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Obligor’s interests in such Pipeline Properties.

(c) Legal Opinions. Promptly after the filing of any new Security Instrument in
any state, upon the request of the Administrative Agent, the Obligors will
provide, or cause to be provided, to the Administrative Agent an opinion
addressed to the Administrative Agent for the benefit of the Lenders in form and
substance satisfactory to the Administrative Agent in its sole discretion from
counsel acceptable to Administrative Agent, stating that the Security Instrument
is valid, binding and enforceable in accordance with its terms and in legally
sufficient form for such jurisdiction.

(d) Subordination of Obligor’s Liens.

(i) Each Obligor hereby subordinates and assigns in favor of Administrative
Agent for the benefit of the Lenders any and all liens, statutory or otherwise,
and any rights of offset contractual or otherwise it has or may have in the
future against such Obligors’ interests in the Mortgaged Properties or in the
Pipeline Properties and revenues attributable to its interest therein, including
the Contracts and Records (defined below).

(ii) Any officer or employee of Administrative Agent is expressly granted the
right at its option upon not less than one (1) Business Day’s notice, to visit
and inspect (a) each of the Borrower’s and its Subsidiaries’ offices, including
all books and records, area of mutual interest agreements, gathering agreements,
pipeline operating agreements, contracts and other agreements that relate to the
Pipeline Properties, geological and geophysical, production data and records,
accounting records, and land files referring to the gathering, transportation,
sale, purchase, exchange or processing of Hydrocarbons whether such data,
information or agreements are in written form or electronic format (the
“Contracts and Records”), and to examine, take copies and extracts therefrom,
and (b) any of the Pipeline Properties.

(iii) Following the occurrence and during the continuance of an Event of
Default, each Obligor acknowledges that the Administrative Agent is expressly
granted the right to exercise any and all liens, statutory or otherwise, rights
of offset or recoupment it has and to receive the monies, income, proceeds, or
benefits attributable to the gathering, transportation of Hydrocarbons through
the Pipeline Properties (except for such Pipeline Properties that are not
Mortgaged Properties), to hold the same as security for the Obligations and to
apply it on the principal and interest or other amounts owing on any of the
Obligations, whether or not then due, in such order or manner as Administrative
Agent may elect.

(iv) In the event of a foreclosure, deed in lieu, or other transfer of record or
beneficial ownership or operations of the Mortgaged Properties, each Obligor, as
bailee, agrees to cooperate and assist Administrative Agent and its officers,
agents and counsel in the peaceful transfer and delivery of such Contracts and
Records to such party or parties as Administrative Agent may in writing direct.

 

-59-



--------------------------------------------------------------------------------

(v) Following the occurrence and during the continuance of an Event of Default
and within thirty (30) days after receipt of notice from Administrative Agent,
Obligors will relinquish their respective rights to operate the Pipelines to the
Collateral Agent or its designee.

(e) Subordination of Intercompany Debt. Any Intercompany Notes or advances of
any Obligor howsoever evidenced by journal entries or otherwise now or hereafter
owed to or held by any other Obligor are hereby subordinated to the Obligations
of such other Obligor to the Lenders, and any document or instrument evidencing
such loans or advances shall contain a legend giving notice of such
subordination. Any such Intercompany Notes or advances of any other Obligor due
to such Obligor, if the Administrative Agent so requests, shall be collected,
enforced and received by such Obligor as trustee for the Lenders and be paid
over to the Administrative Agent for the account of the Lenders on account of
the Obligations but without affecting in any manner the liability of such
Obligor under the other provisions of this Agreement or any other Loan Document.
Any Lien, claim, right or other encumbrance on any property of any Obligor in
favor of any other Obligor is hereby subordinated in all respects to the Liens
granted to the Administrative Agent for the benefit of the Lenders.

(f) Other Real Property Collateral. The Borrower shall notify the Administrative
Agent, within ten (10) days after the acquisition of any real property with a
fair market value in excess of $10,000,000 by any Obligor that is not subject to
the existing Security Instruments, and within sixty (60) days (or such longer
period as the Administrative Agent may agree in its sole discretion) following
any such acquisition, deliver such mortgages, deeds of trust, title insurance
policies, surveys and other documents reasonably requested by the Administrative
Agent in connection with granting and perfecting a first priority Lien, other
than Excepted Liens, on such real property in favor of the Collateral Agent, for
the benefit of the Secured Parties, all in form and substance acceptable to the
Administrative Agent.

Section 8.10 Corporate Identity. The Borrower shall do or cause to be done (or
refrain from doing or causing to be done, as the case may be) all things
necessary to ensure that the separate legal identity of the Borrower and General
Partner will at all times be respected and that neither the Borrower, General
Partner nor any of Borrower’s Subsidiaries will be liable for any obligations,
contractual or otherwise, of Atlas or any of the Atlas Direct Subsidiaries or
other entity in which Atlas or any Atlas Direct Subsidiaries owns any equity
interest (other than the Borrower, General Partner and Borrower’s Subsidiaries).
Without limiting the foregoing, the Borrower will (i) observe, and cause the
General Partner to observe, all requirements, procedures and formalities
necessary or advisable in order that the Borrower will for all purposes be
considered a validly existing entity separate and distinct from the General
Partner, (ii) not permit any commingling of the assets of the General Partner,
Atlas, or the Atlas Direct Subsidiaries with assets of the Borrower or any of
its Subsidiaries which would prevent such assets of such persons from being
readily distinguished from the assets of the Borrower and its Subsidiaries and
(iii) take reasonable and customary actions to ensure that creditors of the
General Partner, Atlas or the Atlas Direct Subsidiaries are aware that each such
Person is an entity separate and distinct from the Borrower and its
Subsidiaries.

Section 8.11 ERISA Information and Compliance. The Obligors will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent with sufficient copies to the Lenders
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature thereof, what
action the Obligors, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed

 

-60-



--------------------------------------------------------------------------------

by the Internal Revenue Service, the Department of Labor or the PBGC with
respect thereto, and (iii) immediately upon receipt thereof, copies of any
notice of the PBGCs intention to terminate or to have a trustee appointed to
administer any Plan. With respect to each Plan (other than a Multiemployer
Plan), the Obligors will, and will cause each Subsidiary and ERISA Affiliate to,
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any lien, all of
the contribution and funding requirements of section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to sections 4006 and 4007 of ERISA.

Section 8.12 Material Agreements. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to enforce the obligations of Affiliates that are
parties to the Material Agreements to the same extent as they would enforce
similar obligations of unrelated third parties.

Section 8.13 Additional Guaranties and Security Instruments.

(a) As an inducement to the Administrative Agent and the Lenders to enter into
this Agreement, each Obligor (other than the Borrower) shall execute and deliver
to Administrative Agent a Guaranty Agreement substantially in the form and upon
the terms of Exhibit G-1, providing for the guaranty of payment and performance
of the Obligations. In addition, within fifteen (15) days of the formation or
acquisition of any Consolidated Subsidiary (other than the Anadarko JVs except
to the extent required by Section 8.13(b)), the Borrower shall cause such
Consolidated Subsidiary to execute and deliver to the Administrative Agent (i) a
Guaranty Agreement substantially in the form and upon the terms of Exhibit G-1,
providing for the guaranty of payment and performance of the Obligations,
(ii) Security Instruments in form and substance satisfactory to the
Administrative Agent creating liens and security interests in all assets and
properties of such Subsidiary and in the equity interest in such Subsidiary
except for any equity interests in Unrestricted Entities, and (iii) such other
documents and instruments as may be required with respect to such Subsidiary
pursuant to Section 8.05.

(b) The Borrower will not permit any of its Consolidated Subsidiaries that is
not a Guarantor to, directly or indirectly, guarantee the payment of any Debt of
the Borrower or another Obligor unless such Consolidated Subsidiary executes and
delivers to the Administrative Agent a Guaranty Agreement.

(c) Within fifteen (15) days of the formation or acquisition of any Subsidiary
or any Unrestricted Entity, Borrower shall cause such Subsidiary or Unrestricted
Entity to execute and deliver to Administrative Agent certified copies of such
Subsidiary’s, or Unrestricted Entity’s, as the case may be, organizational
documents.

Notwithstanding the foregoing, no Foreign Subsidiary will be required to execute
and deliver a Guaranty Agreement if such actions have material adverse tax
consequences to the Borrower and its Subsidiaries.

Section 8.14 Payment and Performance of Obligations. The Borrower shall and
shall cause its Consolidated Subsidiaries to pay and perform all Obligations
under the other Loan Documents, and pay or perform (a) Taxes that may be levied
or assessed upon it or any of its property, and (b) all other indebtedness,
obligations and liabilities in accordance with customary trade practices;
provided, that the Borrower or such Subsidiary may contest any item described in
clause (a) or (b) of this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP, except where the
failure to pay or perform such items described in clause (a) or (b) of this
Section could reasonably be expected to individually or in the aggregate, have a
Material Adverse Effect.

 

-61-



--------------------------------------------------------------------------------

Section 8.15 Compliance with Laws and Approvals. The Borrower shall and shall
cause its Consolidated Subsidiaries to observe and remain in compliance in all
material respects with all Government Requirements and maintain in full force
and effect all Governmental Approvals, in each case applicable to the conduct of
its business except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 8.16 Use of Proceeds. The Obligors shall use the proceeds of (a) the
Term Loans to (i) refinance the Existing Credit Agreement and other existing
Debt of the Borrower and (ii) to finance the costs and expenses associated with
the Anadarko Formation and (b) the Revolver Loans (i) for the development of the
Pipeline Properties and the acquisition of Pipeline Properties and related
assets (or equity interests therein) by the Borrower and its Subsidiaries,
(ii) for the Borrower’s and its Subsidiaries’ working capital, (iii) for Letters
of Credit to support the obligations of the Borrower and its Subsidiaries, and
(iv) for general corporate purposes.

Section 8.17 Designation of Unrestricted Entities. The Borrower’s board of
directors may, at any time, designate any Consolidated Subsidiary that is
acquired or created after the Closing Date as an Unrestricted Entity by prior
written notice to the Administrative Agent; provided that the Borrower shall
only be permitted to so designate a new Unrestricted Entity after the Closing
Date and so long as (a) no Default or Event of Default exists or would result
therefrom, (b) such Subsidiary does not own any capital stock or Indebtedness
of, or own or hold a Lien on any property of, the Borrower or any other
Subsidiary that is not a subsidiary of the Subsidiary to be so designated and
(c) the Borrower shall have been able to make a dividend in accordance with
Section 9.04 in an amount equal to the greater of (i) the aggregate of all
investments made in such Subsidiary and (ii) the fair market value of such
Subsidiary. The Borrower may designate any Unrestricted Entity to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided further that (i) such Unrestricted Entity, both before and after giving
effect to such designation, shall be a wholly owned Subsidiary of the Borrower,
(ii) no Default or Event of Default then exists or would occur as a consequence
of any such Subsidiary Redesignation, (iii) based on good faith projections
prepared by the Borrower for the period from the date of the respective
Subsidiary Redesignation to the date that is one year thereafter, the Leverage
Ratio shall be better than or equal to such level as would be required to
provide that no Default or Event of Default would exist under Section 9.13 or
9.14 through the date that is one year from the date of the respective
Subsidiary Redesignation, (iv) all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Subsidiary Redesignation (both before
and after giving effect thereto), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, (v) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer, certifying to the best of such officer’s knowledge
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations required by the preceding clause
(iii), and (vi) any Unrestricted Entity subject to a Subsidiary Redesignation
may not thereafter be designated as an Unrestricted Entity.

 

-62-



--------------------------------------------------------------------------------

ARTICLE IX

Negative Covenants

The Borrower and its Consolidated Subsidiaries covenant and agree that, so long
as any of the Commitments are in effect and until payment in full of Loans
hereunder, all interest thereon and all other amounts payable by the Obligors
hereunder, without the prior written consent of the Required Lenders:

Section 9.01 Debt. None of the Borrower or any of its Consolidated Subsidiaries
will incur, create or assume any Debt, except:

(a) the Notes or other Obligations or any guaranty of or suretyship arrangement
for the Notes or other Obligations;

(b) Debt of the Borrower disclosed in Schedule 9.01, and any renewals or
extensions (but not increases) thereof;

(c) accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which, if greater
than 90 days past the invoice or billing date, are being contested in good faith
by appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;

(d) [Reserved];

(e) Debt associated with bonds or surety obligations pursuant to Governmental
Requirements in connection with the operation of any Pipeline Properties;

(f) Debt under Hedging Agreements permitted under Section 9.07;

(g) Intercompany Debt, provided, that any such Intercompany Debt is (i) if in
excess of $5,000,000, evidenced by an Intercompany Note which has been pledged
to secure the Obligations and is in the possession of the Administrative Agent,
and (ii) in the case of any Intercompany Debt owing to an Obligor from a
Consolidated Subsidiary (other than an Obligor), subordinated to the Obligations
upon terms and conditions satisfactory to the Administrative Agent;

(h) Debt of the Borrower to the General Partner to enable the General Partner to
pay general and administrative costs and expenses of the Borrower in accordance
with past practices;

(i) Debt of the Borrower incurred in connection with a senior or subordinated
unsecured note offering provided that (i) no Event of Default has occurred and
is continuing or would occur after giving effect to such incurrence, (ii) after
giving effect to the incurrence of such Debt on a pro forma basis, the Borrower
shall be in compliance with all covenants set forth in Sections 9.13 and 9.14 as
of the most recently ended fiscal quarter of the Borrower , (iii) such Debt has
a maturity date at least one year beyond the Termination Date with respect to
the Term Loan Facility and (iv) the documentation for which contains covenants
no more restrictive than those set forth in this Agreement;

(j) unsecured guarantees of Subsidiary obligations (other than obligations for
borrowed money);

 

-63-



--------------------------------------------------------------------------------

(k) Debt representing deferred compensation and other similar arrangements to
employees of the Borrower and its Consolidated Subsidiaries incurred in the
ordinary course of business;

(l) Debt incurred by the Borrower or its Consolidated Subsidiaries in an
acquisition or Disposition under agreements providing for indemnification, the
adjustment of the purchase price or other similar adjustments;

(m) Debt in respect of netting services, overdraft protections and similar
arrangements in each case in connection with cash management or deposit
accounts;

(n) Debt incurred by the Borrower or any of its Consolidated Subsidiaries
constituting reimbursement obligations with respect to letters of credit, bank
guarantees or similar instruments issued in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
similar reimbursement type obligations; provided that upon the drawing of such
letters of credit or the incurrence of such Debt, such obligations are
reimbursed within 30 days following such drawing or incurrence;

(o) non-recourse Debt of a Consolidated Subsidiary of the Borrower assumed by
such Consolidated Subsidiary in connection with any acquisition pursuant to
Section 9.03(i) (or, if such Consolidated Subsidiary is acquired, existing prior
thereto); provided, however, that such Debt exists at the time of such
acquisition at least in the amounts assumed in connection therewith and is not
drawn down, created or increased in contemplation of or in connection with such
acquisition; and

(p) Debt of the Borrower not otherwise described under subparagraphs (a) through
(o) above not to exceed $50,000,000 in the aggregate.

Section 9.02 Liens. None of the Borrower or any of its Subsidiaries will create,
incur, assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:

(a) Liens in favor of the Administrative Agent for the benefit of the Lenders
securing the payment of any Obligations;

(b) Excepted Liens;

(c) Liens securing leases allowed under Section 9.08, but only on the Property
under lease;

(d) Liens on cash or securities securing the Debt described in Section 9.01(e);

(e) Liens in existence on the date hereof securing Debt of the Borrower
disclosed in Schedule 9.01, provided, that no such Liens shall be extended to
cover any additional Property after the date hereof and the amount of Debt
secured thereby is not increased;

(f) purchase money Liens upon or in any Property acquired by the Borrower or any
of its Subsidiaries to secure the deferred portion of the purchase price of
Property or to secure Debt incurred to finance the acquisition of such Property,
provided, that (i) no such Lien shall be extended to cover property other than
the property being acquired, and (ii) the Debt thereby secured is permitted by
Section 9.01(k);

 

-64-



--------------------------------------------------------------------------------

(g) Liens for taxes not yet overdue for a period of more than 30 days or, if
more than 30 days overdue, (i) which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or
(ii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

(h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or if more than 30 days
overdue (i) which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person or (ii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect;

(i)(i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by the Borrower or any of its Consolidated Subsidiaries to support
the payment of the items set forth in clauses (i) and (ii) of this
Section 9.02(i);

(j)(i) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, customs, bid and appeal bonds, performance bonds, performance and
compliance guarantees and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business and (ii) obligations in respect of letters of credit or bank
guarantees that have been posted by the Borrower or any of its Subsidiaries to
support the payment of items set forth in clause (i) of this Section 9.02(j);

(k) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(l) Liens securing Debt incurred pursuant to Section 9.01(o); provided that such
Liens were not created in contemplation of such acquisition, merger,
consolidation or investment and do not extend to any assets (other than the
proceeds or products thereof and after-acquired property subjected to a Lien
pursuant to terms existing at the time of such acquisition, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition);

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Consolidated Subsidiaries in the ordinary course of business;

(n) Liens on equity interests in any Unrestricted Entities securing Debt of such
Unrestricted Entities; and

 

-65-



--------------------------------------------------------------------------------

(o) other Liens on property of the Borrower or any of its Consolidated
Subsidiaries securing Debt or other obligations outstanding in an aggregate
principal amount not to exceed $25,000,000.

Section 9.03 Investments, Loans and Advances. None of the Borrower or any of its
Consolidated Subsidiaries will make or permit to remain outstanding any loans or
advances to or investments in any Person, except that the foregoing restriction
shall not apply to:

(a) accounts receivable arising in the ordinary course of business;

(b) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(c) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;

(d) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such
Lender’s or bank or trust company’s most recent financial reports) and has a
short term deposit rating of no lower than A2 or P2, as such rating is set forth
from time to time, by S&P or Moody’s, respectively;

(e) deposits in money market funds investing exclusively in investments
described in Section 9.03(c), or 9.03(d);

(f) investments, loans or advances in or to the Borrower or any Consolidated
Subsidiary permitted under Section 9.01(g) or investments, loans or advances to
the Borrower or any Obligor;

(g) [Reserved];

(h) Loans and advances by Borrower to General Partner to pay general and
administrative expenses of the Borrower pursuant to the Limited Partnership
Agreement;

(i) Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, provided that (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom, (ii) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor,
(iii) such Person is principally engaged in the same business as the Borrower
and its Subsidiaries, (iv) the Borrower shall be in pro forma compliance with
the covenants set forth in Sections 9.13 and 9.14 based on the most recently
ended four fiscal quarter period and as adjusted for such acquisition, (v) such
acquired Person (other than an Unrestricted Entity) or assets shall not be
subject to any material liabilities except as permitted by this Agreement,
(vi) a first priority perfected lien and security interest shall be granted to
the Administrative Agent for the benefit of the Lenders in such acquired assets;
provided, however, that (I) nothing herein shall require any Unrestricted Entity
to grant a first priority lien in its assets; and (II) such acquisition shall be
limited to Persons primarily involved in the business of, and/or assets
primarily involving, natural gas gathering and processing operations;

 

-66-



--------------------------------------------------------------------------------

(j) loans and advances to officers, directors and employees of the Borrower and
its Consolidated Subsidiaries in an aggregate amount not to exceed $1,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

(k)(i) investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof (after giving effect to the Anadarko
Formation), (ii) additional investments by the Borrower and its Consolidated
Subsidiaries in Consolidated Subsidiaries and (iii) additional investments by
Consolidated Subsidiaries of the Borrower that are not Obligors in other
Consolidated Subsidiaries that are not Obligors;

(l) extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
in the ordinary course of business;

(m) investments (including Debt and capital stock) received in connection with
the bankruptcy or reorganization of any Person and in settlement of obligations
of, or other disputes with, any Person arising in the ordinary course of
business and upon foreclosure with respect to any secured investment or other
transfer of title with respect to any secured Investment;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) investments in the ordinary course consisting of endorsements for collection
or deposit; and

(p) Other loans or advances not otherwise described under subparagraphs
(a) through (o) above not to exceed in the aggregate $10,000,000.

Section 9.04 Dividends, Distributions and Redemptions. None of the Borrower or
any of its Consolidated Subsidiaries will declare or pay any dividend, purchase,
redeem or otherwise acquire for value any of its stock now or hereafter
outstanding, return any capital to its unitholders or make any distribution of
its assets to its unitholders except (i) as required to comply with the Limited
Partnership Agreement unless an Event of Default has occurred and is continuing
or would result therefrom, (ii) to the Borrower or any Obligor, (iii) to other
holders of such Person’s capital stock in connection with a pro rata
distribution to all holders of such Person’s capital stock (including, in the
case of the Borrower, distributions to the General Partner in respect of its
incentive distribution rights) or (iv) in the case of the Anadarko JVs, such
distributions as are required by the JV Documents as in effect on the Closing
Date.

Section 9.05 Sales and Leasebacks. None of the Borrower or any of its
Consolidated Subsidiaries will enter into any arrangement, directly or
indirectly, with any Person whereby the Borrower or such Consolidated Subsidiary
shall sell or transfer any of its Property, whether now owned or hereafter
acquired, and whereby the Borrower or such Consolidated Subsidiary shall then or
thereafter rent or lease as lessee such Property or any part thereof or other
Property which the Borrower or such Consolidated Subsidiary intends to use for
substantially the same purpose or purposes as the Property sold or transferred.

 

-67-



--------------------------------------------------------------------------------

Section 9.06 Nature of Business. None of the Borrower or any of its Consolidated
Subsidiaries will allow any material change to be made in the character of its
business as an owner or operator of a private natural gas gathering systems
company and as an owner of Unrestricted Entities. None of the Borrower or any of
its Consolidated Subsidiaries shall materially amend, waive or modify any of
their Material Agreements in any manner that could reasonably be expected to
cause any material and adverse effect on the Administrative Agent’s and the
Lenders’ interests in the collateral securing the Obligations, or the
Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.

Section 9.07 Hedging Agreements. None of the Borrower or any of its Consolidated
Subsidiaries shall enter into or in any manner be liable on any Hedging
Agreement, except:

(a) Hedging Agreements entered into with the purpose and effect of fixing prices
on oil and/or gas; provided, that at all times: (1) no such contract shall be
for speculative purposes; (2) such contracts shall be on terms satisfactory to
Administrative Agent and the Lenders; (3) the agreements documenting such
Hedging Agreements do not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party; (4) no such Hedging Agreement, when aggregated with all
Hedging Agreements permitted under this Section 9.07(a), requires the Borrower
or such Consolidated Subsidiary party thereto to deliver more than eighty
percent (80%) of the total estimated throughput of Hydrocarbon volumes owned by
the Borrower or such Consolidated Subsidiary for its own account on its Pipeline
Properties and associated processing facilities; and (5) each such contract
shall be with a Lender or an Affiliate of a Lender, or with a counterparty or
have a guarantor of the obligation of the counterparty who, at the time the
contract is made, has long-term obligations rated A or A1 or better,
respectively, by S&P or Moody’s.

(b) Hedging Agreements entered into with the purpose and effect of fixing
interest rates on a principal amount of the Notes of the Borrower that is
accruing interest at a variable rate; provided, that (1) no such contract shall
be for speculative purposes; (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Obligations of the Borrower to be hedged by such contract;
(3) the aggregate notional amount of such Hedging Agreements shall not exceed
one hundred percent (100%) of the principal outstanding under the Notes; and
(4) each such contract shall be with a Lender or an Affiliate of a Lender, or
with a counterparty or have a guarantor of the obligation of the counterparty
who, at the time the contract is made, has long-term obligations rated A or A1
or better, respectively, by S&P or Moody’s (or a successor credit rating
agency).

(c) Hedging Agreements entered into with the purpose and effect of floating
interest rates on a principal amount of Debt of the Borrower that is accruing
interest at a fixed rate; provided, that (1) no such contract shall be for
speculative purposes; (2) the aggregate notional amount of such Hedging
Agreements shall not exceed one hundred percent (100%) of the principal
outstanding of such Debt; and (3) each such contract shall be with a Lender or
an Affiliate of a Lender, or with a counterparty or have a guarantor of the
obligation of the counterparty who, at the time the contract is made, has
long-term obligations rated A or A1 or better, respectively, by S&P or Moody’s
(or a successor credit rating agency).

(d) In the event the Borrower or any Consolidated Subsidiary enters into a
Hedging Agreement with any of the Secured Parties, the contingent obligation
evidenced under such Hedging Agreement shall not be applied against such
Lender’s Commitment. Any Obligations incurred under any Hedging Agreement with
any Lender shall be treated as Obligations pari passu with all Obligations
otherwise incurred hereunder or under the other Loan Documents and shall be
secured under the Security Instruments.

 

-68-



--------------------------------------------------------------------------------

Section 9.08 [Reserved].

Section 9.09 Mergers, Etc. None of the Borrower or any of its Consolidated
Subsidiaries will merge into or with or consolidate with any other Person, or
liquidate, sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property or assets
(whether now owned or hereafter acquired) to or in favor of any other Person,
except, so long as no Default exists or would result therefrom, (i) any
Consolidated Subsidiary may merge with (a) the Borrower, provided, that the
Borrower shall be the continuing or surviving Person, or (b) any one or more
other Consolidated Subsidiaries, provided, that if a wholly-owned Consolidated
Subsidiary is merging with another Consolidated Subsidiary, a wholly-owned
Consolidated Subsidiary shall be the continuing or surviving Person, (ii) any
Consolidated Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) (provided that if such disposition is
by an Anadarko JV, such disposition may include a pro rata distribution of
assets to the class A member of such Anadarko JV) to the Borrower or to another
Consolidated Subsidiary; provided, that if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Borrower or a Guarantor,
(iii) in connection with any acquisition permitted under Section 9.03(i), the
Borrower or any Consolidated Subsidiary may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that (i) the Person surviving such merger shall be the Borrower or a
wholly owned Consolidated Subsidiary of the Borrower and (ii) in the case of any
such merger to which any Obligor is a party, such Obligor is the surviving
Person or the surviving or continuing Person shall have expressly assumed all of
such Obligor’s obligations under the Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent; (iv) the Borrower or any
Consolidated Subsidiary may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it in order to effect
an investment permitted under Section 9.03; provided, however, that in each
case, immediately after giving effect thereto in the case of any such merger to
which any Obligor is a party, such Obligor is the surviving corporation or the
surviving or continuing Person shall have expressly assumed all of such
Obligor’s obligations under the Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent; and (v) the Borrower and/or
a Consolidated Subsidiary may consummate a merger, dissolution, liquidation or
consolidation, the purpose of which is to effect a Disposition permitted
pursuant to Section 9.17; provided that (i) if the Borrower is a party thereto,
the Borrower shall be the continuing or surviving Person and (ii) the Borrower
shall be organized under the laws of the United States, any state thereof or the
District of Columbia.

Section 9.10 Proceeds of Notes and Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

Section 9.11 Prepayments. Neither the Borrower nor any of its Consolidated
Subsidiaries shall voluntarily prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any principal amount of any
Subordinated Debt except refinancings, refundings, renewals, extensions or
exchange of any Subordinated Debt permitted by Section 9.01(i).

 

-69-



--------------------------------------------------------------------------------

Section 9.12 [Reserved].

Section 9.13 Consolidated EBITDA to Consolidated Interest Expense. The Borrower
will not permit the ratio of its Consolidated EBITDA to Consolidated Interest
Expense (the “Coverage Ratio”) as of the end of any fiscal quarter of Borrower
commencing with the fiscal quarter ending December 31, 2007 (calculated
quarterly based upon the four most recently completed quarters, and including
pro forma adjustments acceptable to the Administrative Agent following any
material acquisition) to be less than:

 

December 31, 2007 through June 30, 2008    2.50 to 1.00 September 30, 2008 and
thereafter    2.75 to 1.00

Section 9.14 Consolidated Funded Debt to Consolidated EBITDA. The Borrower will
not permit the ratio of its Consolidated Funded Debt to Consolidated EBITDA (the
“Leverage Ratio”) as of the end of any fiscal quarter of the Borrower commencing
with the fiscal quarter ending December 31, 2007 (calculated quarterly based
upon the four most recently completed quarters, and including pro forma
adjustments acceptable to the Administrative Agent following any material
acquisition) to be more than: (i) 5.25 to 1.00 at any time other than during a
Specified Acquisition Period; and (ii) 5.75 to 1.00 during a Specified
Acquisition Period (it being understood that the period from the Closing Date
through the fiscal quarter ended March 31, 2008 shall be deemed to be a
Specified Acquisition Period).

Section 9.15 [Reserved].

Section 9.16 [Reserved].

Section 9.17 Dispositions. None of the Borrower or any Consolidated Subsidiary
will make any Disposition, except:

(a) Dispositions of damaged, obsolete or worn out property or property that is
no longer useful or used in its business, whether now owned or hereafter
acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d) Disposition of property by (i) a Consolidated Subsidiary to an Obligor or
(ii) a Consolidated Subsidiary of the Borrower that is not a Obligor to another
Consolidated Subsidiary that is not an Obligor;

(e) licenses and sublicenses and leases and subleases of property in the
ordinary course of business (including in connection with franchising
activities) and which do not materially interfere with the business of the
Borrower and its Consolidated Subsidiaries;

(f) Dispositions by the Borrower and its Consolidated Subsidiaries not otherwise
permitted under this Section 9.17; provided that (i) at the time of such
Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) the purchase price for such asset sale shall be at fair market
value and (iii) not less than 75% of the purchase price for such asset shall be
paid to the Borrower or such Subsidiary in cash; provided that the amount of:

 

-70-



--------------------------------------------------------------------------------

(i) any liabilities (as shown on the Borrower’s or such Subsidiary’s most recent
balance sheet or in the footnotes thereto) of the Borrower or a Subsidiary,
other than liabilities that are by their terms subordinated to the Obligations
or that are owed to the Borrower or a Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Subsidiaries have been validly released by all creditors in writing, and

(ii) any securities received by the Borrower or such Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash (to
the extent of the cash received) within 180 days following the closing of such
Disposition;

shall be deemed to be cash for purposes of this provision and for no other
purpose;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(h) transfers of property subject to casualty events upon receipt of the Net
Cash Proceeds of such casualty event;

(i) Dispositions by any Subsidiary of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Consolidated Subsidiary of the Borrower; provided that if the transferor in such
a transaction is a Guarantor, then the transferee must either be the Borrower or
a Guarantor; and

(j) Dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Borrower and its
Consolidated Subsidiaries.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 9.17 to any Person other than a Obligor, such Collateral shall be sold
free and clear of the Liens created by the Security Instruments, and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing

Section 9.18 Transactions with Affiliates. None of the Borrower or any
Consolidated Subsidiary will enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate unless such transactions are otherwise
permitted under this Agreement, are in the ordinary course of its business and
are upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with a Person not an Affiliate;
provided, that the foregoing restriction shall not apply to:

(a) transactions between or among the Obligors or any Person that will become a
Obligor as a result of such transaction to the extent otherwise permitted
hereunder;

(b) the payment of fees and expenses in connection with the consummation of the
Anadarko Formation;

 

-71-



--------------------------------------------------------------------------------

(c) employment and severance arrangements between the Borrower and its
Consolidated Subsidiaries and their respective officers and employees in the
ordinary course of business or in connection with the Anadarko Formation;

(d) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Consolidated Subsidiaries in the ordinary
course of business, as determined in good faith by the board of directors of the
Borrower or senior management thereof;

(e) dividends and other distributions permitted under Section 9.04;

(f) equity issuances by the Borrower;

(g) loans and other transactions by the Borrower and its Consolidated
Subsidiaries to the extent permitted under this Article IX; and

(h) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 9.18 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect.

Section 9.19 [Reserved].

Section 9.20 Negative Pledge Agreements. None of the Borrower and its
Consolidated Subsidiaries will create, incur, assume or permit to exist any
contract, agreement or understanding (other than this Agreement and the Security
Instruments) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property or restricts it or any
other Subsidiary from paying dividends to the Borrower, or which requires the
consent of or notice to other Persons in connection therewith.

Section 9.21 Imbalances or Other Prepayments. The Borrower and its Consolidated
Subsidiaries will not allow gas imbalances, take-or-pay or other prepayments
with respect to the Pipeline Properties of the Borrower and its Consolidated
Subsidiaries which would require the Borrower and its Consolidated Subsidiaries
to gather in the aggregate five percent (5%) or more of the Hydrocarbons
throughput on a monthly basis from the Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.

Section 9.22 Amendments to Material Agreements. The Borrower and its
Consolidated Subsidiaries shall not permit any assignment, transfer or amendment
to any Material Agreement or the JV Documents, if such assignment, transfer or
amendment could reasonably be expected to have a Material Adverse Effect or
would be materially adverse to the Lenders.

Section 9.23 Accounting Changes. The Borrower shall not and shall not permit any
Consolidated Subsidiary to make any significant change in accounting treatment
or reporting practices except as required by GAAP, or change the fiscal year of
the Borrower or any Consolidated Subsidiary.

 

-72-



--------------------------------------------------------------------------------

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) The Borrower or any other Obligor fails to (i) pay when and as required to
be paid herein, any amount of principal of any Loan or any Letter of Credit or
(ii) pay within five Business Days after the same becomes due, any interest on
any Loan or on any Letter of Credit, any fee due hereunder or any other amount
payable hereunder or under any other Loan Document; or

(b)(i) any Obligor shall default in the payment when due of any principal of or
interest on any of its other Debt aggregating $25,000,000 or more, or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Debt shall occur if the effect of such event is to cause,
or (with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, such Debt to become due prior to its stated maturity; or

(c) any representation, warranty or certification made or deemed made herein or
in any Loan Document by any Obligor or any Subsidiary, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof or any Security Instrument, shall prove to have been false or misleading
as of the time made or furnished in any material respect; or

(d)(i) the Borrower or any Consolidated Subsidiary shall default in the
performance of any of its obligations under Article IX; or (ii) the Borrower or
any Consolidated Subsidiary shall default in the performance of any of its
obligations under any Loan Document (other than under Article IX and other than
the payment of amounts due which shall be governed by Section 10.01(a)) and such
default shall continue unremedied for a period of thirty (30) days following the
occurrence thereof; or

(e) any Obligor shall admit in writing its inability to, or be generally unable
to, pay its debts as such debts become due; or

(f) the Borrower or any Significant Subsidiary shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Federal Bankruptcy Code (as now or hereafter in
effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Federal Bankruptcy Code, or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

(g) a proceeding or case shall be commenced, without the application or consent
of the Borrower or any Significant Subsidiary, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Borrower or such Significant Subsidiary of all or any substantial part of its
assets, or (iii) similar relief in

 

-73-



--------------------------------------------------------------------------------

respect of the Borrower or such Significant Subsidiary under any law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts, and such proceeding or case shall continue undismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect, for a period of 60 days; or (iv) an order
for relief against the Borrower or any Significant Subsidiary shall be entered
in an involuntary case under the Federal Bankruptcy Code; or

(h) a judgment or judgments for the payment of money in excess of $25,000,000 in
the aggregate shall be rendered by a court against any Obligor and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within the period of time
prescribed by applicable rules of civil procedure in which to perfect an appeal
thereof and such Obligor shall not, within said period, or such longer period
during which execution of the same shall have been stayed, or an appeal
therefrom shall cause the execution thereof to be stayed during such appeal; or

(i) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms, or, with
respect to the Security Instruments, cease to create a valid and perfected Lien
of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or any Obligor shall so state in writing; or

(j) a Change in Control with respect to the Borrower or the General Partner; or

(k) the occurrence of any of the following events: (i) the Borrower or any ERISA
Affiliate fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Section 412 of the Code, the Borrower or any
ERISA Affiliate is required to pay as contributions thereto, (ii) an accumulated
funding deficiency in excess of $25,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan, (iii) a Termination Event or (iv) the
Borrower or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding $25,000,000.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one referred to in clauses
(e), (f) or (g) of Section 10.01, the Administrative Agent, upon request of the
Required Revolver Lenders, shall, by notice to the Borrower, cancel the Revolver
Commitments (in whole or part) and upon request of Required Lenders, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder and under the Notes
(including, without limitation, upon request of the Required Revolver Lenders,
the payment of cash collateral to secure the LC Exposure as provided in
Section 2.09(b)) to be forthwith due and payable, whereupon such amounts shall
be immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.

(b) In the case of the occurrence of an Event of Default referred to in clauses
(e), (f) or (g) of Section 10.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Loans and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation the payment of cash collateral to secure
the LC

 

-74-



--------------------------------------------------------------------------------

Exposure as provided in Section 2.09(b)) shall become automatically immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other formalities of any kind, all of
which are hereby expressly waived by the Borrower.

(c) After the exercise of remedies provided for in Section 10.02 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
payable under Section 12.03 and the Collateral Agent in its respective capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fess on
Letters of Credit) payable to the Lenders and the Issuing Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Bank to the extent payable under Section 12.03), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans and fees on Letters of Credit, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letters of Credit, (ii) to cash collateralize that
portion of LC Exposure comprising the aggregate undrawn amount of Letters of
Credit, (iii) to payment of breakage, termination or other amounts owing in
respect of any Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders and the Issuing Bank, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by law.

(d) Amounts used to cash collateralize the aggregate undrawn amount of Letters
of Credit pursuant to clause Third above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above and if no Obligations remain outstanding,
delivered to the Borrower.

Section 10.03 Gathering Fees; Distributions.

(a) Obligors shall be entitled to receive from the producers all gathering fees,
subject however to the liens created under the Security Instruments, which liens
are hereby affirmed and ratified. Automatically upon an Event of Default under
Section 10.01(e), (f) or (g) and upon the occurrence and during the continuance
of any other Event of Default, Administrative Agent may exercise all rights and
remedies granted under the Mortgages, including the right to obtain possession
of all gathering fees then held by Obligors or to receive directly from the
producers all other gathering fees.

 

-75-



--------------------------------------------------------------------------------

(b) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such gathering fees constitute in
any way a waiver, remission or release of any of its rights under the Mortgages,
nor shall any release of any other proceeds of runs or of any rights of
Administrative Agent to collect other gathering fees.

(c) Borrower will upon the instruction of Administrative Agent join with
Administrative Agent in notifying, in writing and accompanied (if necessary) by
certified copies of the Security Instruments, producers of Hydrocarbons in the
Oil and Gas Properties transporting natural gas through the Pipelines of the
existence of the Security Instruments and instructing that all gathering fees be
paid directly to Administrative Agent for the ratable benefit of the Lenders.

(d) Notwithstanding that, under Article IX of the Security Agreement executed by
each of the Obligors, as “Debtor” thereto (herein collectively the “Pledges”),
such parties have unconditionally assigned to Administrative Agent for the
ratable benefit of the Lenders all of the dividends, interest, or other
Distributions (as defined therein) paid or payable in respect of the collateral
covered thereby:

(i) Until such time as Administrative Agent shall notify such Obligors to the
contrary, Obligors shall be entitled to receive and retain all such
Distributions (as defined in the Security Agreement, as in effect on the date
hereof), subject however to the security interests created under the Pledges,
which liens are hereby affirmed and ratified. Automatically upon an Event of
Default under Section 10.01(e), (f) or (g) and upon the occurrence and during
the continuance of any other Event of Default, Administrative Agent may exercise
all rights and remedies granted under the Pledges, including the right to obtain
possession of all Distributions then held by Obligors or to receive directly
from the Subsidiaries and Partnerships making such payments all future
Distributions attributable to the collateral.

(ii) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such Distributions constitute in
any way a waiver, remission or release of any of its rights under the Pledges,
nor shall any release of any other Distributions or of any rights of
Administrative Agent to collect other Distributions thereafter.

(iii) Borrower will upon the instruction of Administrative Agent join with
Administrative Agent in notifying in writing to the entities responsible for
making such Distributions of the existence of the Pledges, and instructing that
all Distributions be paid directly to Administrative Agent for the ratable
benefit of the Lenders.

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment, Powers and Immunities. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions.

 

-76-



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Governmental Requirement; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.16 and Section 10.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 11.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise

 

-77-



--------------------------------------------------------------------------------

authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 11.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default.” In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.

Section 11.04 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 11.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Issuing Bank ratably in accordance with their percentage shares
for the indemnity matters as described in Section 12.03 to the extent not
indemnified or reimbursed by the Obligors under Section 12.03, but without
limiting the obligations of the Obligors under said Section 12.03 and for any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Issuing Bank in any way relating to or arising out
of: (i) this Agreement, the Security Instruments or any other documents
contemplated by or referred to herein or the transactions contemplated hereby,
but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder or (ii) the enforcement of any of the terms of this Agreement,
any Security Instrument or of any such other documents; WHETHER OR NOT ANY OF
THE FOREGOING SPECIFIED IN THIS SECTION 11.05 ARISES FROM THE SOLE OR CONCURRENT
NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent or the
Issuing Bank.

Section 11.06 Withholding Tax. To the extend required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate

 

-78-



--------------------------------------------------------------------------------

form was not delivered or not property executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any Obligor and without
limiting the obligation of any Obligor to do so) for all amounts paid, directly
or indirectly, by the Administrative Agent as tax or otherwise, including any
interest, additions to tax or penalties thereto, together with all expenses
incurred, including legal expenses and any other out-of-pocket expenses.

Section 11.07 Non-Reliance on Administrative Agent and other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 11.08 Action by Administrative Agent. Except for action or other matters
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall (i) receive written instructions from the Required
Lenders or Required Revolver Lenders, as applicable (or all of the Lenders as
expressly required by Section 12.04), specifying the action to be taken, and
(ii) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions of the Required Lenders or
Required Revolver Lenders, as applicable (or all of the Lenders as expressly
required by Section 12.04), and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, the Administrative Agent shall take such
action with respect to such Default as shall be directed by the Required Lenders
or Required Revolver Lenders, as applicable (or all of the Lenders as required
by Section 12.04), in the written instructions (with indemnities) described in
this Section 11.07, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement and the Security Instruments or applicable
law.

Section 11.09 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder

 

-79-



--------------------------------------------------------------------------------

and under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders or the
Issuing Bank under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by Wachovia as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

Section 11.10 No Other Duties. Anything herein to the contrary notwithstanding,
none of the syndication agents, documentation agents, co-agents, book manager,
lead manager, arranger, lead arranger or co-arranger listed on the cover page or
signature pages hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

Section 11.11 Collateral and Guaranty Matters. The Lenders and the Issuing Bank
irrevocably authorize and direct the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments, payment
in full of all Obligations (other than contingent indemnification obligations),
the expiration or termination of all Letters of Credit, and, if any Hedging
Agreement remain outstanding, confirmation from each counterparty thereto known
to the Administrative Agent to be party to such Hedging Agreement that such
Person consents to such release, (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 12.04, if approved, authorized or ratified
in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.02(f); and

 

-80-



--------------------------------------------------------------------------------

(c) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.10.

ARTICLE XII

Miscellaneous

Section 12.01 Waiver. No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

Section 12.02 Notices. All notices and other communications provided for herein
and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the Loan Documents or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by telex or telecopier and evidence or confirmation of
receipt is obtained, or personally delivered or, in the case of a mailed notice,
three (3) Business Days after the date deposited in the mails, postage prepaid,
in each case given or addressed as aforesaid.

Section 12.03 Payment of Expenses, Indemnities, Etc.

(a) The Obligors agree:

(i) whether or not the transactions hereby contemplated are consummated, to pay
all reasonable expenses of the Administrative Agent in the administration (both
before and after the execution hereof and including advice of counsel as to the
rights and duties of the Administrative Agent and the Lenders with respect
thereto) of, and in connection with the negotiation, syndication, investigation,
preparation, execution and delivery of, recording or filing of, preservation of
rights under, enforcement of, and refinancing, renegotiation or restructuring
of, the Loan Documents and any amendment, waiver or consent relating thereto
(including, without limitation, travel, photocopy, mailing, courier, telephone
and other similar expenses of the Administrative Agent, the cost of
environmental audits, surveys and appraisals at reasonable intervals, the
reasonable fees and disbursements of counsel and other outside consultants for
the Administrative Agent and, in the case of preservation or enforcement of
rights (including restructurings and workouts), the reasonable fees and
disbursements of counsel for the Administrative Agent and any of the Lenders);
and promptly reimburse the Administrative Agent for all amounts expended,
advanced or incurred by the Administrative Agent or the Lenders to satisfy any
obligation of the Obligors under this Agreement or any Security Instrument,
including without limitation, all costs and expenses of foreclosure;

 

-81-



--------------------------------------------------------------------------------

(ii) To indemnify the Administrative Agent and each Lender and each of their
affiliates and each of their officers, directors, employees, representatives,
agents, attorneys, accountants and experts (“Indemnified Parties”) from, hold
each of them harmless against and promptly upon demand pay or reimburse each of
them for, the indemnity matters which may be incurred by or asserted against or
involve any of them (whether or not any of them is designated a party thereto)
as a result of, arising out of or in any way related to (i) any actual or
proposed use by the Borrower or any Guarantor of the proceeds of any of the
loans or letters of credit, (ii) the execution, delivery and performance of the
loan documents, (iii) the operations of the business of the Obligors and their
Subsidiaries, (iv) the failure of the Obligors or any Subsidiary to comply with
the terms of any loan document, or with any governmental requirement, (v) any
inaccuracy of any representation or any breach of any warranty of the Obligors
set forth in any of the loan documents, (vi) the issuance, execution and
delivery or transfer of or payment or failure to pay under any letter of credit,
or (vii) the payment of a drawing under any letter of credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (viii) any assertion that the Lenders
were not entitled to receive the proceeds received pursuant to the Security
Instruments, or (ix) any other aspect of the loan documents, including, without
limitation, the reasonable fees and disbursements of counsel and all other
expenses incurred in connection with investigating, defending or preparing to
defend any such action, suit, proceeding (including any investigations,
litigation or inquiries) or claim and INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, but excluding all
indemnity matters arising solely by reason of claims between the Lenders or any
Lender and the Administrative Agent or a Lender’s shareholders against the
Administrative Agent or Lender or by reason of the gross negligence or willful
misconduct on the part of the Indemnified Party; and

(iii) To indemnify and hold harmless from time to time the Indemnified Parties
from and against any and all losses, claims, cost recovery actions,
administrative orders or proceedings, damages and liabilities to which any such
Person may become subject (i) under any Environmental Law applicable to the
Obligors or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of hazardous substances on any of their
Properties, (ii) as a result of the breach or non-compliance by any Obligor or
any Subsidiary with any Environmental Law applicable to any Obligor or any
Subsidiary, (iii) due to past ownership by any Obligor or any Subsidiary of any
of their Properties or past activity on any of their Properties which, though
lawful and fully permissible at the time, could result in present liability,
(iv) the presence, use, release, storage, treatment or disposal of hazardous
substances on or at any of the Properties owned or operated by any Obligor or
any Subsidiary, or (v) any other environmental, health or safety condition in
connection with the Loan Documents.

(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.

(c) In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Obligors of any such claim or
demand being made against the Indemnified

 

-82-



--------------------------------------------------------------------------------

Party and the Obligors shall have the non-exclusive right to join in the defense
against any such claim or demand provided that if any Obligor provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Obligors and such Indemnified Party.

(d) The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the Restatement (Second) of Torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.

(e) The Obligors’ obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.

(f) The Obligors shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Obligors of notice of the amount due.

Section 12.04 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6.02 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.02) or the amount of Loans of any Lender
without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Margin that would result in a reduction of any interest rate on
any Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 3.02(b) during the continuance of an
Event of Default;

 

-83-



--------------------------------------------------------------------------------

(e) change Section 4.02 or Section 10.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change Section 3.01(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(h) release all of the Guarantors or release Guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the Guaranty
Agreement (other than as authorized in Section 11.10), without the written
consent of each Lender; or

(i) release all or a material portion of the Collateral or release any Security
Instruments (other than as authorized in Section 11.10 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Instruments) without the written consent of each Lender;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

If, in connection with any proposed amendment, waiver, or consent, the consent
of all of the Lenders, or all of the Lenders directly and adversely affected
thereby, is required pursuant to this Section 12.04, and any such Lender refuses
to consent to such amendment, waiver or consent as to which the Required Lenders
have consented (any such Lender whose consent is not obtained as described in
this Section 12.04 being referred to as a “Non-Consenting Lender”), then, the
Borrower may, and at the sole cost and expense of the Borrower, upon notice to
such Lender or such Issuing Bank, as the case may be, and the Administrative
Agent, either:

(x) replace such Lender or Issuing Bank, as the case may be, by causing such
Lender or Issuing Bank to (and such Lender or Issuing Bank shall be obligated
to) assign 100% of its relevant Commitments and the principal of its relevant
outstanding Loans plus any accrued and unpaid interest and fees pursuant to
Section 12.05 (with the assignment fee to be waived in such instance) all of its
relevant rights and obligations under this Agreement to one or more Persons
(which Persons shall otherwise be subject to the approval rights set forth in
Section 12.05) against payment at par of all such amounts; provided that (A) to
the extent applicable, the replacement Lender shall agree to the consent, waiver
or amendment to which the Non-Consenting Lender did not agree and (B) neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; or

 

-84-



--------------------------------------------------------------------------------

(y) so long as no Default or Event of Default has occurred and is continuing,
terminate the Commitment of such Lender or Issuing Bank, as the case may be, and
(1) in the case of a Lender (other than an Issuing Bank), repay all Obligations
of the Borrower owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date and (2) in the case of an
Issuing Bank, repay all Obligations of the Borrower owing to such Issuing Bank
relating to the Loans and participations held by the Issuing Bank as of such
termination date other than any Obligations pertaining to any Subject Letters of
Credit (as defined below).

Notwithstanding anything to the contrary contained above in this Section 12.04,
unless the Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Borrower exercises its rights under this Section 12.04, any Issuing
Bank having undrawn Letters of Credit issued by it (the “Subject Letters of
Credit”) whose Commitments and Obligations are to be repaid or terminated
pursuant to the foregoing provisions of this Section 12.04 shall (x) remain a
party hereto until the expiration or termination of the Subject Letters of
Credit, (y) not issue (or be required to issue) any further Letters of Credit
hereunder and (z) continue to have all rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents solely with respect to the
Subject Letters of Credit until all of the Subject Letters of Credit have
expired, been terminated or become subject to a “backstop” letter of credit
reasonably satisfactory to such Issuing Bank, but excluding any consent rights
as an Issuing Bank under Section 12.04).

Section 12.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 12.06 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any of its Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if

 

-85-



--------------------------------------------------------------------------------

the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolver
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Loan Facility, unless (A) such assignment is made to an existing Lender, to an
Affiliate thereof, or (with respect to any Term Loan) to an Approved Fund, in
which case no minimum amount shall apply, or (B) each of the Administrative
Agent and, from ninety days after the Closing Date so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have given its consent five (5) Business Days
after the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such fifth (5th ) Business Day;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

(iii) any assignment of a Revolver Commitment must be approved by the
Administrative Agent, the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld) unless the Person that is the proposed assignee
is itself a Lender with a Revolver Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.06 and 5.01 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is

 

-86-



--------------------------------------------------------------------------------

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.04 that directly affects such Participant. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 4.06 and 5.01 (subject to the requirements and
limitations of those Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 4.05 as though it were a Lender, provided such Participant
also agrees to be subject to Section 4.05 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal and interest amount
of each Participant’s interest in the Loans held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 5.01 and 4.06 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant except to the extent that the entitlement to any
greater payment results from any change in law after the Participant becomes a
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.07 Invalidity. In the event that any one or more of the provisions
contained in any of the Loan Documents shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Notes, this
Agreement or any other Loan Document.

 

-87-



--------------------------------------------------------------------------------

Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

Section 12.09 References, Use of Word “Including.” The words “herein,” “hereof,”
“hereunder” and other words of similar import when used in this Agreement refer
to this Agreement as a whole, and not to any particular article, section or
subsection. Any reference herein to a Section or Article shall be deemed to
refer to the applicable Section or Article of this Agreement unless otherwise
stated herein. Any reference herein to an exhibit, schedule, or other attachment
shall be deemed to refer to the applicable exhibit, schedule, or other
attachment attached hereto unless otherwise stated herein. The words
“including,” “includes” and words of similar import mean “including, without
limitation.”

Section 12.10 Survival. The obligations of the parties under Section 4.06,
Article V, and Sections 11.05 and 12.03 shall survive the repayment of the Loans
and the termination of the Commitments. To the extent that any payments on the
Obligations or proceeds of any collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and the Obligors shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

Section 12.11 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 12.12 NO ORAL AGREEMENTS. The Loan Documents embody the entire agreement
and understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. The Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

Section 12.13 GOVERNING LAW, SUBMISSION TO JURISDICTION.

(a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the Law of the State of New York (without giving effect to its
conflicts of law rules other than Section 5-1401 of the New York General
Obligation Law) and applicable federal law; and the Administrative Agent and the
Lenders shall retain all rights arising under federal law.

(b) Any legal action or proceeding with respect to the Loan Documents shall be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, the Borrower and each Guarantor hereby accepts for itself and
(to the extent permitted by Law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the Borrower
and each Guarantor hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over the Borrower or any Guarantor in any
court otherwise having jurisdiction.

 

-88-



--------------------------------------------------------------------------------

(c) The Borrower and each Guarantor hereby irrevocably designates CT Corporation
System located at 111 Eighth Avenue, 13th Floor, New York, New York, 10011, or
other agent acceptable to the Administrative Agent, as the designee, appointee
and agent of the Borrower and each Guarantor to receive, for and on behalf of
the Borrower and each Guarantor, service of process in such respective
jurisdictions in any legal action or proceeding with respect to the Loan
Documents. It is understood that a copy of such process served on such
Administrative Agent will be promptly forwarded by overnight courier to the
Borrower and the relevant Guarantor at their addresses set forth under its
signature below, but the failure of the Borrower or such Guarantor to receive
such copy shall not affect in any way the service of such process. The Borrower
and each Guarantor further irrevocably consents to the service of process of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to each of the
Borrower and any Guarantor at its said address, such service to become effective
thirty (30) days after such mailing.

(d) Nothing herein shall affect the right of the Administrative Agent or any
Lender or any holder of a Note to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Borrower
or any Guarantor in any other jurisdiction.

(e) The Borrower, each Guarantor and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any Security
Instrument and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative of the Administrative Agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers, and (iv) acknowledge that it has been induced to enter into
this agreement, the security instruments and the transactions contemplated
hereby and thereby by, among other things, the mutual waivers and certifications
contained in this Section 12.13.

Section 12.14 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 12.15 Interest. It is the intention of the parties hereto to conform
strictly to applicable usury laws regarding the use, forbearance or detention of
the indebtedness evidenced by this Agreement, the Notes and the other Loan
Documents, whether such laws are now or hereafter in effect, including the laws
of the United States of America or any other jurisdiction whose laws are
applicable, and including any subsequent revisions to or judicial
interpretations of those laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Highest
Lawful Rate or otherwise results in Borrower or such other Person being deemed
to have paid any interest in excess of the Maximum Amount, as hereinafter
defined, or if any Lender shall for any reason receive any unearned interest in
violation of any Governmental Requirement, or if any transaction contemplated
hereby would otherwise be usurious under any

 

-89-



--------------------------------------------------------------------------------

Governmental Requirement, then, in that event, regardless of any provision
contained in this Agreement or any other Loan Document or other agreement or
instrument executed or delivered in connection herewith, the provisions of this
Section 12.14 shall govern and control, and neither Borrower nor any other
Person shall be obligated to pay, or apply in any manner to, any amount that
would be excessive interest. No Lender shall ever be deemed to have contracted
for or be entitled to receive, collect, charge, reserve or apply as interest on
any Loan (whether termed interest therein or deemed to be interest by judicial
determination or operation of law), any amount in excess of the Highest Lawful
Rate, and, in the event that such Lender ever receives, collects, or applies as
interest any such excess, such amount which would be excessive interest shall be
applied as a partial prepayment of principal and treated hereunder as such, and,
if the principal amount of the applicable Loans are paid in full, any remaining
excess shall forthwith be paid to Borrower. In determining whether or not the
interest contracted for, received, collected, charged reserved, paid or payable,
including under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (ii) exclude voluntary pre-payments and the effect thereof,
and (iii) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Lender. As used herein, the term “Maximum Amount” means the maximum nonusurious
amount of interest which may be lawfully contracted for, reserved, charged,
collected or received by Lender in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Governmental
Requirements. Texas Finance Code, Chapter 346, which regulates certain revolving
loan accounts and revolving tri-party accounts, shall not apply to any revolving
loan accounts created under, or apply in any manner to, the Note, this Agreement
or the other Loan Documents.

Section 12.16 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Loan Document or Hedging
Agreements or any action or proceeding relating to this Agreement, any other
Loan Document or Hedging Agreements or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) subject to each such Person being informed of the confidential
nature of the Information and to their agreement to keep such Information
confidential, to (i) an investor or prospective investor in securities issued by
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (ii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in securities issued by an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iii) a nationally recognized rating
agency that requires access to information regarding

 

-90-



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries, the Loans and Loan Documents in connection
with ratings issued in respect of securities issued by an Approved Fund,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 12.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Obligor acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lead Arranger, on the other hand, and the Borrower and the other
Loan Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Lead Arranger are and have
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any of the Borrower, any other Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor the Lead Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Borrower
or any other Obligor with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether the Administrative Agent of the Lead Arranger has advised or is
currently advising any of the Borrower, the other Loan Parties or their
respective Affiliates on other matters) and neither the Administrative Agent nor
the Lead Arranger has any obligation to any of the Borrower, the other Loan
Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Lead Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Lead Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative Agent
and the Lead Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower and each other Obligor
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Borrower and each other Obligor hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Lead Arranger with respect to
any breach or alleged breach of agency or fiduciary duty.

[The remainder of this page intentionally left blank. Signatures begin on the
next page.]

 

-91-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, with the intent of being legally bound
hereby, have caused this Agreement to be executed this 27th day of July, 2007.

 

BORROWER:

ATLAS PIPELINE PARTNERS, L.P.,

a Delaware limited partnership

By:

  Atlas Pipeline Partners GP, LLC, its general partner  

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, with the intent of being legally bound
hereby, have caused this Agreement to be executed this 27th day of July, 2007.

GUARANTORS:

ATLAS ARKANSAS PIPELINE, LLC

ATLAS CHANEY DELL, LLC

ATLAS MIDKIFF, LLC

ATLAS PIPELINE NEW YORK, LLC

ATLAS PIPELINE OHIO, LLC

ATLAS PIPELINE PENNSYLVANIA, LLC

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.

ATLAS PIPELINE MID-CONTINENT LLC

ELK CITY OKLAHOMA PIPELINE, L.P.

ELK CITY OKLAHOMA GP, LLC,

MID-CONTINENT ARKANSAS PIPELINE, LLC

NOARK PIPELINE SYSTEM, LIMITED

PARTNERSHIP

NOARK ENERGY SERVICES, L.L.C.

OZARK GAS GATHERING, L.L.C.

OZARK GAS TRANSMISSION, L.L.C.

 

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ATLAS PIPELINE OHIO, LLC,

a Pennsylvania limited liability company

By:

 

Atlas Pipeline Operating Partnership, L.P.,

a Delaware limited partnership

and its sole member

 

By:

 

Atlas Pipeline Partners GP, LLC,

a Delaware limited liability company

and its sole general partner

   

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

-2-



--------------------------------------------------------------------------------

ATLAS PIPELINE PENNSYLVANIA, LLC,

a Pennsylvania limited liability company

By:  

Atlas Pipeline Operating Partnership, L.P.,

a Delaware limited partnership and its sole member

  By:  

Atlas Pipeline Partners GP, LLC,

a Delaware limited liability company and its sole general partner

    By:  

 

    Name:  

 

    Title:  

 

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P., By:  

Atlas Pipeline Partners GP, LLC,

a Delaware limited liability company and its sole general partner

    By:  

 

    Name:  

 

    Title:  

 

ATLAS PIPELINE MID-CONTINENT LLC,

a Delaware limited liability company

By:  

Atlas Pipeline Operating Partnership, L.P.,

a Delaware limited partnership and its sole member

  By:  

Atlas Pipeline Partners GP, LLC,

a Delaware limited liability company and its sole general partner

    By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ELK CITY OKLAHOMA PIPELINE, L.P.

a Texas limited partnership

By:  

ELK City Oklahoma GP, LLC,

a Delaware limited liability company

and its sole general partner

By:  

Atlas Pipeline Mid-Continent LLC,

a Delaware limited liability company

and its sole member

By:  

Atlas Pipeline Operating Partnership, L.P.,

a Delaware limited partnership and

its sole member

  By:  

Atlas Pipeline Partners GP, LLC,

a Delaware limited liability company and its

sole general partner

    By:  

 

    Name:  

 

    Title:  

 

ELK CITY OKLAHOMA GP, LLC,

a Delaware limited liability company

By:  

Atlas Pipeline Mid-Continent LLC,

a Delaware limited liability company

and its sole member

By:  

Atlas Pipeline Operating Partnership, L.P.,

a Delaware limited partnership

and its sole member

  By:  

Atlas Pipeline Partners GP, LLC,

a Delaware limited liability company

and its sole general partner

    By:  

 

    Name:  

 

    Title:  

 

 

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND A LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and a Lender

By:  

 

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]